       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 1 of 200



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


MZ WALLACE INC.
                                Plaintiff,

              v.                                               No. 18 CV 02265 (DLC)

SUE FULLER, D/B/A THE OLIVER
THOMAS, and BLACK DIAMOND GROUP,
INC.
                       Defendants.


BLACK DIAMOND GROUP, INC.

                                Counterclaim
                                Plaintiff,

              v.

MZ WALLACE INC.,

                                Counterclaim
                                Defendant.


DECLARATION OF ADAM B. MICHAELS IN SUPPORT OF MOTION IN LIMINE TO
               PRECLUDE TESTIMONY OF HAL PORET

       ADAM B. MICHAELS, declares as follows,

              1.      I am a partner at the law firm Hand Baldachin and Associates LLP,

counsel for Plaintiff MZ Wallace, Inc. (“MZ Wallace”) in the above-captioned action.

              2.      I submit this affidavit in support of MZ Wallace’s Motion in Limine to

Preclude Testimony of Hal Poret.

              3.      Annexed as Exhibit A are select pages of the transcript of the October 25,

2018 deposition of Hal Poret.
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 2 of 200



               4.     Annexed as Exhibit B is a true and correct copy of the Expert Report of

Hal Poret, dated Sept. 14, 2018.

               5.     Annexed as Exhibit C is a CD containing Poret Report Appendix D.xlsx,

which was furnished by Defendants’ counsel upon my request on October 5, 2018.

               I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 16, 2018



                                              /s/ Adam B. Michaels
                                              ADAM B. MICHAELS




                                                -2-
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 3 of 200




                         EXHIBIT A
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 4 of 200
                           HIGHLY CONFIDENTIAL

                                                                           Page 1
1                             H. Poret
2                      UNITED STATES DISTRICT COURT
3                  SOUTHERN DISTRICT OF NEW YORK
     -------------------------------------------------------x
4    MZ WALLACE, INC.,
5                      Plaintiff,              Case No.
                                               18 CV 02265 (DLC)
6                vs.
7    SUE FULLER d/b/a THE OLIVER THOMAS and BLACK DIAMOND
     GROUP, INC.,
8
                    Defendants.
9    -------------------------------------------------------x
     BLACK DIAMOND GROUP, INC.,
10
                       Counterclaim Plaintiff,
11
                 vs.
12
     MZ WALLACE INC.,
13
                    Counterclaim Defendant.
14   -------------------------------------------------------x
15
16     * * *    H I G H L Y      C O N F I D E N T I A L         * * *
17
18          HIGHLY CONFIDENTIAL DEPOSITION OF HAL PORET
19                          New York, New York
20                            October 25, 2018
21
22
23   Reported by:
24   THOMAS A. FERNICOLA, RPR
25   JOB NO. 149760


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 5 of 200
                           HIGHLY CONFIDENTIAL

                                                                           Page 9
1                          H. Poret
2    Reach Now panel and Reach Now facilitates
3    that.
4        Q       What about FocusVision?       What did
5    they do?
6        A       They programmed and hosted the
7    survey so that people who were taking the
8    survey were technically within FocusVision's
9    website, and the data was all collected in a
10   portal that is through FocusVision, although
11   only I have access to.
12      Q        What does it mean "to program the
13   survey"?
14      A        It means in the case of an online
15   survey, everyone is seeing all the questions
16   and instructions and everything on the
17   electronic device they're taking it on.           So
18   someone needs to take the survey that I've
19   written and embody that in a program.
20               So, for instance, they need to take
21   the fact that I wrote a question, and they
22   need to code that so that it's going to appear
23   on the screen the way I intend it to appear so
24   that the respondents will see what I have
25   intended them to see.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 6 of 200
                           HIGHLY CONFIDENTIAL

                                                                           Page 10
1                          H. Poret
2        Q     What is it that you provided to
3    FocusVision?
4        A     A written questionnaire that has
5    both all the wording of the questions and
6    instructions; answer choices that the
7    respondents are going to see, and also
8    programming instructions to indicate to
9    FocusVision what I want them to do.
10             And then I also sent them the images
11   of the MZ Wallace bag that were needed to be
12   programmed to be shown in the survey.
13      Q      The programming instructions, are
14   they included in the questionnaire or are
15   those embodied in a separate document?
16      A      They're included in the
17   questionnaire.
18      Q      And the questionnaire is in an
19   appendix to your report?
20      A      Yes, it's Appendix B.
21      Q      So then when FocusVision receives
22   your questionnaire and your programming
23   instructions and then proceeded to program the
24   survey, what is the next step in the process
25   or what was the next step here in the process?


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 7 of 200
                           HIGHLY CONFIDENTIAL

                                                                       Page 126
1                            H. Poret
2        A       Yes.
3        Q       And Exhibit 3 correlates to Appendix
4    D to tell you exactly what the numeric values
5    mean, correct?
6        A       Yes.
7        Q       So the relevant universe for your
8    survey was prospective consumers of MZ Wallace
9    bags; is that correct?
10      A        Yes, focused specifically on the bag
11   that was being tested.
12      Q        And the sample that you tested was
13   comprised of 200 female respondents aged 18
14   and older who reside in the United States,
15   correct?
16      A        Yes, generally.     There's a lot more
17   specific detail to it than that.
18      Q        Yes, exactly.
19               And you derive that sample by way of
20   various initial demographic questions followed
21   by a number of specific screening questions.
22   Is that pretty accurate as to how you derived
23   the sample?
24               MR. FORD:    Objection to the form of
25      the question.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 8 of 200
                           HIGHLY CONFIDENTIAL

                                                                       Page 127
1                           H. Poret
2        A        Yes.
3        Q        I want to just direct you to page 6
4    of your report again.      The first paragraph on
5    page 6, it says "a total of 200 female
6    respondents age 18 and older who reside in the
7    United States participated in this online
8    survey among prospective consumers of MZ
9    Wallace bags."
10             Can you tell me what the term
11   "prospective consumer" means?
12      A      Yes.      It means someone who is
13   contemporaneously or in the coming future in
14   the market for that type of product.          So it's
15   someone who is a potential purchaser of the
16   product to a reasonable degree of likelihood.
17      Q      Elsewhere in your report, you use
18   the phrase "prospective purchaser."          Is that
19   the same as "prospective consumer"?
20      A      Yes.
21      Q      Is it also the same as "prospective
22   customer"?
23      A      Yes.
24      Q      The relevant universe that you
25   defined are prospective customers of MZ


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 9 of 200
                           HIGHLY CONFIDENTIAL

                                                                       Page 131
1                            H. Poret
2        the question.
3        A        I think you're combining two
4    concepts in one question which don't
5    necessarily go together.
6                 One is representative necessary, and
7    the other is what qualifies people as falling
8    into a certain category.       So it's hard to
9    answer without separating those.
10               And also, there's no one answer to
11   that across the board.      It really depends on
12   the context of what the issue is that you're
13   surveying.
14      Q        Let's just focus in on the survey
15   that you conducted here.
16               With respect to that survey, what
17   features of the universe -- that is, the
18   universe of prospective purchasers of MZ
19   Wallace products -- did you feel needed to be
20   reflected in the sample in order for the
21   sample to be representative of the relevant
22   universe?
23               MR. FORD:    Objection to the form of
24      the question.
25      A        Well, you're still combining two


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 10 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 132
1                          H. Poret
2    things into one question so it's a little bit
3    hard to answer, because I'm not sure if you're
4    asking me about what makes a sample
5    representative or what it takes to be
6    qualified.
7        Q      I'm asking what features you
8    considered or took into account to make sure
9    that the sample is representative of the
10   relevant universe.
11      A       Well, the key feature is that they
12   needed to be a prospective purchaser of the
13   type of product being studied here.          So I
14   certainly wanted to have a question to
15   establish that everyone in the survey was a
16   recent or likely future purchaser of this type
17   of handbag.
18              And beyond that, I don't know that
19   these things were absolutely necessary.           But
20   to be as fair as possible and to try to err on
21   the side of surveying the universe that would
22   be most likely to know MZ Wallace and to be
23   the core of their customer, I also had
24   questions that required that they have either
25   purchased or considered purchasing or would


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 11 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 133
1                          H. Poret
2    consider purchasing a bag with a quilted
3    style.
4                 And I also require that they have
5    purchased or would consider purchasing a bag
6    in the higher price range of this MZ Wallace
7    bag that was tested.
8                 And then beyond that, the survey was
9    representative in that it drew a national
10   sample in proportion to where prospective
11   purchasers of such products actually exist in
12   the real population, and it was limited to
13   females, and it had a range of ages so that
14   each age category was reasonably covered.
15              And that if there was any data
16   suggesting a particular age breakdown, that
17   the data would always be weighted by age or
18   geography or something like that to represent
19   any particular view of the right demographic.
20      Q       Tell me if I understand this
21   correctly.    What you just described for me are
22   a number of screening questions that were
23   meant to identify people who would be
24   reasonably likely to purchase MZ Wallace bags,
25   and then to make sure that that selection was


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 12 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 182
1                           H. Poret
2    fact, maximized?
3          A     I have no data on that.
4          Q     I'd like you to turn to Appendix B,
5    Question 125.      Question 125 is a screening
6    question, correct?
7          A     Yes.
8          Q     In brackets, there is the word
9    "randomized."      Can you tell me what that
10   means?
11         A     It means that the order in which
12   choices 1 through 5 are listed would be in
13   random order.
14         Q     There is also in brackets "anchor;
15   exclusive."    Can you tell me what that refers
16   to?
17         A     Yes.   It means that that choice
18   always is listed last.       And that if that's
19   selected, there can't also be another choice
20   selected.
21         Q     Is it the case that Questions 125
22   and 130 are designed to identify those
23   individuals who purchased a Tote or other
24   shoulder bag in the past 12 months or are
25   likely to purchase a Tote or shoulder bag in


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 13 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 183
1                            H. Poret
2    the next 12 months?
3           A    Yes.
4           Q    And somebody had to select Tote or
5    other shoulder bag to proceed, correct?
6           A    In at least one of those questions,
7    yes.
8           Q    First of all, who selected these
9    types of bags to include in Questions 125 and
10   130?
11       A       I did.
12       Q       What is a tote?
13       A       It's a style or type of bag.
14       Q       Well, what are the defining
15   characteristics of a tote?
16               MR. FORD:    Objection to the form of
17       the question.
18       A       I can't give you a definition of
19   that.
20       Q       Well, what is a shoulder bag?
21               MR. FORD:    Objection to the form of
22       the question.
23       A       It's a bag that could go over
24   somebody's shoulder.      It can be carried over
25   the shoulder.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 14 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 217
1                          H. Poret
2    bag," terminated from the survey?
3               MR. FORD:     Objection to the form of
4        the question.
5        A      It should be, yes, yes.
6        Q      Is that information that can be
7    gathered and produced?
8        A      It should be.      It should be
9    accessible.
10       Q      Turn, if you will, to Appendix C.
11   I'm sorry, yes, Appendix C.
12       A      Okay.
13       Q      Questions 125 and 130.         Do you see
14   that?
15       A      Yes.
16       Q      What is reflected in Appendix C at
17   Questions 125 and Question 130 are screenshots
18   of the corresponding questions that are
19   included in the questionnaire, right?
20       A      Yes.
21       Q      And the questionnaire was something
22   that you authored and communicated to the
23   programmer, and the screenshots are the result
24   of what the programmer put together, correct?
25       A      Yes.


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 15 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 218
1                          H. Poret
2        Q       Take a look, if you will, at
3    Exhibit 3, which is the data map, and turn to
4    Questions 125 and 123.
5                Are you there?
6        A       Yes.
7        Q       Now, in Appendix B and Appendix C,
8    it's indicated that there are six choices that
9    are available to the respondents, however
10   Exhibit 3 seems to indicate that there are
11   seven choices.
12               Do you see that?
13      A        I see that.     Let me compare it to
14   the actual data file.
15               I can see from the data file that
16   there are only six choices.        Somebody might
17   have just made a mistake in listing those out
18   separately in the data map maybe because of
19   the word "or."     You can see in the data file
20   there's only the six choices.
21      Q        How do you account for this
22   discrepancy?
23      A        Like I just said, somebody who
24   created the data map might have just made a
25   mistake.    Maybe they saw something about the


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 16 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 219
1                            H. Poret
2    word.   Or I don't know.      It's clearly a
3    mistake.    It's clearly just a mistake in the
4    data map.    I can see in the data file there's
5    only the six choices.
6        Q       But let's take a look at the data
7    file.   So let's take a look at Q125 R1.
8                Do you see that?
9        A       Yes.
10               MR. FORD:    Adam, are you looking
11      just at the Excel printout?
12               MR. MICHAELS:     I am.
13      A        Okay.
14      Q        The information that is captured in
15   the Column Q125 R1 refers to or indicates a
16   selection of what?
17      A        That would be showing when they said
18   they purchased a tote or shoulder bag in the
19   past 12 months.
20      Q        But on the data map, Q125 R1 only
21   says "tote bag."     How do you know that Q125 R1
22   indicates "tote bag or other shoulder bag"?
23      A        Because I can see from the
24   screenshots that that's what the actual
25   question shows, and those are the choices.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 17 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 220
1                             H. Poret
2      And I also was through the data myself in
3      doing the survey, and you can see that 125 R1
4      or 130 R1 is the choice that every person had
5      to pick to qualify.
6                  MR. MICHAELS:      Why don't we take a
7            two-minute break.
8                  (Recess taken from 3:01 p.m. to
9            3:09 p.m.)
10   BY MR. MICHAELS:
11         Q       Mr. Poret, I don't know what's going
12    to be easier for you.        This laptop that might
13    be sort of the device that your
14    technologically-advanced respondents would not
15    have or whether Mr. Ford's iPad is going to be
16    more helpful in this situation.
17         A       I'm sure this will be fine.
18         Q       Mr. Poret, I'm showing you what was
19    produced to us as the electronic data from
20    your study by the defendants.
21                 I want you to take a look at the
22    columns that relate to Q125 and 130 in the
23    electronic data file that I just presented to
24    you.
25                 Do you see that?


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 18 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 221
1                          H. Poret
2        A      Yes.
3        Q      Now, here there are seven choices
4    for Q125 and 130, yes?
5        A      There shouldn't be, but there are
6    seven columns, but I don't understand that.
7        Q      Well, what would account for the
8    discrepancies between the electronic version
9    of Appendix D to your report that was provided
10   to us and the printout that is actually
11   included as Appendix D?
12       A      I have no idea.       I haven't seen
13   this.   I mean, one obvious thing that could
14   happen is that somebody could have messed
15   around with this.
16       Q      Do you have any reason to think that
17   that occurred?
18       A      Yes, because you're showing me
19   something that I've been through myself and is
20   not what I have ever had or seen.          So what
21   else would I think other than that somebody's
22   messed with this since I had it?
23       Q      Why don't you take a look at
24   Mr. Ford's version of the Excel chart, and let
25   me know if that version contains seven columns


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 19 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 222
1                          H. Poret
2    for Q125 and Q130.
3        A        I'm looking at what you're showing
4    me right here.     It does show seven columns.
5        Q        Right, but you just accused me of
6    messing with the data, and you're looking at a
7    computer and a data file that I provided to
8    you.
9                 What I'm asking you to do is to take
10   a look at Mr. Ford's version of this data
11   file, which unless I snuck into Mr. Ford's
12   office or his home and messed with his data,
13   should not have my fingerprints on it at all.
14      A       I wasn't accusing you of doing
15   something.    I'm just saying this is different
16   than anything I've seen.
17      Q       Well, what would account for the
18   discrepancies between the electronic data file
19   and the printout of the data file?
20      A       I have no idea.       I sent them the
21   only data file there is and they also must
22   have printed this out so they must have
23   printed this out from something.
24      Q       Well, let's take a look at the
25   electronic data file that has seven columns


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 20 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 223
1                          H. Poret
2    for Q125 and Q130.
3                You would agree, would you not, that
4    the fact that there are seven columns for each
5    of these two questions would indicate that the
6    people who programmed your survey actually
7    presented seven choices to the respondent when
8    asking them this question, correct, or these
9    questions?
10         A     No, that's definitely not the case.
11   I mean, I have the screenshots right here that
12   I literally took going through the survey
13   screen by screen, and it shows the six
14   choices.
15         Q     Who took those screenshots?
16         A     Me.
17         Q     Did you take that before the
18   respondents took the survey or afterwards?
19         A     Before.
20         Q     Well, take a look at 125 R7 and 130
21   R7.    You'll agree that those are not null
22   datasets; right?
23         A     I don't know what you mean by that.
24         Q     It's not all zeros; right?
25         A     Right.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 21 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 224
1                             H. Poret
2          Q       So data was collected for seven
3      separate choices?
4          A       No, that's absolutely not true.           I
5      have the data file myself.        I've been through
6      it plenty of times, and the data file that I
7      have is consistent with what's printed out
8      here in this report.
9                  MR. FORD:     Adam, why don't we go off
10         the record, and let me just see if I can
11         figure out what might be going on here.
12                 MR. MICHAELS:      Sure.
13                 (Recess taken from 3:16 p.m. to
14         3:58 p.m.)
15   BY MR. MICHAELS:
16         Q       Mr. Poret, when we were last
17    speaking, I was asking you about the seven
18    columns in the electronic data file and the
19    discrepancy between the seven columns in the
20    data file that's electronic and the six
21    columns in the printout.         Is there some
22    explanation that you have for that
23    discrepancy?
24         A       Well, I believe I have figured out
25    what is the cause of that error.


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 22 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 225
1                          H. Poret
2               I went back and found my first draft
3    of the questionnaire had the seven choices,
4    had those tote and shoulder bag as two
5    separate choices.     So I originally wrote the
6    questionnaire that way.
7               And what I believe happened is
8    FocusVision started programming the survey
9    with the original questionnaire.          And then in
10   the process of me checking the program, that
11   must have been when I decided that I was going
12   to combine "tote and shoulder bag" into one
13   choice.
14              And I know that that was done, and I
15   know that I went through the final version of
16   the survey and took these screenshots because
17   I always take the screenshots at the very end
18   of finalizing the questionnaire -- I mean, the
19   program once every, you know, problem or
20   change has been made because I'm trying to
21   capture the final version.
22              But it looks like because it had
23   originally been programmed with those two
24   choices separate, there was essentially a
25   relic of that in the data map, which the data


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 23 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 226
1                          H. Poret
2    map had originally been formatted that way
3    with the tote and the shoulder bag choices
4    separately.
5                And it looks like that caused the
6    data from the first answer choice that had
7    been collapsed -- there was the combination of
8    the tote and the shoulder bag choice to
9    populate across two columns because of this
10   relic in the data map from the original
11   programming.
12               So what it looks to me now is that
13   the columns that say three, four, five, six,
14   seven in this other version match the columns
15   that say two, four, five, six, because all of
16   those are the same answer choices that never
17   changed during the programming.
18               But then the columns one and two in
19   the version with the seven choices correspond
20   to just the Column 1 in the official correct
21   version.
22               And what's happening is that the
23   programming, which basically had this phantom
24   column because it had been originally
25   programmed with this choice, those separate


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 24 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 227
1                          H. Poret
2    choices populated the respondent's answer to
3    "the tote or shoulder bag choice" over these
4    two columns.
5                And it looks like -- so there's no
6    actual data inconsistency or issue.          It's just
7    that the program must have populated the
8    answers to a single choice across two columns
9    because of that relic of the initial program
10   before I made that change in the program.
11      Q        How did you figure that out?
12      A        Because I went back through my
13   materials and saw that I had an old draft of
14   the questionnaire.      And I saw that the
15   original draft of the questionnaire did have
16   those choices separately.
17               And so I realized that I had
18   originally written the questionnaire with
19   those choices separately, which I hadn't
20   remembered because it was, whatever, six or
21   seven months ago, and it's kind of a
22   non-substantive issue.       So I hadn't even
23   remembered that I had made what I consider a
24   pretty minor tweak to what I laid out the
25   choices.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 25 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 228
1                          H. Poret
2                And then I figured it out by going
3    through the data and seeing that all of the
4    substantive data from these two versions does
5    line up with each other, and that it's just
6    the choices one and two in the phantom
7    version.
8        Q       Wait, hold on.     Which one is phantom
9    version and which one is the real version?
10      A        I'm saying the one that has the
11   seven choices, I'm calling that the phantom
12   version.    Because what would happen is if the
13   data map was programmed to expect that there
14   should be seven data points, but they're only
15   getting six, then it's like creating this,
16   what I'm calling a phantom column.
17               And I guess the program just must
18   not have been sure how to put the answer from
19   the first choice into what was two columns.
20      Q        Which one is the phantom column?
21      A        Well, there's not just one that's
22   the phantom column.      I'm saying in the version
23   with seven columns, No. 1 and 2 were both
24   there as a place that a single data point
25   could have gone into.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 26 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 229
1                          H. Poret
2               So it looks to me like the program
3    wasn't sure what to do as to whether to put
4    somebody who collected the first choice into
5    Column 1 or Column 2 or both.         But what it
6    looks to me is that anybody who has a "1" in
7    either of those columns is somebody who
8    selected the "tote or other shoulder bag"
9    choice.
10      Q       Take a look at the first record.           So
11   this would be individual 2287 on Appendix D.
12      A       Okay.
13      Q       For Q125 R 1 and Q125 R2.
14      A       Okay.
15      Q       And you see that that individual has
16   a 1 for Q125 R1 and a zero for Q125 R2?
17      A       I'm sorry.     This is not sorted by
18   record number so I haven't found --
19      Q       No, I'm sorry, please take a look --
20      A       On my thing?
21      Q       Yes.
22      A       Sorry.    What was the number, then?
23      Q       2287.    It's the first individual.
24      A       Okay.
25      Q       That individual has a 1 on Q125 R1,


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 27 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 230
1                           H. Poret
2    a zero for Q --
3        A      Yes, I have it.
4        Q      You'll see that this individual has
5    a 1 for Q125 R1, a zero for Q125 R2, a zero
6    for Q125 R 3, and a 1 for Q125 R 4; a 1 for
7    R 5.
8               MR. FORD:     Adam, I'm sorry, I think
9        you're mischaracterizing the document.
10              MR. MICHAELS:      Oh, I see.     Well, not
11      mischaracterizing.
12              MR. FORD:     Insofar as you're
13      associating certain responses with certain
14      answers.
15      Q       So just taking a look at Appendix D
16   to your report, what response did individual
17   2287 give to Q125 R1?
18      A       They did not select "tote or other
19   shoulder bag."
20      Q       Well, is that what R1 refers to,
21   "tote or other shoulder bag"?
22      A       Yes.
23      Q       What does R2 refer to?
24      A       In Appendix D, it refers to the
25   second choice, which is "backpack."


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 28 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 231
1                            H. Poret
2        Q       In other words, in Appendix D, R1 is
3    "tote or other shoulder bag;" R2 is
4    "backpack"; R 3 is "purse or clutch"; R 4 is
5    "pouch or wallet"; R 5 is cross-body bag, and
6    R 6 is "none of these."
7                So the data that was actually
8    collected from the respondents was for seven
9    choices, was it not?
10               MR. FORD:    Objection.
11      A        No.   What I'm trying to explain is
12   they only had six choices.         I know that for
13   100 percent certainty.       I checked the program.
14   I took screenshots of the program right on the
15   verge of launching, and there were only six
16   choices.
17               But what I'm saying is while the
18   program absolutely, clearly knew how to
19   populate the responses from the choices
20   "backpack, purse, pouch, cross-body bag, or
21   none of these," into the columns that
22   corresponded with those, it looks like for the
23   first choice "tote or other shoulder bag," it
24   had two columns into which it could put that
25   answer.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 29 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 232
1                          H. Poret
2                And so it looks like the program
3    created an extra column to correspond with the
4    data map, even though one of those columns
5    should have been eliminated.
6        Q       The program created an extra column,
7    is that what you're saying?
8        A       Yes, because it was originally
9    programmed to have the space to put in seven
10   answers.
11               And it looked like even though I
12   eliminated one of those answer choices by
13   collapsing two of the choices, because of some
14   technical thing that the programmer didn't fix
15   in the data map, there was space for answers
16   to both a "tote bag" column and an "other
17   shoulder bag" column even though there weren't
18   actually two choices offered.
19               So when somebody gave an answer to
20   the choice "tote or other shoulder bag," the
21   program did not know whether to put that
22   answer into one of two columns.
23      Q        Did somebody tell you that?
24      A        No, no.   Once I went back and saw
25   the questionnaire and realized what must have


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 30 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 233
1                           H. Poret
2    happened, I can now think through and piece
3    together what must have happened in the
4    programming between seeing in what you showed
5    me in this data map that there is this extra
6    column that didn't actually correspondence
7    with a choice that was offered.
8        Q      So in the electronic data file,
9    which one is the extra column?
10              MR. FORD:     Objection.     It
11       mischaracterizes the testimony.
12       A      In what you're showing me, there
13   isn't one that you could call the extra
14   column.   What you'd have to say is both No. 1
15   and No. 2 are two columns that exist, that
16   existed in the program, but that only had a
17   single answer choice corresponding with them.
18              So the reality is if somebody picked
19   that choice, the program could have put that
20   answer into either of the columns or both of
21   them.   So you can't always tell -- you can
22   tell by looking through those two columns, if
23   somebody picked that answer choice, it will
24   have a 1 in one of the columns or both.
25       Q      Do me a favor.      Why don't you sort


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 31 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 234
1                          H. Poret
2    the records on the electronic data file by
3    record number from smallest to largest.
4        A       Okay.
5        Q       Let's take a look at the first
6    individual, 2287, and take a look at that
7    person's entries under 125 R1 and 125 R2.            And
8    those are both zero; is that right?
9        A       Yes.
10      Q        It's your understanding that this
11   individual was actually presented with a
12   choice of "tote or shoulder bag --"
13      A        Yes.
14      Q        -- as a single choice?
15      A        Yes.
16               So if they did not pick that choice,
17   then the program did not receive any data that
18   could have gone into either of the two
19   columns.    So there's a zero in both because
20   nothing was inputted.
21      Q        Has this ever happened with any of
22   your other surveys?
23      A        Stuff like this happens with almost
24   every survey in the programming process, but
25   usually somebody catches it.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 32 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 235
1                          H. Poret
2                 Because usually what happens is
3    there's anywhere from, you know, 10 to 100
4    errors that happen in the programming process,
5    and this is what we do for days and days and
6    days is check and check and check.          So this
7    happens all the time.
8                 But what usually happens is that me
9    or Sonja notice in the data file that is
10   happening when we're checking the program.
11   What we're doing is we're taking the survey
12   and the test mode over and over again, and one
13   of the things that we're doing is seeing if
14   the data we enter goes into the data file
15   correctly, that we can see that the answers
16   we're entering go into the right columns, and
17   it's showing the right thing.
18              This is one of the things that we
19   check for.    So we just must have missed this
20   programming error in going through the process
21   of checking the data.
22      Q       You just took a fairly long break
23   with counsel, and I obviously don't want to
24   get into any privileged information.           But did
25   you speak with anyone who isn't counsel for


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 33 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 236
1                           H. Poret
2    Oliver Thomas or Sue Fuller to help figure out
3    what might be going on here?
4        A      No.   I just needed to go back and
5    look and see if I had any previous draft that
6    would explain something.       And I needed to
7    actually have time to compare the two data
8    files and see what the actual problem is.
9               But once I was able to take the time
10   to do that and compare the columns and think
11   through all my experience with checking the
12   programs and what goes wrong, I was able to
13   sort of diagnose what the error must be.
14      Q       So let's just take a look at the
15   electronic data file.       So Q125 R1 and the
16   entries that are set forth there for each
17   respondent, what choice on the data map does
18   that refer to?
19              MR. FORD:     Objection to the form of
20      the question.
21      A       It refers to the choice that was
22   actually given in the live survey, which was
23   "tote or other shoulder bag."
24      Q       Is there a data map that actually
25   shows what was provided in the live survey?


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 34 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 237
1                           H. Poret
2        A      Yes.    The data map that I provided
3    to Debevoise, which is the Appendix D to the
4    report but that isn't printed out along with
5    this.
6        Q      So that has not been produced in
7    this litigation?
8               MR. FORD:     Objection to the form of
9        the question.
10              MR. MICHAELS:      I mean, to the extent
11      that that exists, can we get a copy of it?
12              MR. FORD:     Yes, I can send that to
13      you now.
14      Q       What is Q125 R2?       What question on
15   the data map or what choice -- I'm sorry, Q125
16   R2 refers to what choice on the data map for
17   Question 125?
18      A       The same thing, "tote or other
19   shoulder bag."
20      Q       Q125 R 3 refers to what choice?
21      A       "Backpack."
22      Q       And Q125 R 4 refers to?
23      A       "Purse or clutch."
24      Q       Q125 R 5 refers to what?
25      A       Sorry, I think we just need to


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 35 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 238
1                           H. Poret
2    clarify.    You're talking about my Appendix D,
3    is that what we're talking about?
4        Q       No.    I'm talking about the
5    electronic version of the data that you have
6    in front of you on the laptop.
7        A       Let me start over, just to be clear.
8                125 R1 and R2 both correspond to the
9    choice "tote or other shoulder bag."
10               There were inadvertently two columns
11   left in the program that the answer to that
12   choice could have been assigned to either or
13   both of those.
14               125 R 3 corresponds to "backpack."
15               R 4 to "purse or clutch."
16               R 5 to "pouch or wallet."
17               And R 6 to "cross-body bag."
18               And R 7 to "none of these."
19      Q        So if we take a look at Q125 R1 and
20   Q125 R2, for the first individual who was
21   2287, those two columns indicate zero and
22   zero; is that correct?
23      A        Yes.
24      Q        For the next individual who is 2312,
25   there is a 1 in Q125 R1, and a zero in QR2.


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 36 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 239
1                          H. Poret
2               Do you see that?
3          A    Yes.
4          Q    What does that indicate to you?           In
5    other words, how did that individual respond
6    to the question that you understand was
7    actually posed to that individual?
8          A    That they selected the "tote bag or
9    other shoulder bag" choice.
10         Q    Would that be the same for the next
11   individual who is 2315?
12         A    Yes.    It would be the same for
13   anyone who has a 1 in R1 or R2 or both.
14         Q    Well, if you go down to the seventh
15   entry, that individual has a 1 in both R1 and
16   R2?
17         A    Right.
18         Q    What's going on there?
19         A    What I'm saying is the program,
20   given an answer choice that could have
21   corresponded to both, the program was not sure
22   what to do with that 1 and both of these
23   choices that it corresponded to.          And it looks
24   like it wasn't sure what to do and did it
25   inconsistently.


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 37 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 240
1                          H. Poret
2               But what is consistent through it is
3    that if no one selected that choice, there's a
4    zero in both columns because there was no data
5    to try to enter.     And if there's a 1 in either
6    of those columns, then somebody did input a
7    selection of that choice.
8        Q      Well, if you go down to entry 17,
9    that individual has a zero in 2011 R1 and a 1
10   in R2.   What accounts for that?
11      A       The same thing.       That there were two
12   columns that an answer could have been placed
13   into, and the program just didn't do it
14   consistently as to which -- it had two choices
15   of columns that it had to put this entry into,
16   and it doesn't seem to have done it
17   consistently.
18      Q       No, it certainly does not.
19      A       But it had to put it somewhere, and
20   it could have been put it in one or both.
21      Q       Had you had any discussions with the
22   individuals over at FocusVision about this?
23      A       No.
24      Q       Don't you think that they owe you an
25   explanation?


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 38 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 241
1                          H. Poret
2          A     Well, I think the explanation is
3    clear.    You know, in the process of
4    programming which involves days and days and
5    days of coding, and in programming they always
6    make mistakes, and it's my job and Sonja's job
7    to catch all the mistakes in the checking
8    problem.    And I think we failed to catch one
9    coding error.
10               But now that I can see what's going
11   on.    Yes, I'm sorry that we failed to catch a
12   coding error, but it's a non-substantive one.
13   It's just a matter of whether an answer to one
14   choice was populated in one column or the
15   other.
16               It's still that everybody who took
17   the survey gave the answer that qualified
18   them, and the answers in every single other
19   column and for all the substantive things in
20   the whole file are consistent.
21         Q     So are you telling me that the
22   survey intermittently and inconsistently
23   decided to populate various fields based on
24   the response that was provided in response to
25   Q125?


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 39 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 242
1                          H. Poret
2                MR. FORD:    Objection.     It
3        mischaracterizes the testimony.
4        A       I'm saying that it consistently
5    entered a "1" when somebody gave that answer
6    choice, but it wasn't consistent as to which
7    of these two columns that were associated with
8    each other it went into.
9        Q       I just want to make sure that I
10   understand this.     So you're saying that both
11   Q125 R1 and Q125 R2 refer to one of those
12   choices that was provided as a response for
13   Q125, and that choice was "tote or shoulder
14   bag"?
15       A       Yes.
16       Q       And sometimes Q125 R1 and Q125 R2
17   will both be zero or both be 1, or some will
18   be 1 and some will be zero; right?
19       A       Well, they'll both be zero whenever
20   somebody did not pick that choice, and they'll
21   have a 1 in at least one of the columns if
22   someone did pick that choice.
23       Q       Well, Row 18 has a 1 in R1 and a
24   zero in R2.    And Row 31 has a zero in R1 and a
25   1 in R2.    What would account for that


                TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 40 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 243
1                          H. Poret
2    different treatment?
3        A      Probably that in the original
4    program, since there were a bunch of different
5    choices and they were randomized, the order of
6    the originally existing tote and shoulder bag
7    separate choices came in different orders so
8    it's probably because of that.
9               It's probably that in the actual
10   population of the data, the order of the tote
11   and shoulder bag columns in theory was getting
12   randomized, and that randomization probably
13   continued to exist in theory even though there
14   was only one choice.      That seems like the
15   logical explanation.
16      Q       What's your basis for saying that?
17      A       Well, that I understand at least the
18   basics of the programming and how it works,
19   and if when a question has a bunch of answer
20   choices that are randomized, what that means
21   is there's a randomization that occurs.
22              So in Version 1, "tote bag" might be
23   the first choice, but for somebody it might be
24   the second or the third or the fourth choice.
25   So the programming is creating a randomization


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 41 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 244
1                          H. Poret
2    for each respondent that puts things in order.
3               So that's the way it works for
4    randomized answer choices.        And ultimately in
5    producing the final data file, all of that
6    randomization is undone or it's de-rotated so
7    that we can see a single column that
8    corresponds to a certain choice.
9               In other words, we can see that the
10   column that says R3 means "backpack."           Even
11   for the real respondents, "backpack" wasn't
12   always the third choice.       But in the case of
13   this where there was this extra column there,
14   the program sort of didn't figure out how to
15   lay that out more clearly.
16      Q       How would one verify that your
17   explanation for this discrepancy is the
18   correct explanation?
19      A       I don't know.      I'd have to think
20   about that.
21      Q       I mean, is it the case that the
22   respondents were actually asked questions that
23   had seven choices and after the fact their
24   responses or their R1 and R2 responses were
25   merged?


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 42 of 200
                            HIGHLY CONFIDENTIAL

                                                                        Page 245
1                            H. Poret
2           A       No, I know that's not true because I
3    can see the screenshots, and I see the
4    screenshots don't have the separate choices.
5    And I know that taking the screenshots is the
6    last thing I do after all the program
7    checking.
8                   So it's completely clear from the
9    screenshots which are just literal click,
10   print screen, and capture the image of the
11   screen that that's showing what the survey
12   looked like to the respondents.
13                  The only explanation is just a
14   coding error in the way that the data was laid
15   out.       And now that I understand and see that
16   they failed to correct this aspect of the data
17   map, I understand why there would be two
18   columns corresponding to a single choice.
19                  It's the kind of error that happens
20   all the time in surveys.       I just usually catch
21   it.    But it's not a substantive error that
22   effects what the respondents saw or what the
23   respondents answered.       It is just an error in
24   how it's set up to populate data in a certain
25   column.


                  TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 43 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 246
1                          H. Poret
2        Q      How can you be certain that Q125 R2
3    refers to "other shoulder bag"?
4               Or, I'm sorry, Q125 R1 and Q125 R2
5    refer to "tote or other shoulder bag," and
6    it's not some other columns that refer to
7    that?
8               MR. FORD:     Objection to the form of
9        the question.
10      A       Because I can see that the remaining
11   Columns 3, 4, 5, 6, 7 match columns 2, 3, 4,
12   5, 6 in the two versions.        So it's clear that
13   there's no discrepancy between the sets of
14   columns that cover all of the other types of
15   bags and the "none of these" choice, but the
16   only difference is whether there's one or two
17   columns at the beginning.
18      Q       Let me ask you this, then.          Is my
19   understanding correct that there was an
20   initial questionnaire that you provided to
21   FocusVision that had "tote" and "shoulder bag"
22   broken out as separate choices?
23      A       Yes.
24      Q       At some point you decided you no
25   longer wanted those broken out as separate


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 44 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 247
1                            H. Poret
2    choices, correct?
3        A       Yes.
4        Q       Why?
5        A       I think because as I went through
6    the process of taking the survey, I started to
7    think, you know, seeing this on the screen
8    now, I'm not completely confident that
9    everybody views or understands the word "tote"
10   the way MZ Wallace is using it.
11               I originally was thinking MZ Wallace
12   calls it a tote so tote it is.         But then I
13   think I started thinking as I'm taking the
14   survey in the test mode like a respondent and
15   seeing it on the screen, well, what if the
16   word "tote" isn't used everywhere or doesn't
17   have the same meaning to everyone?          I think it
18   would be better to broaden it and have "tote
19   or other shoulder bag" as a single choice.
20      Q        So you decided that adding the words
21   "or other shoulder bag" actually clarified the
22   question?
23               MR. FORD:    Objection to the form of
24      the question.
25      A        Not clarified it, broadened it to be


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 45 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 248
1                           H. Poret
2    a little more comprehensive of people who may
3    not all use the same terminology in the same
4    way that I indicated before.
5               For instance, I'll sometimes say
6    "soda" or "pop" or, you know, "shoes" or
7    "sneakers" in the event that not everybody
8    from all walks of life or all parts of the
9    country use a term the same way.
10      Q       So if I understand what you're
11   saying correctly, you were concerned that not
12   everyone would understand the word "tote," so
13   by adding "or other shoulder bag," you were
14   providing some more definite verbiage so that
15   the respondent would know what you were asking
16   about?
17              MR. FORD:     Objection to the form of
18      the question.      It mischaracterizes the
19      testimony.
20      A       Not more definite verbiage, just
21   more broadening the concept.
22      Q       So you were of the understanding
23   that a tote is a shoulder bag necessarily?
24              MR. FORD:     Objection to the form of
25      the question.      It misstates the testimony.


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 46 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 249
1                          H. Poret
2        A        Well, like I said before, I agreed
3    with you, I used the word "other" because I
4    first thinking of a tote as something that
5    could be a shoulder bag, not that that's
6    exactly what it is.
7                 But, yes, I told you before, I said
8    "other shoulder bag" because I was thinking
9    that a tote is a form of shoulder bag, and so
10   saying "or other shoulder bag" is just
11   broadening it and making it a little less
12   specific.
13      Q        Were any of the other choices in the
14   initial version of your questionnaire
15   different?
16      A        I don't believe so.       I didn't take
17   more time to go through this draft that I just
18   found to check that.      I don't think there were
19   any other changes that I made during the
20   programming process, but I could go back and
21   check that.
22      Q        I would appreciate that.
23               Were there any errors that
24   FocusVision made that you identified and
25   corrected before you served your report?


              TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 47 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 250
1                            H. Poret
2        A       There were many errors that were
3    made and were corrected before the survey
4    launched.    That's largely what's happening in
5    the programming process.       There are always
6    many errors when anybody takes a questionnaire
7    or things that aren't even fair to call
8    errors.   Sometimes they're just things that I
9    don't like exactly the way they did it, and I
10   asked them to make some tweaks.
11               But, yes, there were plenty of
12   things that needed to be corrected during the
13   programming process.      And, unfortunately,
14   you've caught one error that I didn't catch.
15      Q        Putting aside the 200 individuals
16   who formed the survey sample for your survey
17   or for this survey, to your knowledge, was any
18   data collected of potential or prospective MZ
19   Wallace purchasers using the seven-choice
20   version of Q125 or Q130?
21               MR. FORD:    Objection to the form of
22      the question.
23      A        Not data from actual people who were
24   invited to take the survey, only test data; in
25   other words, when I was going through the


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 48 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 374
1                              H. Poret
2          assuming I'm getting them just in a
3          second.
4                  (Recess taken from 7:40 p.m. to
5          7:43 p.m.)
6    BY MR. MICHAELS:
7          Q       Mr. Poret, at the time that you were
8      retained in this case, had the complaint
9      already been filed?
10                 MR. FORD:     Off the record.
11                 (A Discussion was Held off the
12         Record.)
13   BY MR. MICHAELS:
14         Q       At the time that you were retained
15    in this case, had the complaint already been
16    filed?
17         A       I believe the answer is no.         I'm not
18    a hundred percent sure of that, but I'm pretty
19    confident.
20         Q       Is there anything unusual about
21    conducting a secondary meaning survey prior to
22    the exchange of document discovery, in your
23    experience?
24                 MR. FORD:     Objection to the form of
25         the question.


               TSG Reporting - Worldwide - 877-702-9580
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 49 of 200
                           HIGHLY CONFIDENTIAL

                                                                        Page 389
1                     H. Poret
2
3                  C E R T I F I C A T E
4
5    STATE OF NEW YORK     )
6                          ) ss.:
7    COUNTY OF NEW YORK )
8
9            I, THOMAS A. FERNICOLA, Registered
10   Reporter and Notary Public within and for
11   the State of New York, do hereby certify
12   that the within is a true and accurate
13   transcript of the proceedings held on
14   October 25, 2018.
15           That I am not related to any of the
16   parties to this action by blood or
17   marriage; and that I am in no way
18   interested in the outcome of this matter.
19           IN WITNESS WHEREOF, I have hereunto
20   set my hand this 6th day of November
21   2018.
22
23                    ________________________
24                    THOMAS A. FERNICOLA, RPR
25


               TSG Reporting - Worldwide - 877-702-9580
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 50 of 200
                         HIGHLY CONFIDENTIAL

                                                                      Page 390
1    NAME OF CASE:
2    DATE OF DEPOSITION:
3    NAME OF WITNESS:
4    Reason Codes:
5         1.   To clarify the record.
6         2.   To conform to the facts.
7         3.   To correct transcription errors.
8    Page ______ Line ______ Reason ______
9    From _____________________ to _____________________
10   Page ______ Line ______ Reason ______
11   From _____________________ to _____________________
12   Page ______ Line ______ Reason ______
13   From _____________________ to _____________________
14   Page ______ Line ______ Reason ______
15   From _____________________ to _____________________
16   Page ______ Line ______ Reason ______
17   From _____________________ to _____________________
18   Page ______ Line ______ Reason ______
19   From _____________________ to _____________________
20   Page ______ Line ______ Reason ______
21   From _____________________ to _____________________
22   Page ______ Line ______ Reason ______
23   From _____________________ to _____________________
24
                                      ________________________
25


            TSG Reporting - Worldwide - 877-702-9580
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 51 of 200




                         EXHIBIT B
  Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 52 of 200




         EXPERT REPORT OF HAL PORET IN MATTER OF
MZ WALLACE INC. V. SUSAN FULLER, D/B/A/ THE OLIVER THOMAS AND
                 BLACK DIAMOND GROUP, INC.

                            ****************

            SURVEY TO ASSESS WHETHER THE ALLEGED
                   MZ WALLACE TRADE DRESS
              HAS ACQUIRED SECONDARY MEANING




                                                           PREPARED BY:
                                                                  Hal Poret
                                                           142 Hunter Ave
                                                   Sleepy Hollow, NY 10591



                                                        September 14, 2018
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 53 of 200



TABLE OF CONTENTS




                                                                                       Page #

BACKGROUND AND PURPOSE -------------------------------------------------                 3
STUDY AUTHORSHIP AND QUALIFICATIONS----------------------------                          5
STUDY DESIGN------------------------------------------------------------------------     6
SUMMARY OF FINDINGS ---------------------------------------------------------           15
METHODOLOGY----------------------------------------------------------------------       16
     THE RELEVANT UNIVERSE OF INTEREST -------------------------                        16
     SAMPLING PLAN------------------------------------------------------------          22
     DATA PROCESSING --------------------------------------------------------           24
     INTERVIEWING PROCEDURES -----------------------------------------                  24
     DOUBLE-BLIND INTERVIEWING --------------------------------------                   24
     INTERVIEWING PERIOD--------------------------------------------------              24
     QUALITY CONTROL -------------------------------------------------------            25
DETAILED FINDINGS ---------------------------------------------------------------       28

THE FOLLOWING APPENDICES ARE PROVIDED SEPARATELY:
APPENDIX A: CURRICULUM VITAE OF STUDY’S AUTHOR
APPENDIX B: QUESTIONNAIRE
APPENDIX C: SCREENSHOTS OF SURVEY
APPENDIX D: SURVEY DATA FILE
APPENDIX E: IMAGES USED IN SURVEY




                                                                                       Page 2 of 31
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 54 of 200



BACKGROUND AND PURPOSE


In connection with the above-captioned litigation, Plaintiff claims that the specific
quilting design on its MZ Wallace bags constitutes trade dress that has acquired
secondary meaning. Plaintiff cites the MZ Wallace Metro Tote bag shown below as an
“excellent example” of the alleged trade dress:1




Debevoise & Plimpton LLP, counsel for Defendants, retained me to design and conduct
a survey to test the extent to which, if at all, the alleged MZ Wallace trade dress has


1   Complaint ¶ 13.

                                                                                   Page | 3
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 55 of 200



acquired secondary meaning. This Report describes the methodology, execution and
results of my survey. As discussed below in more detail, the survey showed that the
MZ Wallace trade dress has not acquired secondary meaning.


In connection with designing my survey and preparing this Report I reviewed the
following materials:


         Complaint (3-14-18)
         MZ Wallace website
         Oliver Thomas’ Answer and First Amended Counterclaims
         MZ Wallace Answer
         Oliver Thomas Memo in Support of Motion to Dismiss
         MZ Wallace Opposition to Motion to Dismiss
         Oliver Thomas Reply in Support of Motion to Dismiss
         Opinion and Order on Motion to Dismiss


In order to further observe the appearance of various MZ Wallace products and third
party products and how such products are typically displayed in online advertising, I
also conducted numerous online searches for MZ Wallace bags and other bags and
reviewed many of the results, including on the websites of Nordstrom, Bloomingdales,
and Saks Fifth Avenue.


My work in connection with this matter is being billed at my hourly rate of $675.
Payment is not contingent on the outcome of the litigation.




                                                                                Page | 4
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 56 of 200



AUTHORSHIP AND QUALIFICATIONS


The survey discussed herein was designed, supervised, and implemented by Hal L.
Poret, President at Hal Poret, LLC.


I have personally designed, supervised, and implemented over 1,000 surveys regarding
the perceptions and opinions of consumers. Over 300 have involved consumer
perception with respect to trademarks and trade dress, and over 300 have been
conducted online. I have personally designed numerous studies that have been
admitted as evidence in legal proceedings and I have been accepted as an expert in
survey research on numerous occasions by U.S. District Courts, including the Southern
District of New York; the Trademark Trial and Appeal Board; and the National
Advertising Division of the Council of Better Business Bureaus (NAD).


I am a member of the American Association of Public Opinion Research, publisher of
Public Opinion Quarterly and the Journal of Survey Statistics and Methodology; the
International Trademark Association (INTA); and the NAD. I routinely conduct market
research surveys for a variety of small to large corporations and organizations.


I have frequently spoken at major intellectual property and legal conferences on the
topic of how to design and conduct surveys that meet legal evidentiary standards for
reliability, including conferences held by INTA, American Intellectual Property Law
Association, Practicing Law Institute, Managing Intellectual Property, Promotions
Marketing Association, American Conference Institute, and various bar organizations.


In addition to my survey research experience, I hold bachelors and masters degrees in
mathematics and a J.D. from Harvard Law School. Additional biographical material,
including lists of testimony and publications, is provided in Appendix A.



                                                                                     Page | 5
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 57 of 200




STUDY DESIGN


A total of 200 female respondents aged 18 and older who reside in the United States
participated in this online survey among prospective consumers of MZ Wallace bags.2


In order to test consumer perception of the alleged MZ Wallace trade dress, I used the
MZ Wallace Metro Tote bag as the stimulus, as shown in detail below. I selected this
bag as the stimulus because it was identified in the Complaint as an excellent example
of the trade dress, and one that is allegedly instantly recognizable as originating from
MZ Wallace.3 I also showed the Metro Tote in the same color as shown in the
Complaint, as Plaintiff clearly felt that color was an acceptable example to represent the
look of the trade dress.4 This image also includes every element of the claimed trade
dress, according to the Complaint.5 Accordingly, the stimulus used in the survey was a
fair and representative instance of the alleged trade dress to test.


As is standard procedure in secondary meaning surveys, the images of the MZ Wallace
Metro Tote used in the survey were digitally altered to remove the MZ Wallace name.6
This allows the survey to test perception of the trade dress without the trademark name
revealing the source.




2 See the Sampling section of this report for more information regarding who qualified for and
completed the survey.
3 Complaint ¶ 13.
4 Id.
5 Id.; see also Complaint ¶ 11 (defining the trade dress as “consisting of: (1) a nylon bag; (2) with

a quilted grid; (3) of 7/8 inch squares; (4) placed at a 45 degree angle with a corner facing
downward; (5) with squares covering all or substantially all over the bag”).
6 Vincent A. Palladino, Secondary Meaning Surveys in TRADEMARK AND DECEPTIVE ADVERTISING

SURVEYS LAW SCIENCE, AND DESIGN 84 (Shari Seidman Diamond and Jerre B. Swan eds., 1st ed.
2012).

                                                                                            Page | 6
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 58 of 200



After being qualified to take the survey, all respondents were first instructed as shown
in the following screenshot:




The instruction that any company or brand names or logos have been removed
appropriately ensures that respondents will understand that the product image may
have a brand name that has been removed. This ensures that those who do recognize
the trade dress as emanating from MZ Wallace will not doubt that the product is an MZ
Wallace bag merely due to the absence of the expected MZ Wallace name.


All respondents were then shown the following image of the MZ Wallace Metro tote
with the name removed:




                                                                                 Page | 7
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 59 of 200




This view of the bag was highlighted in Plaintiff’s Complaint as exemplifying the trade
dress, and is also shown on the MZ Wallace website.7 Respondents were not able to
advance past this image for at least 10 seconds to ensure that they reviewed the image.




7Complaint ¶ 13; MZ Wallace, Medium Metro Tote,
https://www.mzwallace.com/shop/products/3761374/basket-weave-oxford-medium-metro-tote/9651.html.

                                                                                       Page | 8
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 60 of 200



Respondents were then required to click on a green arrow adjacent to the image to
advance to see a second image of the MZ Wallace bag:




This view of the Metro Tote is also commonly shown on the MZ Wallace webpage.
Respondents were also required to view this image for at least 10 seconds before
advancing to the next screen.


                                                                               Page | 9
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 61 of 200




These two views gave respondents more than adequate opportunity to view the
elements alleged to constitute the trade dress.


All respondents needed to confirm that they could view the images clearly in order to
continue with the survey.


All respondents were then shown the following instruction:




All respondents were then shown both images of the bag again while being asked the
question shown in the following screenshot:




                                                                             Page | 10
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 62 of 200




The order of the “no” and “yes” choices was randomized to avoid order bias.


All respondents were then asked the key secondary meaning question shown in the
following screenshot:




                                                                              Page | 11
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 63 of 200




This question was fair and balanced in that two of the substantive choices potentially
reflect the presence of secondary meaning (association with “only one” source) and the
other two the absence of secondary meaning (association with “more than one” source
or lack of any association). The order of the responses was rotated so that roughly half
of respondents were shown the choices in the order shown above, and half were shown
the “more than one” and “do not associate” choices prior to the “only one” choices.


As shown above, the answer choices gave respondents both the opportunity to indicate
that they associate the look with only one company or brand that they can name or that
they associate the look with only one company or brand but that they cannot name it.




                                                                               Page | 12
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 64 of 200



This ensures that those who do recognize the look to indicate a single source can easily
indicate so even if they cannot think of the company or brand name.


Respondents who answered that they associate the look with only one company or
brand and can name it were then asked the question shown in the following shot:




This question allows us to determine whether the respondent actually associates the
look with MZ Wallace specifically, or with another company or brand.


Respondents who answered that they associate the look with only one company or
brand but could not name it were instead asked what specifically makes them associate
the look of the bag with only one particular company or brand.




                                                                               Page | 13
         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 65 of 200



Respondents who answered that they associate the look with more than one company
or brand were instead asked what companies or brands they associate the look of the
bag with.


                                  Contemplation of Control Group


A Control Group was contemplated for this survey. However, I ultimately determined
that there was no reason to run a Control Group. The purpose of a Control Group
would have been to determine to what extent any potential association with MZ
Wallace shown in the Test Group should be dismissed or discounted as survey noise –
i.e., guessing or otherwise providing answers for reasons unrelated to the specific
asserted trade dress. A Control Group would measure the noise level in the survey.
This “noise level” would then be deducted from the Test Group’s secondary meaning
result to arrive at a net level of secondary meaning that can be attributed specifically to
the trade dress at issue.8 However, given that the Test Group resulted in only a
negligible level of secondary meaning, there was no reason to run a Control Group,
which could only have resulted in lowering the net secondary meaning level in the
survey. As discussed below, the Test Group secondary meaning level was already so
low that it shows a lack of secondary meaning even without taking any potential noise
into consideration.
The decision to not run a control group means that I simply conceded that the control
group would show the result most favorable to MZ Wallace – zero noise. I assumed a
0% noise level and subtracted nothing from the secondary meaning result, yielding the
maximum secondary meaning level.




8   Palladino, supra note 6, at 88–89.


                                                                                  Page | 14
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 66 of 200



SUMMARY OF KEY FINDINGS


This section details certain key survey findings. Other survey results are discussed
further in the Detailed Findings section below.


      Only two respondents out of 200 (1.0%) answered that they associate the look of
       the bag with only one company and named MZ Wallace.
      Four (4) other respondents answered that they have seen the look before and
       associate the look of the bag with only one company or brand, but could not
       name it. There is no indication in these respondents’ answers that they were
       specifically thinking of MZ Wallace. Even if these respondents were assumed to
       be thinking of MZ Wallace, the total secondary meaning level would only be
       3.0% (6 of 200).
      Based on the survey results, it is my opinion that the alleged MZ Wallace trade
       dress has not acquired secondary meaning.


See Detailed Findings section below for additional information on results. The full data
will be provided in its original electronic form in Appendix D.




                                                                               Page | 15
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 67 of 200



METHODOLOGY


THE RELEVANT UNIVERSE OF INTEREST


The appropriate sample universe for the survey consisted of females age 18 and older
who: (1) have purchased a tote or other shoulder bag in the past 12 months or are likely
to purchase one in the next 12 months; (2) have personally purchased or considered
purchasing a quilted tote or other shoulder bag in the past 12 months or would consider
purchasing a quilted tote or other shoulder bag; and (3) have paid or considered paying
at least $200 for a tote or other shoulder bag or would consider paying at least $200.
This universe was carefully tailored to hone in on the prospective customers of MZ
Wallace, as the MZ Wallace Metro tote costs over $200 and the alleged trade dress
consists of a quilted design. Accordingly, those purchasers of tote or other shoulder
bags who are interested in quilted bags and would pay $200 or more are the most likely
to be familiar with the alleged MZ Wallace trade dress, which MZ Wallace alleged is
“famous” and the subject of “widespread publicity and public recognition in New York
and elsewhere nationwide.”9


The following screening questions were employed to ensure the final survey sample
was comprised of respondents from the appropriate sample universe.


First, after initial demographic questions, all potential respondents were asked the
following questions with percentages shown:




9   Complaint ¶ 37.

                                                                                 Page | 16
         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 68 of 200



                                                                             All
[Q125] In the past 12 months, which of the following, if any, have
you personally purchased?
Total                                                                      N=200
                                                                            70%
Tote or other shoulder bag
                                                                            139
                                                                            43%
Backpack
                                                                             85
                                                                            58%
Purse or clutch
                                                                            116
                                                                            50%
Pouch or wallet
                                                                             99
                                                                            47%
Crossbody bag
                                                                             94
                                                                             7%
None of these
                                                                             14


                                                                             All
[Q130] In the next 12 months, which of the following, if any, are you
likely to personally purchase?
Total                                                                      N=200
                                                                            80%
Tote or other shoulder bag
                                                                            159
                                                                            31%
Backpack
                                                                             61
                                                                            53%
Purse or clutch
                                                                            106
                                                                            37%
Pouch or wallet
                                                                             73
                                                                            37%
Crossbody bag
                                                                             73
                                                                             3%
None of these
                                                                              5


All respondents were required to select “tote or other shoulder bag” to continue. This
ensured that all respondents were prospective purchasers of the type of MZ Wallace
bag shown in the survey or related MZ Wallace products embodying the alleged trade
dress.


                                                                              Page | 17
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 69 of 200




All respondents who had purchased in the past 12 months were asked:

                                                                               All
[Q135] In the past 12 months, which of the following style of tote or
other shoulder bag, if any, have you personally purchased or did you
consider purchasing?

Total                                                                     N=139
                                                                           78%
Quilted
                                                                           109
                                                                           51%
Canvas
                                                                            71
                                                                           66%
Leather
                                                                            92
                                                                           55%
Woven
                                                                            77
                                                                           16%
Mesh
                                                                            22
                                                                            0%
None of these
                                                                             0


All respondents who are likely to purchase in the next 12 months were asked:

                                                                               All
[Q140] In the next 12 months, which of the following style of tote or
other shoulder bag, if any, would you consider purchasing?

Total                                                                     N=159
                                                                           79%
Quilted
                                                                           126
                                                                           74%
Canvas
                                                                           118
                                                                           80%
Leather
                                                                           127
                                                                           68%
Woven
                                                                           108
                                                                           26%
Mesh
                                                                            41
                                                                            0%
None of these
                                                                             0


                                                                               Page | 18
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 70 of 200




Respondents needed to select “quilted” in one of these questions to continue. This
ensured that all respondents were prospective purchasers of the specific type of bags
that MZ Wallace offers in connection with the alleged trade dress (quilted bags) and
ensured that the survey would err on the side of including respondents who are most
likely to be familiar with MZ Wallace.


All respondents who had purchased in the past 12 months were asked:



                                                                               All
[Q145] In the past 12 months, which of the following price ranges
have you paid or did you consider paying for a tote or other shoulder
bag?
Total                                                                       N=139
                                                                             65%
Under $100
                                                                              91
                                                                             45%
$100 to $199.99
                                                                              62
                                                                             89%
$200 to $299.99
                                                                             124
                                                                             17%
$300 to $399.99
                                                                              23
                                                                              9%
$400 to $499.99
                                                                              12
                                                                              7%
$500 or more
                                                                              10


All respondents who are likely to purchase in the next 12 months were asked:

                                                                               All
[Q150] In the next 12 months, which of the following price ranges
would you consider paying for a tote bag or other shoulder bag?

Total                                                                       N=159
                                                                             72%
Under $100
                                                                             114
$100 to $199.99                                                              59%

                                                                               Page | 19
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 71 of 200



                                                                              94
                                                                             82%
$200 to $299.99
                                                                             130
                                                                             22%
$300 to $399.99
                                                                              35
                                                                             14%
$400 to $499.99
                                                                              22
                                                                             11%
$500 or more
                                                                              18

Respondents were required to select $200 or more to continue. This ensured that all
respondents were prospective purchasers of products that are in the price range of the
MZ Wallace bag that was shown in the survey or related MZ Wallace products, and
ensured that the survey erred on the side of including those who are most likely to be
familiar with MZ Wallace.



All respondents who had purchased in the past 12 months were also asked:


                                                                             All
[Q160] At which of the following types of stores (either in person or
online) have you shopped for a tote bag or other shoulder bag in the
past 12 months?

Total                                                                      N=139
                                                                            68%
Department stores (such as Nordstrom and Saks Fifth Avenue)
                                                                             95
                                                                            52%
Boutique stores carrying various brands
                                                                             72
                                                                            68%
Company/brand store for a specific handbag brand
                                                                             94
                                                                            49%
Mass merchandise stores (such as Target, Walmart, or Amazon)
                                                                             68
                                                                             4%
None of these
                                                                              5


All respondents who are likely to purchase in the next 12 months were asked:


                                                                               Page | 20
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 72 of 200



                                                                               All
[Q165] At which of the following types of stores (either in person or
online) would you consider shopping for a tote bag or other shoulder
bag in the next 12 months?
Total                                                                        N=159
                                                                              83%
Department stores (such as Nordstrom and Saks Fifth Avenue)
                                                                              132
                                                                              72%
Boutique stores carrying various brands
                                                                              115
                                                                              82%
Company/brand store for a specific handbag brand
                                                                              131
                                                                              69%
Mass merchandise stores (such as Target, Walmart, or Amazon)
                                                                              110
                                                                               2%
None of these
                                                                                3

These questions did not result in the exclusion of any respondents. 77.5% of
respondents (155 of 200) answered that they have shopped for or would consider
shopping for a tote bag or other shoulder bag at department stores such as Nordstrom
and Saks Fifth Avenue.


At the end of the survey, respondents were also asked if they or anyone in their
household work for a company that makes or sells tote bags or other handbags or
carrying bags or cases. Only one respondent answered affirmatively. Exclusion of this
respondent from the data would have had no meaningful impact on the survey results
or conclusions.10


The actual wording of the screening questions used is shown in Appendix B.




 Respondents who work or have anyone in their household work in either advertising or
10

market research were excluded during the screening section.

                                                                                Page | 21
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 73 of 200



SAMPLING PLAN
The sampling plan involved a random selection of consumers who are part of an online
panel.


Online surveys are well-accepted in the field of survey research as a standard, reliable
methodology. Indeed, online surveys are now the most common method of conducting
market research among consumers. Businesses and other organizations routinely make
decisions of importance based on the results of online survey research among
consumers, and online surveys have been accepted in evidence in numerous U.S.
District Court cases. I have personally designed and executed numerous internet
surveys that have been accepted by courts.


The sample of panelists used in the survey was provided by Research Now, a leading
supplier of online sample for surveys. I have worked with Research Now on many
surveys and have found its procedures and panels to be highly reliable. Research Now
has a large and diverse panel consisting of millions of Americans and is highly
regarded as a reputable source of respondents for online surveys within the field of
market research. Research Now utilizes appropriate industry procedures for ensuring
the integrity and quality of its panels. Research Now employs a “by-invitation-only”
panel recruitment model to enroll pre-validated individuals and, therefore, maintains a
panel comprised of the most credible survey takers who are less prone to self-selection
bias. Quality and integrity of its research panel is also obtained and maintained in the
following ways.
        It requires a double opt-in and agreement to provide truthful and well-
         considered answers to online market research surveys. First, potential panelists
         opt-in during the enrollment process, and then they are sent a follow-up email
         confirmation that requests the potential panelist to click a link to validate the opt-
         in. Then, he or she is sent a follow-up email providing access to their member
         account and they can begin receiving surveys.

                                                                                    Page | 22
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 74 of 200



         A unique email address is required to opt-in to the panel and physical addresses
          provided by panelists in the US are verified against government postal
          information.
         Research Now implements data quality measures by focusing on identifying and
          pursuing panelists who exhibit suspicious behaviors. This is done by identifying
          members through routine review of behaviors and sometimes with the help of its
          clients, and then evaluating a wider set of behaviors, particularly their profile
          information and survey performance.
Research Now also employs a “Three Strikes Policy” in which panelists who commit
survey offenses, such as speeding, inattentiveness, poor quality open ends, answering
inconsistencies and selecting dummy answers, are flagged with an “offense” code.
Panelists who are flagged three times for such offenses are disqualified from panel
membership and future surveys.


As noted above, the survey was limited to only females. This was conservative and
favorable to MZ Wallace as the relevant products are directed to females and,
accordingly, females would be expected to be the most familiar with the look of the
products.


The following table displays the final proportion of sample achieved by age:


                                                   All
Total                                             N=200
                                                    0%
Under 18
                                                     0
                                                   30%
18 - 34
                                                    60
                                                   40%
35 - 54
                                                    80
                                                   30%
55 or older
                                                    60



                                                                                     Page | 23
         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 75 of 200



Since the secondary meaning rate was negligible in all age groups, the precise
distribution of interviews by gender did not have any material impact on the results.
The results could be re-weighted based on any proportion of age and the conclusion
would be the same.


DATA PROCESSING
Data was collected by Focus Vision, a company specializing in web survey
programming and data collection and processing, and made available to Hal Poret, LLC
through an electronic portal on an ongoing basis. The data set showing each
respondent’s answers to all questions will be provided in electronic form.11


INTERVIEWING PROCEDURES
The online survey was programmed and hosted by Focus Vision. My staff and I
thoroughly tested the programmed survey prior to any potential respondents receiving
the invitation to participate in the survey.


DOUBLE-BLIND INTERVIEWING
The study was administered under “double-blind” conditions. That is, not only were
the respondents kept uninformed as to the purpose and sponsorship of the study, but
the services involved in providing the sample and administering the online interviews
(Focus Vision and Research Now) were similarly “blind” with respect to the study’s
purpose and sponsorship.


INTERVIEWING PERIOD
Interviewing for the Survey was conducted from April 4, 2018 through April 15, 2018.




11   See Appendix D of this report.

                                                                                 Page | 24
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 76 of 200



QUALITY CONTROL
Several measures were implemented to ensure a high level of quality control and
validation with respect to respondents taking the survey.


Upon initially entering the survey, all respondents were required to pass a test to verify
that each respondent is a live person. The test employed in this survey is a CAPTCHA12
program that generates a task that humans can pass but current computer programs
cannot. CAPTCHA is a well-known and widely-used tool in online survey research.


Upon successfully passing the CAPTCHA test, respondents were then asked to enter
their year of birth and then their gender. This information was checked against the
sample provider’s (Research Now’s) demographics on record for each respondent and
any respondent providing an incorrect or inconsistent birth year and/or gender was
unable to continue to the main survey.


Additionally, respondents were then asked to select their age range. Respondents who
selected an age range inconsistent with their year of birth were unable to continue with
the survey.


These combined steps ensured that the survey was being taken by an actual live person
and that each person was paying a certain level of attention to the survey questions and
taking a certain level of care in entering responses.


All respondents were also asked to select any web browsers or search engines they have
used in the past three months. Respondents could select as many as applied to them
from a list of ten options, including, “other,” “not sure” and one fictitious name:
Hagelin. Respondents who selected “Hagelin” were unable to continue. Additionally,


12CAPTCHA is an acronym for “Completely Automated Public Turing test to tell computers
and Humans Apart.”

                                                                                 Page | 25
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 77 of 200



respondents who answered that they have used all seven of the actual web browsers
and search engines included on the response list, were identified as “yea-sayers” and
unable to continue with the survey.13


The following question was also asked and permitted additional screening out of
respondents who were paying insufficient attention or clicking responses
indiscriminately:


       For quality assurance, please type the word "west" in the blank next to the
       "Other" box below and then click to continue.
              Strongly agree
              Agree
              Neutral
              Disagree
              Strongly disagree
              Other ________



Respondents who selected “other” and typed a response in the blank continued with
the survey. A review was conducted of all open-ended answers, including responses to
this question and respondents who failed to follow instructions for this question, or
gave other non-responsive or nonsense answers to open-ended questions were removed
from the final data.




13“Yea-sayers” in surveys are typically defined as respondents who answer affirmatively to
questions, regardless of their belief.

                                                                                    Page | 26
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 78 of 200



Respondents were then also asked to carefully read these instructions:


*     Please take the survey in one session without interruption.
*     Please keep your browser maximized for the entire survey.
*     While taking the survey, please do not consult any other websites or other
      electronic or written materials.
*     Please answer all questions on your own without consulting any other person.
*     If you normally wear eye glasses or contact lenses when viewing a computer
      screen, please wear them for the survey.


Two options were provided in response to these instructions: 1) I understand and agree
to the above instructions, and 2) I do not understand or do not agree to the above
instructions. Only respondents who understood and agreed to the instructions then
continued to the main section of the survey.


Additionally, the survey program was set up in such a way as to restrict respondents
from taking the survey via mobile phones. This contributed to ensuring respondents
could easily and clearly view the images displayed in the surveys as well as each
question and corresponding response options.




                                                                               Page | 27
        Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 79 of 200



DETAILED FINDINGS


The following table shows the results to the first main survey question:


                                                                            All
[Q213] Have you ever seen a bag with a look like this?

Total                                                                      N=200
                                                                            46%
Yes, I have
                                                                             91
                                                                            42%
No, I have not
                                                                             83
                                                                            13%
Not sure/don’t know
                                                                             26


As the above table shows, 46% of respondents initially answered that they have seen a
bag with a look like the MZ Wallace Metro tote shown.



The following table shows the results to the next key secondary meaning question:
                                                                             All
[Q215] Please carefully read the answer choices below and select the
choice that best describes your reaction to the look of the bag, if you
have one.

Total                                                                        N=200
I associate the look of the bag with only one particular company or            8%
brand, and I can name the company or brand                                     15
I associate the look of the bag with only one particular company or            4%
brand, but I can’t recall the company or brand name                             7
                                                                              14%
I associate the look of the bag with more than one company or brand
                                                                               28
I do not associate the look of the bag with any particular company or         73%
companies or brand or brands                                                  145
                                                                               3%
Don’t know/no opinion
                                                                                5




                                                                                  Page | 28
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 80 of 200



As this table shows, a total of 22 respondents (11%) answered that they associate the
look of the bag with only one particular company. Only 14 of these respondents (7%)
also answered that they had previously seen a bag with a look like this before.
Respondents must have previously seen a bag with this look in order to count in
support of secondary meaning (acquired distinctiveness).14 The vast majority of
respondents associated the look of the bag with more than one company (14%) or did
not associate the look with any company (73%).


Of the 22 respondents who answered that they associate the look of the bag with only
one particular company, only 2 (1.0%) named MZ Wallace as the company. Thirteen
respondents named different companies/brands, with 11 (5.5%) naming Vera Bradley
and one each (0.5%) naming Marc Jacobs and Talbots.15


The other 7 respondents were unable to name a company or brand. Only 4 of these 7
respondents previously answered that they had seen a bag with a look like the MZ
Wallace bag shown. Even if all of these respondents were assumed to be thinking of
MZ Wallace, combining these respondents with the 2 who named MZ Wallace would
still only yield a 3.0% secondary meaning level (6 of 200).


Of the 28 respondents who answered that they associate the look of the bag with more
than one company or brand, four named MZ Wallace:




14 In the case of a respondent who has not previously seen a bag with this look, the look could
not have already acquired secondary meaning.
15 These response rates would also be too low to support a finding of secondary meaning for

any of these brands.

                                                                                       Page | 29
      Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 81 of 200



                  #2383 named only MZ Wallace16
                  #3363 named Marc Jacobs, Wallace [sic], and “unknown brands”
                  #4765 named MZ Wallace, Kenzie and Kate Spade
                  #5735 named Vera Bradley and MZ Wallace


The other responses included a variety of companies, including 7 respondents who
named Vera Bradley; 3 who named each of Coach and Target; and 2 who named each of
Michael Kors, Louis Vuitton, and Nine West.



CONCLUSION



The 1.0% rate (2 of 200) of associating the look of the bag with only MZ Wallace is
negligible and strongly demonstrates the absence of secondary meaning.17 Even if
counting the 4 respondents who had seen the look before and associated it with only
one unnamed source, this would still yield only a negligible 3.0% rate (6 of 100).18 Even
if the additional respondents who mentioned MZ Wallace as one of multiple sources
with which they associate the look of the bag were to be counted as relevant responses,
that would still only yield a 5.0% secondary meaning level (10 out of 200).19 This rate
remains well below the level necessary to establish secondary meaning.




16 Since this respondent answered that she associates the look with more than one company or
brand, the fact that they only named MZ Wallace does not indicate secondary meaning, but that
the respondent views the look as coming from multiple companies but can only name MZ
Wallace. Even if this respondent was counted, this would only be a third respondent (1.5%)
who named only MZ Wallace.
17 The margin of error for a 1.0% result at a sample size of 200 is only 1.4%. Accordingly, the

error rate is far too small to undermine the reliability of the result. Increasing the sample size
would have had no more than a miniscule reduction in the already small margin of error, and
would have had no impact on the reliability of the results.
18 A 3.0% result at a sample size of 200 would have only a 2.4% margin of error.
19 A 5.0% result at a sample size of 200 would have only a 3.0% margin of error.


                                                                                       Page | 30
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 82 of 200



Based on the survey results it is my opinion that the MZ Wallace trade dress has not
acquired secondary meaning.




                                 Dated: September 14, 2018
                                 Sleepy Hollow, NY




                                                                              Page | 31
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 83 of 200




                     APPENDIX A
         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 84 of 200



Hal L. Poret (hal.inc42@gmail.com; 914-772-5087)

Education
1998           Harvard Law School, J.D., cum laude
                Editor/Writer – Harvard Law Record
                Research Assistant to Professor Martha Minow
1995           S.U.N.Y. Albany, M.A. in Mathematics, summa cum laude
                Statistics
                Taught calculus/precalculus/statistics
1993           Union College, B.S. in Mathematics with honors, magna cum laude
                Phi Beta Kappa
                Resch Award for Achievement in Mathematical Research


Employment
2016 -         President, Hal Poret LLC
                Design, supervise, and analyze consumer surveys, including
                  Trademark, Trade Dress, Advertising Perception, Consumer
                  Deception, Claims Substantiation studies, Damages, and Corporate
                  Market Research Surveys
                Consulting regarding survey design and review of other surveys
                Provided expert testimony at deposition and/or trial regarding survey
                  research in over 100 U.S. District Court litigations and proceedings in
                  front of TTAB, NAD, FTC and FCC.

2004 - 2015 Senior Vice President, ORC International
             Designed, supervised, and analyzed consumer surveys in legal and
               corporate market research areas, and provided expert testimony
               regarding survey research in legal cases.

2003 – 2004    Internet Sports Advantage
                Developed and marketed proprietary internet sports product, and
                   licensed trademark and intellectual property rights.

1998 – 2003    Attorney, Foley Hoag & Eliot, Boston, MA
                Represented corporations and individuals in trademark, trade dress,
                  advertising, product, and related legal disputes.
                Worked with survey experts in developing and using surveys as
                  evidence in trademark, trade dress and advertising disputes.
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 85 of 200



Testimony at Trial or by Deposition Past 4 Years

(Party who retained me shown in bold)

2018   In re: NCAA Grant-in-Aid Cap Litigation
       (Deposition; Trial)                   USDC Northern District of CA

2018   Under Armour v. Battle
       (Deposition)                           USDC District of Maryland

2018   Federal Trade Commission v. D-Link Systems
       (Deposition)                         USDC Northern District of CA

2018   Ezaki Glico v. Lotte International
       (Deposition)                           USDC District of NJ

2018   Car Freshener Corporation v. American Covers/Energizer Holdings
       (Deposition)                          USDC Northern District of NY

2018   Combe v. Dr. August Wolff
       (Deposition)                           USDC Eastern District of VA

2018   In Re GM Ignition Switch Litigation
       (Deposition)                           USDC Southern District of NY

2018   Zetor v. Ridgeway
       (Trial Testimony Deposition)           USDC Western District of AR

2018   Superior Consulting v. Shaklee
       (Deposition; Hearing; Trial)           USDC Middle District of FL

2018   Monster Energy Company v. Integrated Supply Network
       (Deposition)                         USDC Central District of CA

2018   Sandoz v. GlaxoSmithkline
       (Deposition)                           USPTO Opposition

2018   JB-Weld v. Gorilla Glue Company
       (Deposition)                           USDC Northern District of GA

2018   Bratton v. The Hershey Company
       (Deposition)                           USDC Western District of MO
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 86 of 200



2018   Leadership Studies v. Blanchard Training & Development
       (Deposition)                           USDC Southern District of CA

2017   Gulfstream Aerospace v. Gulfstream Unsinkable Boats
       (Deposition)                         USPTO Opposition/Cancellation

2017   Mercado Latino v. Indio
       (Deposition)                          USDC Central District of CA

2017   Delalat v. Nutiva
       (Deposition)                          USDC Northern District of CA

2017   Dashaw v. New Balance
       (Deposition)                          USDC Southern District of CA

2017   Bearing Tech v. O’Reilly Automotive
       (Deposition)                          USDC Western District of MO

2017   Soundview v. Facebook
       (Deposition)                          USDC District of Delaware

2017   Rovi v. Comcast
       (Deposition)                          USDC Southern District of NY

2017   Puma v. Black & Decker
       (Trial)                               New Mexico Circuit Court

2017   Select Comfort v. Personal Comfort
       (Trial and Deposition)                USDC District of Minn

2017   Alzheimer’s Foundation of America v. Alzheimer’s Association
       (Deposition and trial)               USDC Southern District of NY

2017   Banc of California v. Farmers & Merchants Bank
       (Deposition)                          USDC Central District of CA

2017   PolyGroup v. Willis Electric
       (Deposition)                          Patent Trial and Appeal Board

2017   Mullins v. Premier Nutrition            USDC Northern District of CA
       (Depositions in Class Cert and Merits phases)

2017   Lion’s Gate v. TD Ameritrade
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 87 of 200



       (Deposition)                             USDC Central District of CA

2017   Deere & Company v. Fimco dba Schaben
       (Deposition and trial)             USDC Western District of KY

2017   Adidas & Reebok v. TRB
       (Deposition)                             USDC District of Oregon

2017   Church & Dwight v. SPD                    USDC Southern District of NY
       (Deposition/trial in liability phase; deposition/trial in damages phase)

2017   In re: Coca Cola Marketing and Sales Practices Litigation (No. II)
       (Deposition)                            USDC Northern District of CA

2017   Ducks Unlimited v. Boondux LLC and Caleb Sutton
       (Deposition and Trial)              USDC Western District of TN

2017   Globefill v. Element Spirits
       (Deposition and Trial)                   USDC Central District of CA

2017   Brickman v. Fitbit
       (Deposition)                             USDC Northern District of CA

2017   Network-1 Technologies v. Alcatel-Lucent et al.
       (Deposition)                          USDC Eastern District of TX

2017   Health Partner Plans v. Reading Health Partners
       (Deposition and Injunction hearing)    USDC Eastern District of PA

2017   In Re Biogen ‘755 Patent Litigation
       (Deposition)                             USDC District of NJ

2017   Cava Mezze v. Mezze Mediterranean Grill
       (Trial)                             USDC District of MD

2017   Mastrandrea v. Vizio
       (Deposition)                             USDC Central District of CA

2017   Adidas v. Skechers
       (Deposition and Injunction hearing)      USDC District of OR

2016   Triumph International, Inc. v. Gourmetgiftbaskets.com, Inc.
       (Deposition)                          USDC Central District of CA
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 88 of 200




2016   Phelan Holdings v. Rare Hospitality Management
       (Deposition)                          USDC Middle District of FL

2016   Intellectual Ventures II v. AT&T Mobility
       (Deposition)                           USDC District of DE

2016   One World Foods v. Stubbs Austin Restaurant Company
       (Deposition)                          USDC Western District of TX

2016   Booking.com B.V. v. Michelle Lee
       (Deposition)                             USDC Eastern District of VA

2016   Variety Stores v. Walmart Stores, Inc.
       (Trial)                                  USDC Eastern District of NC

2016   American Cruise Lines v. American Queen Steamboat Company
       (Deposition)                         USDC District of DE

2016   Universal Church v. Univ. Life Church
       (Deposition)                          USDC Southern District of NY

2016   U. of Houston v. Houston Col. of Law
       (Deposition)                             USDC Southern District of TX

2016   Navajo Nation v. Urban Outfitters
       (Daubert Hearing)                        USDC District of NM

2016   Beaulieu v. Mohawk Carpet Dist.
       (Deposition)                             USDC Northern District of GA

2016   Efficient Frontiers v. Reserve Media
       (Deposition)                             USDC Central District of CA

2016   McAirlaids v. Medline Industries
       (Deposition)                             USDC Eastern District of VA

2016   Under Armour v. Ass Armor
       (Deposition)                             USDC Southern District of FL

2016   C5 & CoorsTek v. CeramTec
       (Deposition and trial)                   USDC District of Colorado
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 89 of 200



2016   BBC v. Stander
       (Deposition)                         USDC Central District of CA

2016   Caterpillar v. Tigercat
       (Deposition)                         USPTO Opposition

2016   Premier v. Dish Network
       (Deposition)                         USPTO Opposition

2016   Omaha Steaks v. Greater Omaha
       (Rebuttal Testimony)                 USPTO Opposition

2016   EMC v. Pure Storage
       (Deposition)                         USDC District of MA

2016   Top Tobacco v. North Atlantic
       (Deposition)                         USPTO Opposition

2016   Ascension Health v. Ascension Ins.
       (Deposition)                         USDC Eastern District of MO

2016   Quoc Viet v. VV Foods
       (Deposition and trial)               USDC Central District of CA

2016   Joules v. Macy’s Merchandising Group
       (Deposition and trial)               USDC Southern District of NY

2015   MMG v. Heimerl & Lammers
       (Deposition and trial)               USDC District of MN

2015   PRL USA v. Rolex
       (Deposition)                         USDC Southern District of NY

2015   Bison Designs v. Lejon
       (Deposition)                         USDC District of CO

2015   Barrera v. Pharmavite
       (Deposition)                         USDC Central District of CA

2015   Flowers v. Bimbo Bakeries
       (Deposition)                         USDC Middle District of GA

2015   Razor USA v. Vizio
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 90 of 200



       (Deposition)                        USDC Central District of CA

2015   Allen v. Simalasan
       (Deposition)                        USDC Southern District of CA

2015   BMG Rights Mgmt. v. Cox Enterprises
       (Deposition and trial)              USDC Eastern District of VA

2015   Verisign v. XYZ.COM LLC
       (Deposition)                        USDC Eastern District of VA

2015   Farmer Boys v. Farm Burger
       (Deposition)                        USDC Central District of CA

2015   Ono v. Head Racquet Sports
       (Deposition)                        USDC Central District of CA

2015   Select Comfort v. Tempur Sealy
       (Deposition)                        USDC District of Minn

2015   ExxonMobil v. FX Networks
       (Deposition)                        USDC Southern District of TX

2015   Delta v. Network Associates
       (Deposition)                        USDC Middle District of FL

2015   Brady v. Grendene
       (Deposition)                        USDC Central District of CA

2015   Zippo v. LOEC
       (Deposition)                        USDC Central District of CA

2015   Maier v. ASOS
       (Deposition)                        USDC District of Maryland

2015   Converse In re: Certain Footwear
       (Deposition and trial)              International Trade Commission

2014   Scholz v. Goudreau
       (Deposition)                        USDC District of Mass

2014   Economy Rent-A-Car v. Economy Car Rentals
       (TTAB Testimony)                   USPTO
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 91 of 200




2014   Weber v. Sears
       (Deposition)                             USDC Northern District of IL

2014   Native American Arts v. Stone
       (Deposition)                             USDC Northern District of IL

2014   Gravity Defyer v. Under Armour
       (Trial)                                  USDC Central District of CA

2014   Adams v. Target Corporation
       (Deposition)                             USDC Central District of CA

2014   PODS v. UHAUL
       (Deposition and trial)                   USDC Middle District of FL

2014   Flushing v. Green Dot Bank
       (Deposition)                             USDC Southern District of NY

2014   Amy’s Ice Creams v. Amy’s Kitchen
       (Deposition)                             USDC Western District of TX

2014   Unity Health v. UnityPoint
       (Deposition)                             USDC Western District of WI

2014   In re: NCAA Student-athlete litigation
       (Deposition and Trial)                   USDC Northern District of CA

2014   Spiraledge v. SeaWorld
       (Deposition)                             USDC Southern District of CA

2014   Diageo N.A. v. Mexcor
       (Deposition and trial)                   USDC Southern District of TX

2014   Pam Lab v. Virtus Pharmaceutical
       (Deposition and trial)                   USDC Southern District of FL

2014   US Soccer Federation v. Players Ass’n
       (Arbitration Testimony)               Arbitration

2014   Estate of Marilyn Monroe v. AVELA
       (Deposition)                             USDC Southern District of NY
       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 92 of 200



2014   Kelly-Brown v. Winfrey, et al.
       (Deposition)                             USDC Southern District of NY

2014   Virco Mfg v. Hertz & Academia
       (Deposition)                             USDC Central District of CA

2014   In re: Hulu Privacy Litigation
       (Deposition)                             USDC Northern District of CA

2013   Jackson Family Wines v. Diageo           USDC Northern District of CA
       (Deposition)

2013   Bubbles, Inc. v. Sibu, LLC.              USDC Eastern District of VA
       (Deposition)

2013   Clorox v. Industrias Dalen               USDC Northern District of CA
       (Deposition)

2013   Active Ride Shop v. Old Navy             USDC Central District of CA
       (Deposition and trial)

2013   Macy’s Inc. v. Strategic Marks LLC.      Northern District of CA
       (Deposition)

2013   Karoun Dairies, Inc. v. Karoun Dairies, Inc.      Southern District of CA
       (Deposition)

2013   Kraft Foods v. Cracker Barrel Old Country         Northern District of IL
       (Deposition and Trial)

2013   Bayer Healthcare v. Sergeants Pet Care USDC Southern District of NY
       (Deposition and Trial)

2013   JJI International v. The Bazar Group, Inc.        USDC District of RI
       (Deposition)

2013   Fage Dairy USA v. General Mills          Northern District of NY
       (Deposition)

2013   Gameshow Network v. Cablevision          F.C.C.
       (Deposition and trial)

2013   Telebrands v. Meyer Marketing            USDC Eastern District of CA
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 93 of 200



      (Deposition)



Presentations

What's New in Advertising Law, Claim Support and Self-Regulation?
(ABA Seminar, November 17, 2015)

How Reliable is Your Online Survey
(2015 ASRC Annual Conference, September 29, 2015)

What Do Consumers Think? Using Online Surveys to Demonstrate Implied Claims
(ANA Advertising Law and Public Policy Conference, April 1, 2015)

Cutting Edge Developments in Trademark Surveys (Rocky Mountain Intellectual
Property & Technology Institute, May 30, 2013)

Using Survey Experts in Trademark Litigation (DRI Intellectual Property Seminar, May
9, 2013)

Surveys in Trademark and Advertising Litigation (2013 National CLE Conference,
Snowmass Colorado, January 2013)

Internet Survey Issues (PLI Hot Topics in Advertising Law Conference, March 2012)

Measuring Consumer Confusion Through Online Surveys (2011 Midwest IP Institute)
(September, 2011)

Online Surveys as Evidence in Trademark Disputes (International Trademark
Association Annual Conference, May 2011)

Managing Intellectual Property Trademark Roundtable (April 7, 2010)

Recent Trends in Trademark Surveys (Virginia State Bar Intellectual Property
Conference, October 2009)

Trademark Surveys in US Litigation (presentation for International Trademark
Association Annual Conference) (May 2009)

How to Conduct Surveys for use in Trademark Disputes (Practicing Law Institute
Advanced Trademark Law Conference) (May 2009)
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 94 of 200



Trademark and Advertising Perception Studies for Legal Disputes (Opinion Research
Corporation Seminar, June 2008)

Understanding Advertising Perception Surveys (Promotions Marketing Association
Annual Law Conference) (November 2007)

Designing and Implementing Studies to Substantiate Advertising Claims (American
Conference Institute Claims Substantiation Conference, October 2007)

Surveys in Trademark and False Advertising Disputes (InfoUSA Webinar, June 2007)

Measuring Consumer Perception in False Advertising and Trademark Cases, (multiple
presentations) (2007)

Potential Errors to Avoid In Designing a Trademark Dilution Survey (American
Intellectual Property Association paper, April 2007)

Consumer Surveys in Trademark and Advertising Cases (presentation at Promotions
Marketing Association Annual Law Conference) (December 2006)

Use of Survey Research and Expert Testimony in Trademark Litigation, (International
Trademark Association Annual Conference, May 2006)

Survey Research as Evidence in Trademark/Trade Dress Disputes (multiple
presentations) (2006)

Using Surveys to Measure Secondary Meaning of Trade Dress, Legal Education
Seminar, Boston, April 2006


Publications/Papers

Cutting Edge Developments in Trademark Surveys (Rocky Mountain Intellectual
Property & Technology Institute, May 2013)

Hot Topics and Recent Developments in Trademark Surveys (paper for May 2013 DRI
Intellectual Property Conference)

Surveys in Trademark and Advertising Litigation (2013 National CLE Conference,
Snowmass Colorado, January 2013)

Trademark Litigation Online Consumer Surveys (Practical Law Company Intellectual
Property and Technology, May 2012)
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 95 of 200




Hot Topics in Advertising Law 2012 (Contributor to Practising Law Institute
publication)

A Comparative Empirical Analysis of Online Versus Mall and Phone Methodologies for
Trademark Surveys, 100 TMR 756 (May-June 2010)

Recent Trends in Trademark Surveys (paper for Virginia State Bar Intellectual Property
conference, October 2009)

Trademark Dilution Revision Act breathes new life into dilution surveys (In Brief PLI
website, June 2009)

The Mark (Survey Newsletter; three editions 2009)

Hot Topics in Trademark Surveys (paper for Practicing Law Institute Advanced
Trademark Law Conference) (May 2009)

The Mark (Survey Newsletter, 2008)

Trademark and Advertising Survey Report (Summer 2007)

Avoiding Pitfalls in Dilution Surveys under TDRA (AIPLA Spring Conference, Boston,
May 2007)


Commentary

Comment on Hotels.com case (on TTABLOG.COM, July 24, 2009)

Comment on Nextel v. Motorola (on TTABLOG.COM, June 19, 2009)

PLI All-Star Briefing Newsletter, “What does the Trademark Dilution Revision Act
mean for the future of Dilution Surveys?” (June 2009)




Professional Memberships/Affiliations

American Association of Public Opinion Research
     Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 96 of 200



International Trademark Association

National Advertising Division of Council of Better Business Bureaus
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 97 of 200




                     APPENDIX B
  Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 98 of 200
                                                     Appendix B - Questionnaire


SCREENER


BASE: ALL RESPONDENTS
Q99 Insert Captcha [HIDE “YOU ARE HUMAN” SCREEN]

BASE: ALL RESPONDENTS
Q100. Please select your year of birth. [PROGRAMMER: DROP DOWN
      MENU. TERMINATE IF DOES NOT MATCH PANELIST’S
      PRELOAD.]

ASK IF: HAS NOT TERMINATED
Q105 Are you… [CHECK AGAINST PANEL VARIABLE AND TERMINATE
     IF IT DOES NOT MATCH]
  1. Male [TERMINATE]
  2. Female [PROGRAMMER: FOR PANEL VARIABLE VERIFICATION]

ASK IF: HAS NOT TERMINATED
Q107 Which of these age ranges includes your age?
     [TERMINATE IF UNDER 18 OR AGE RANGE NOT POSSIBLE BASED
     ON YEAR OF BIRTH ENTERED IN Q100]
         1. Under 18 [TERMINATE]
         2. 18-34
         3. 35-54
         4. 55 or older

BASE: ANY NON-TERMINATES
Q109 Which of the following web browsers or search engines, if any, have you
     used in the past 3 months?

      Please select all that apply.
      [RANDOMIZE]
          1. Google Chrome
          2. Internet Explorer
          3. Microsoft Edge
          4. Bing
          5. Yahoo
          6. Firefox
          7. Opera
          8. Hagelin [TERMINATE]
          9. Other [ANCHOR]
          10. Not sure [ANCHOR; EXCLUSIVE]
  Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 99 of 200
                                                         Appendix B - Questionnaire


[Terminate if selects 109-8 or all of 109-1 through 7]


ASK IF: HAS NOT TERMINATED
Q110 In what state do you live?
     [PROGRAMMER: Drop down menu of states plus D.C. Include an
     option for “Other” and terminate if it is selected.]


ASK IF: HAS NOT TERMINATED
Q120 Do you or does anyone in your household work in either advertising or
     market research?

      (Select all that apply)
      [RANDOMIZE]
      1. Yes, advertising [TERMINATE]
      2. Yes, market research [TERMINATE]
      3. No, neither of these [ANCHOR; EXCLUSIVE]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 100 of 200
                                                        Appendix B - Questionnaire


ASK IF: HAS NOT TERMINATED
Q125 In the past 12 months, which of the following, if any, have you personally
     purchased?

      (Select all that apply)
      [RANDOMIZE]
      1. Tote or other shoulder bag
      2. Backpack
      3. Purse or clutch
      4. Pouch or wallet
      5. Crossbody bag
      6. None of these [ANCHOR; EXCLUSIVE]

ASK IF: HAS NOT TERMINATED
Q130 In the next 12 months, which of the following, if any, are you likely to
     personally purchase?

      (Select all that apply)
      [REPEAT SAME LIST OF OPTIONS AS SHOWN IN Q125 IN SAME
      ORDER]

[MUST SELECT OPTION 1 IN Q125 AND/OR Q130 TO CONTINUE;
OTHERWISE, TERMINATE.]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 101 of 200
                                                       Appendix B - Questionnaire


ASK IF: 125=1
Q135 In the past 12 months, which of the following style of tote or other
     shoulder bag, if any, have you personally purchased or did you consider
     purchasing?

      (Select all that apply)
      [RANDOMIZE]
      1. Quilted
      2. Canvas
      3. Leather
      4. Woven
      5. Mesh
      6. None of these [ANCHOR; EXCLUSIVE]

ASK IF: 130=1
Q140 In the next 12 months, which of the following style of tote or other
     shoulder bag, if any, would you consider purchasing?

      (Select all that apply)
      [REPEAT SAME LIST OF OPTIONS AS SHOWN Q135 IN SAME ORDER,
      IF ASKED; OTHERWISE, RANDOMIZE.]

[MUST SELECT OPTION 1 IN Q135 AND/OR Q140 TO CONTINUE;
OTHERWISE, TERMINATE.]

ASK IF: 125=1
Q145 In the past 12 months, which of the following price ranges have you paid
     or did you consider paying for a tote or other shoulder bag?

      (Please select all that apply)
      1. Under $100
      2. $100 to $199.99
      3. $200 to $299.99
      4. $300 to $399.99
      5. $400 to $499.99
      6. $500 or more
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 102 of 200
                                                       Appendix B - Questionnaire



ASK IF: 130=1
Q150 In the next 12 months, which of the following price ranges would you
     consider paying for a tote or other shoulder bag?

      (Please select all that apply)
      1. Under $100
      2. $100 to $199.99
      3. $200 to $299.99
      4. $300 to $399.99
      5. $400 to $499.99
      6. $500 or more

[MUST SELECT AT LEAST ONE OF OPTION 3-6 IN Q145 AND/OR Q150
TO CONTINUE; OTHERWISE, TERMINATE.]


ASK IF: 125=1
Q160 At which of the following types of stores (either in person or online) have
     you shopped for a tote or other shoulder bag in the past 12 months?

      (Please select all that apply)
      [RANDOMIZE]
      1. Department stores (such as Nordstrom and Saks Fifth Avenue)
      2. Boutique stores carrying various brands
      3. Company/brand store for a specific handbag brand
      4. Mass merchandise stores (such as Target, Walmart, or Amazon)
      5. None of these [ANCHOR; EXCLUSIVE]

ASK IF: 130=1
Q165 At which of the following types of stores (either in person or online)
     would you consider shopping for a tote or other shoulder bag in the next
     12 months?

      (Please select all that apply)
      [REPEAT SAME LIST OF OPTIONS AS WERE SHOWN IN Q160 IN
      THE SAME ORDER; OR IF 160 NOT ASKED THEN RANDOMIZE]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 103 of 200
                                                       Appendix B - Questionnaire


ASK IF: HAS NOT TERMINATED
Q170 For quality assurance, please type the word "west" in the blank next to the
     "Other" box below and then click to continue.

             1.   Strongly agree
             2.   Agree
             3.   Neutral
             4.   Disagree
             5.   Strongly disagree
             6.   Other ________ [DO NOT FORCE TEXT BOX]

[TERMINATE IF SELECTED 170/1-5 OR DOES NOT TYPE IN AN ANSWER.
ALLOW TO CONTINUE REGARDLESS OF WHAT IS TYPED.]
    Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 104 of 200
                                                         Appendix B - Questionnaire


ASK IF: HAS NOT TERMINATED
Q180 You have qualified to take this survey. Before continuing, please carefully
     read these instructions:

*       Please take the survey in one session without interruption.

*       Please maximize your browser and keep it maximized for the survey.

*       While taking the survey, please do not consult any other websites or other
        electronic or written materials.

*       Please answer all questions on your own without consulting any other
        person.

*       If you normally wear eye glasses or contact lenses when viewing a
        computer screen, please wear them for the survey.

           1. I understand and agree to the above instructions
           2. I do not understand or do not agree to the above
              instructions [TERMINATE]

[ONLY QUALIFIED RESPONDENTS BEYOND THIS POINT. EACH
RESPONDENT SHOULD BE ASSIGNED TO ONE CELL.
RANDOMIZE CELL ASSIGNMENT, BUT PRIORITIZE BASED ON
NEED TO FILL AGE/GENDER QUOTAS.]

[PROGRAMMING NOTE: DISPLAY ANY TEXT WITH ITS OWN
QUESTION NUMBER ON A SCREEN BY ITSELF]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 105 of 200
                                                      Appendix B - Questionnaire


MAIN QUESTIONNAIRE

ASK ALL QUALIFIED
205. On the next screen you will be shown 2 images of a tote bag, one at a time.
     Please use the green arrows to the side of the images to advance through
     both images. To ensure you have enough time to view each image, the
     green arrow on each screen will not appear until 10 seconds have passed.

      Please note that any company or brand names or logos have been
      removed from the images of the tote bag so that we can ask you solely
      about the look of the product. When we say “the look,” we mean the
      overall appearance of the product created by the combination of the
      various features.

      When you are finished looking at the images of the tote bag, you will be
      asked some questions about the product. If for any question, you have no
      opinion or do not know, please indicate so. Please do not guess.
  Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 106 of 200
                                                                 Appendix B - Questionnaire



ASK ALL QUALIFIED
210. Please take your time to look at 2 images of this tote bag, using the green
     arrows to advance to the next image.

[PROGRAMMING:
FOR CELL 1 DISPLAY IMAGES 1001 – 1002, ONE AT A TIME.
FOR CELL 2 DISPLAY IMAGES 2001 – 2002, ONE AT A TIME.

 PROGRAM IMAGES SO THAT RESPONDENT USES GREEN ARROWS TO
ADVANCE FROM IMAGE TO IMAGE. GREEN ARROWS SHOULD BE
PLACED ABOUT 1/3 OF THE WAY DOWN FROM THE TOP OF THE
IMAGE. THE RESPONDENT MAY SCROLL BACK AND FORTH
THROUGH IMAGES AS MANY TIMES AS THEY LIKE. THE FIRST TIME
EACH IMAGE IS VIEWED THE GREEN ARROW TO ADVANCE TO THE
NEXT IMAGE SHOULD NOT APPEAR FOR 10 SECONDS. THE
FOLLOWING INSTRUCTION SHOULD APPEAR WHILE THE FIRST
IMAGE IS BEING VIEWED: You will be able to continue to the next image after a
minimum of 10 seconds has passed. WHILE THE SECOND IMAGE IS ON THE SCREEN,
THE ABOVE INSTRUCTION SHOULD BE REPLACED WITH THE FOLLOWING
ONE: You will be able to continue to the next screen after a minimum of 10 seconds has passed.
AFTER THE SECOND IMAGE HAS BEEN ON SCREEN FOR 10 SECONDS, THE
ABOVE INSTRUCTION SHOULD BE REPLACE WITH THE FOLLOWING
QUESTION:]

When you are ready to move on with the survey, please indicate whether or not
you have viewed the images clearly.

       1. I viewed the images clearly
       2. I am unable to view the images clearly [TERMINATE – DO NOT
          COUNT AS COMPLETE]

ASK ALL QUALIFIED
212. On the next screens, you will be asked about the look of the product you
     just saw. Again, when we ask about “the look,” we mean the overall
     appearance of the product created by the combination of the various
     features.
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 107 of 200
                                                       Appendix B - Questionnaire


ASK ALL QUALIFIED
213. Have you ever seen a bag with a look like this?

      [PROGRAMMER: DISPLAY COMPOSITE IMAGE 1003 FOR CELL 1
      OR 2003 FOR CELL 2]

      (Select one choice)
      [Randomize whether list is shown 1/2/3 or 2/1/3]
      1. Yes, I have
      2. No, I have not
      3. Not sure/don’t know [ANCHOR]


ASK: ALL QUALIFIED RESPONDENTS
215. Please carefully read the answer choices below and select the choice that
     best describes your reaction to the look of the bag, if you have one.

      [PROGRAMMER: Display same image as 213]

      (Select one choice)
      [Randomize whether list is shown 1/2/3/4/5 or 4/3/1/2/5]
      1. I associate the look of the bag with only one particular company or
          brand, and I can name the company or brand
      2. I associate the look of the bag with only one particular company or
          brand, but I can’t recall the company or brand name
      3. I associate the look of the bag with more than one company or brand
      4. I do not associate the look of the bag with any particular company or
          companies or brand or brands
      5. Don’t know/no opinion [ANCHOR]

BASE: 215=1
220  [PROGRAMMER: Display same image as 213]

      With what company or brand do you associate the look of the bag?

      [Programmer: provide text box and “don’t know” button. If don’t know
      selected, skip to 230]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 108 of 200
                                                       Appendix B - Questionnaire


BASE: ENTERED TEXT IN Q220
225. [PROGRAMMER: Display same image as 213]

      What specifically makes you associate the look of the bag with the
      company or brand you named: [programmer: insert & underline answer
      from 220]?

      Please be as detailed and specific as you can.
      (Programmer: insert large text box. FORCE.)

BASE: 215=2 or Q220=Don’t know
230  [PROGRAMMER: Display same image as 213]

      What makes you associate the look of the bag with only one particular
      company or brand?

      Please be as detailed and specific as you can.

      (Programmer: insert large text box. FORCE.)

BASE: 215=3
240  [PROGRAMMER: Display same image as 213]

      What companies or brands, if any, do you associate the look of the bag
      with?

      Please list each company or brand you are thinking of in a separate box
      below. You do not need to use all the boxes.

      (Programmer: Provide ten text boxes for answers and “Don’t know”
      button. Force at least one text box or the DK option, but do not allow
      both.)

ASK IF: ALL QUALIFIED
Q300 Thank you, just one more brief question.

      Do you or does anyone in your household work for a company that makes
      or sells tote bags or other handbags or carrying bags or cases?

      1. Yes
      2. No
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 109 of 200




                      APPENDIX C
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 110 of 200
                                                 Appendix C - Screenshot


SCREENER


BASE: ALL RESPONDENTS
Q99




BASE: ALL RESPONDENTS
Q100.




ASK IF: HAS NOT TERMINATED
Q105
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 111 of 200
                                                 Appendix C - Screenshot


ASK IF: HAS NOT TERMINATED
Q107




BASE: ANY NON-TERMINATES
Q109




ASK IF: HAS NOT TERMINATED
Q110
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 112 of 200
                                                         Appendix C - Screenshot


ASK IF: HAS NOT TERMINATED
Q120




ASK IF: HAS NOT TERMINATED
Q125 In the past 12 months, which of the following, if any, have you personally
     purchased?
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 113 of 200
                                                           Appendix C - Screenshot


ASK IF: HAS NOT TERMINATED
Q130 In the next 12 months, which of the following, if any, are you likely to
     personally purchase?
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 114 of 200
                                                          Appendix C - Screenshot


ASK IF: 125=1
Q135 In the past 12 months, which of the following style of tote or other
     shoulder bag, if any, have you personally purchased or did you consider
     purchasing?




ASK IF: 130=1
Q140 In the next 12 months, which of the following style of tote or other
     shoulder bag, if any, would you consider purchasing?
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 115 of 200
                                                        Appendix C - Screenshot


ASK IF: 125=1
Q145 In the past 12 months, which of the following price ranges have you paid
     or did you consider paying for a tote or other shoulder bag?




ASK IF: 130=1
Q150 In the next 12 months, which of the following price ranges would you
     consider paying for a tote or other shoulder bag?
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 116 of 200
                                                          Appendix C - Screenshot


ASK IF: 125=1
Q160 At which of the following types of stores (either in person or online) have
     you shopped for a tote or other shoulder bag in the past 12 months?




ASK IF: 130=1
Q165 At which of the following types of stores (either in person or online)
     would you consider shopping for a tote or other shoulder bag in the next
     12 months?
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 117 of 200
                                                          Appendix C - Screenshot


ASK IF: HAS NOT TERMINATED
Q170 For quality assurance, please type the word "west" in the blank next to the
     "Other" box below and then click to continue.




ASK IF: HAS NOT TERMINATED
Q180 You have qualified to take this survey. Before continuing, please carefully
     read these instructions:
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 118 of 200
                                                 Appendix C - Screenshot


MAIN QUESTIONNAIRE

ASK ALL QUALIFIED
205.
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 119 of 200
                                                          Appendix C - Screenshot



ASK ALL QUALIFIED
210. Please take your time to look at 2 images of this tote bag, using the green
     arrows to advance to the next image.

[PROGRAMMING:
FOR CELL 1 DISPLAY IMAGES 1001 – 1002, ONE AT A TIME.
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 120 of 200
                                                       Appendix C - Screenshot




FOR CELL 2 DISPLAY IMAGES 2001 – 2002, ONE AT A TIME.

PROGRAM IMAGES SO THAT RESPONDENT USES GREEN ARROWS TO
ADVANCE FROM IMAGE TO IMAGE. GREEN ARROWS SHOULD BE
PLACED ABOUT 1/3 OF THE WAY DOWN FROM THE TOP OF THE
IMAGE. THE RESPONDENT MAY SCROLL BACK AND FORTH
THROUGH IMAGES AS MANY TIMES AS THEY LIKE. THE FIRST TIME
EACH IMAGE IS VIEWED THE GREEN ARROW TO ADVANCE TO THE
NEXT IMAGE SHOULD NOT APPEAR FOR 10 SECONDS. THE
FOLLOWING INSTRUCTION SHOULD APPEAR WHILE THE FIRST
IMAGE IS BEING VIEWED: You will be able to continue to the next image after a
minimum of 10 seconds has passed. WHILE THE SECOND IMAGE IS ON THE SCREEN,
THE ABOVE INSTRUCTION SHOULD BE REPLACED WITH THE FOLLOWING
  Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 121 of 200
                                                                    Appendix C - Screenshot


ONE: You will be able to continue to the next screen after a minimum of 10 seconds has passed.
AFTER THE SECOND IMAGE HAS BEEN ON SCREEN FOR 10 SECONDS, THE
ABOVE INSTRUCTION SHOULD BE REPLACE WITH THE FOLLOWING
QUESTION:]

When you are ready to move on with the survey, please indicate whether or not
you have viewed the images clearly.

       1. I viewed the images clearly
       2. I am unable to view the images clearly [TERMINATE – DO NOT
          COUNT AS COMPLETE]

ASK ALL QUALIFIED
212.
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 122 of 200
                                                       Appendix C - Screenshot


ASK ALL QUALIFIED
213. Have you ever seen a bag with a look like this?

      [PROGRAMMER: DISPLAY COMPOSITE IMAGE 1003 FOR CELL 1
      OR 2003 FOR CELL 2]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 123 of 200
                                                         Appendix C - Screenshot


ASK: ALL QUALIFIED RESPONDENTS
215. Please carefully read the answer choices below and select the choice that
     best describes your reaction to the look of the bag, if you have one.




      (Select one choice)
      [Randomize whether list is shown 1/2/3/4/5 or 4/3/1/2/5]
      1. I associate the look of the bag with only one particular company or
          brand, and I can name the company or brand
      2. I associate the look of the bag with only one particular company or
          brand, but I can’t recall the company or brand name
      3. I associate the look of the bag with more than one company or brand
      4. I do not associate the look of the bag with any particular company or
          companies or brand or brands
      5. Don’t know/no opinion [ANCHOR]

BASE: 215=1
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 124 of 200
                                                 Appendix C - Screenshot


220   [PROGRAMMER: Display same image as 213]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 125 of 200
                                                 Appendix C - Screenshot


BASE: ENTERED TEXT IN Q220
225. [PROGRAMMER: Display same image as 213]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 126 of 200
                                                 Appendix C - Screenshot


BASE: 215=2 or Q220=Don’t know
230  [PROGRAMMER: Display same image as 213]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 127 of 200
                                                 Appendix C - Screenshot


BASE: 215=3
240  [PROGRAMMER: Display same image as 213]
 Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 128 of 200
                                                 Appendix C - Screenshot


ALL RESPONDENTS


Q300 Thank you, just one more brief question.
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 129 of 200




                     APPENDIX D
                            Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 130 of 200


record          record          date          status       vvar2       hQ100        Q100        hQ105       Q105
         2287            2287   04/04/2018 12:46       3           2           40          40           2          2
         2312            2312   04/04/2018 12:53       3           2           65          65           2          2
         2315            2315   04/04/2018 12:57       3           2           55          55           2          2
         2383            2383   04/04/2018 14:17       3           2           75          75           2          2
         2389            2389   04/04/2018 14:17       3           2           39          39           2          2
         2391            2391   04/04/2018 14:26       3           2           44          44           2          2
         2637            2637   04/04/2018 16:05       3           2           39          39           2          2
         2711            2711   04/04/2018 17:15       3           2           34          34           2          2
         2767            2767   04/04/2018 17:25       3           2           32          32           2          2
         2811            2811   04/05/2018 02:22       3           2           41          41           2          2
         2826            2826   04/05/2018 03:37       3           2           49          49           2          2
         2923            2923   04/06/2018 14:33       3           2           29          29           2          2
         2954            2954   04/06/2018 14:39       3           2           58          58           2          2
         3148            3148   04/06/2018 15:17       3           2           48          48           2          2
         3237            3237   04/06/2018 15:31       3           2           42          42           2          2
         3257            3257   04/06/2018 15:35       3           2           65          65           2          2
         3314            3314   04/06/2018 16:33       3           2           32          32           2          2
         3335            3335   04/06/2018 15:59       3           2           28          28           2          2
         3363            3363   04/06/2018 16:10       3           2           58          58           2          2
         3371            3371   04/06/2018 16:14       3           2           63          63           2          2
         3428            3428   04/06/2018 16:42       3           2           69          69           2          2
         3481            3481   04/06/2018 16:55       3           2           65          65           2          2
         3529            3529   04/06/2018 19:12       3           2           59          59           2          2
         3537            3537   04/06/2018 19:16       3           2           63          63           2          2
         3560            3560   04/07/2018 04:08       3           2           52          52           2          2
         3587            3587   04/07/2018 06:23       3           2           71          71           2          2
         3597            3597   04/07/2018 06:24       3           2           63          63           2          2
         3606            3606   04/07/2018 06:24       3           2           49          49           2          2
         3659            3659   04/07/2018 06:38       3           2           63          63           2          2
         3661            3661   04/07/2018 06:40       3           2           51          51           2          2
         3668            3668   04/07/2018 06:38       3           2           36          36           2          2
         3744            3744   04/07/2018 07:17       3           2           74          74           2          2
         3790            3790   04/07/2018 08:50       3           2           58          58           2          2
         3843            3843   04/07/2018 07:47       3           2           59          59           2          2
         3967            3967   04/07/2018 08:51       3           2           41          41           2          2
         3968            3968   04/07/2018 08:29       3           2           78          78           2          2
         3987            3987   04/07/2018 08:32       3           2           75          75           2          2
         4031            4031   04/07/2018 08:42       3           2           48          48           2          2
         4065            4065   04/07/2018 08:50       3           2           45          45           2          2
         4122            4122   04/07/2018 09:31       3           2           25          25           2          2
         4131            4131   04/07/2018 09:14       3           2           48          48           2          2
         4203            4203   04/07/2018 09:44       3           2           65          65           2          2
                            Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 131 of 200


record          record          date          status       vvar2       hQ100        Q100        hQ105       Q105
         4213            4213   04/07/2018 09:52       3           2           35          35           2          2
         4228            4228   04/07/2018 09:51       3           2           67          67           2          2
         4236            4236   04/07/2018 09:54       3           2           53          53           2          2
         4306            4306   04/07/2018 10:19       3           2           45          45           2          2
         4323            4323   04/07/2018 10:24       3           2           72          72           2          2
         4436            4436   04/07/2018 11:05       3           2           45          45           2          2
         4478            4478   04/07/2018 11:14       3           2           59          59           2          2
         4511            4511   04/07/2018 11:21       3           2           43          43           2          2
         4530            4530   04/07/2018 11:28       3           2           35          35           2          2
         4539            4539   04/07/2018 11:32       3           2           37          37           2          2
         4593            4593   04/09/2018 13:12       3           2           63          63           2          2
         4604            4604   04/09/2018 13:12       3           2           53          53           2          2
         4613            4613   04/09/2018 13:12       3           2           55          55           2          2
         4614            4614   04/09/2018 13:14       3           2           33          33           2          2
         4638            4638   04/09/2018 13:20       3           2           37          37           2          2
         4641            4641   04/09/2018 13:20       3           2           36          36           2          2
         4645            4645   04/09/2018 13:23       3           2           46          46           2          2
         4665            4665   04/09/2018 13:58       3           2           55          55           2          2
         4666            4666   04/09/2018 13:26       3           2           40          40           2          2
         4669            4669   04/09/2018 13:32       3           2           30          30           2          2
         4673            4673   04/09/2018 13:32       3           2           36          36           2          2
         4675            4675   04/09/2018 13:28       3           2           55          55           2          2
         4679            4679   04/09/2018 13:31       3           2           49          49           2          2
         4680            4680   04/09/2018 13:30       3           2           26          26           2          2
         4696            4696   04/09/2018 13:36       3           2           58          58           2          2
         4699            4699   04/09/2018 13:39       3           2           38          38           2          2
         4730            4730   04/09/2018 13:48       3           2           67          67           2          2
         4734            4734   04/09/2018 13:50       3           2           28          28           2          2
         4746            4746   04/09/2018 13:54       3           2           50          50           2          2
         4757            4757   04/09/2018 13:59       3           2           38          38           2          2
         4758            4758   04/09/2018 13:58       3           2           44          44           2          2
         4765            4765   04/09/2018 14:07       3           2           52          52           2          2
         4780            4780   04/09/2018 14:18       3           2           38          38           2          2
         4790            4790   04/09/2018 14:14       3           2           46          46           2          2
         4798            4798   04/09/2018 14:14       3           2           59          59           2          2
         4801            4801   04/09/2018 14:19       3           2           52          52           2          2
         4812            4812   04/09/2018 14:34       3           2           71          71           2          2
         4822            4822   04/09/2018 14:39       3           2           33          33           2          2
         4830            4830   04/09/2018 14:43       3           2           31          31           2          2
         4836            4836   04/09/2018 14:50       3           2           57          57           2          2
         4843            4843   04/09/2018 15:01       3           2           25          25           2          2
         4848            4848   04/09/2018 15:12       3           2           72          72           2          2
                            Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 132 of 200


record          record          date          status       vvar2       hQ100        Q100        hQ105       Q105
         4856            4856   04/09/2018 15:25       3           2           63          63           2          2
         4875            4875   04/09/2018 15:49       3           2           60          60           2          2
         4876            4876   04/09/2018 15:54       3           2           56          56           2          2
         4880            4880   04/09/2018 15:56       3           2           63          63           2          2
         4882            4882   04/09/2018 16:01       3           2           75          75           2          2
         4900            4900   04/09/2018 16:27       3           2           72          72           2          2
         4906            4906   04/09/2018 16:30       3           2           63          63           2          2
         4909            4909   04/09/2018 16:43       3           2           24          24           2          2
         4921            4921   04/09/2018 18:03       3           2           30          30           2          2
         4940            4940   04/09/2018 18:22       3           2           29          29           2          2
         4942            4942   04/09/2018 18:27       3           2           42          42           2          2
         4964            4964   04/09/2018 20:55       3           2           49          49           2          2
         4965            4965   04/09/2018 21:01       3           2           34          34           2          2
         4971            4971   04/09/2018 21:55       3           2           22          22           2          2
         4974            4974   04/09/2018 23:47       3           2           32          32           2          2
         4988            4988   04/10/2018 05:00       3           2           59          59           2          2
         5003            5003   04/10/2018 11:22       3           2           39          39           2          2
         5025            5025   04/10/2018 11:33       3           2           52          52           2          2
         5043            5043   04/10/2018 11:50       3           2           52          52           2          2
         5055            5055   04/10/2018 12:01       3           2           65          65           2          2
         5059            5059   04/10/2018 12:06       3           2           40          40           2          2
         5074            5074   04/10/2018 12:19       3           2           71          71           2          2
         5077            5077   04/10/2018 12:22       3           2           52          52           2          2
         5080            5080   04/10/2018 12:24       3           2           35          35           2          2
         5089            5089   04/10/2018 12:30       3           2           31          31           2          2
         5094            5094   04/10/2018 12:36       3           2           58          58           2          2
         5096            5096   04/10/2018 12:37       3           2           69          69           2          2
         5098            5098   04/10/2018 12:41       3           2           69          69           2          2
         5107            5107   04/10/2018 12:44       3           2           52          52           2          2
         5115            5115   04/10/2018 12:57       3           2           74          74           2          2
         5131            5131   04/10/2018 13:06       3           2           37          37           2          2
         5136            5136   04/10/2018 13:12       3           2           78          78           2          2
         5155            5155   04/10/2018 13:59       3           2           29          29           2          2
         5160            5160   04/10/2018 14:16       3           2           57          57           2          2
         5178            5178   04/10/2018 16:26       3           2           40          40           2          2
         5188            5188   04/10/2018 17:21       3           2           32          32           2          2
         5192            5192   04/10/2018 17:50       3           2           28          28           2          2
         5196            5196   04/10/2018 18:15       3           2           74          74           2          2
         5197            5197   04/10/2018 18:09       3           2           65          65           2          2
         5199            5199   04/10/2018 18:44       3           2           21          21           2          2
         5201            5201   04/10/2018 19:03       3           2           29          29           2          2
         5207            5207   04/10/2018 19:30       3           2           54          54           2          2
                            Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 133 of 200


record          record          date          status       vvar2       hQ100        Q100        hQ105       Q105
         5211            5211   04/10/2018 21:22       3           2           34          34           2          2
         5215            5215   04/10/2018 23:37       3           2           35          35           2          2
         5233            5233   04/11/2018 05:01       3           2           65          65           2          2
         5243            5243   04/11/2018 05:48       3           2           38          38           2          2
         5259            5259   04/11/2018 06:17       3           2           54          54           2          2
         5262            5262   04/11/2018 06:36       3           2           27          27           2          2
         5263            5263   04/11/2018 06:44       3           2           29          29           2          2
         5265            5265   04/11/2018 07:00       3           2           20          20           2          2
         5266            5266   04/11/2018 07:04       3           2           27          27           2          2
         5285            5285   04/11/2018 07:34       3           2           45          45           2          2
         5288            5288   04/11/2018 07:38       3           2           35          35           2          2
         5297            5297   04/11/2018 09:37       3           2           35          35           2          2
         5317            5317   04/11/2018 10:36       3           2           51          51           2          2
         5319            5319   04/11/2018 10:52       3           2           32          32           2          2
         5321            5321   04/11/2018 10:56       3           2           31          31           2          2
         5328            5328   04/11/2018 11:21       3           2           54          54           2          2
         5334            5334   04/11/2018 11:25       3           2           61          61           2          2
         5337            5337   04/11/2018 13:05       3           2           41          41           2          2
         5339            5339   04/11/2018 14:17       3           2           34          34           2          2
         5348            5348   04/11/2018 17:51       3           2           30          30           2          2
         5365            5365   04/11/2018 17:04       3           2           54          54           2          2
         5369            5369   04/11/2018 17:15       3           2           79          79           2          2
         5370            5370   04/11/2018 17:23       3           2           67          67           2          2
         5383            5383   04/12/2018 04:05       3           2           61          61           2          2
         5385            5385   04/12/2018 04:40       3           2           46          46           2          2
         5391            5391   04/12/2018 05:08       3           2           60          60           2          2
         5392            5392   04/12/2018 05:11       3           2           35          35           2          2
         5394            5394   04/12/2018 05:29       3           2           38          38           2          2
         5400            5400   04/12/2018 07:12       3           2           37          37           2          2
         5402            5402   04/12/2018 08:08       3           2           59          59           2          2
         5413            5413   04/12/2018 09:37       3           2           45          45           2          2
         5415            5415   04/12/2018 09:22       3           2           50          50           2          2
         5424            5424   04/12/2018 11:00       3           2           35          35           2          2
         5425            5425   04/12/2018 11:06       3           2           60          60           2          2
         5431            5431   04/12/2018 11:09       3           2           63          63           2          2
         5433            5433   04/12/2018 12:03       3           2           48          48           2          2
         5449            5449   04/12/2018 13:16       3           2           34          34           2          2
         5455            5455   04/12/2018 13:20       3           2           44          44           2          2
         5471            5471   04/12/2018 14:32       3           2           67          67           2          2
         5500            5500   04/12/2018 16:21       3           2           58          58           2          2
         5508            5508   04/12/2018 16:46       3           2           54          54           2          2
         5522            5522   04/12/2018 17:26       3           2           40          40           2          2
                            Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 134 of 200


record          record          date          status       vvar2       hQ100        Q100        hQ105       Q105
         5523            5523   04/12/2018 17:31       3           2           46          46           2          2
         5525            5525   04/12/2018 17:28       3           2           38          38           2          2
         5533            5533   04/12/2018 18:08       3           2           61          61           2          2
         5566            5566   04/12/2018 20:02       3           2           63          63           2          2
         5576            5576   04/12/2018 22:57       3           2           35          35           2          2
         5586            5586   04/13/2018 00:28       3           2           83          83           2          2
         5593            5593   04/13/2018 00:46       3           2           35          35           2          2
         5643            5643   04/13/2018 05:09       3           2           53          53           2          2
         5674            5674   04/13/2018 06:00       3           2           54          54           2          2
         5722            5722   04/13/2018 06:45       3           2           33          33           2          2
         5729            5729   04/13/2018 06:46       3           2           35          35           2          2
         5734            5734   04/13/2018 06:51       3           2           31          31           2          2
         5735            5735   04/13/2018 06:49       3           2           44          44           2          2
         5737            5737   04/13/2018 06:51       3           2           32          32           2          2
         5743            5743   04/13/2018 06:54       3           2           37          37           2          2
         5768            5768   04/13/2018 10:34       3           2           36          36           2          2
         5769            5769   04/13/2018 10:36       3           2           32          32           2          2
         5776            5776   04/13/2018 13:58       3           2           35          35           2          2
         5778            5778   04/13/2018 19:27       3           2           25          25           2          2
         5796            5796   04/14/2018 08:41       3           2           54          54           2          2
         5807            5807   04/14/2018 10:11       3           2           27          27           2          2
         5811            5811   04/14/2018 13:12       3           2           51          51           2          2
         5818            5818   04/14/2018 13:19       3           2           26          26           2          2
         5821            5821   04/14/2018 17:09       3           2           55          55           2          2
         5832            5832   04/14/2018 17:41       3           2           34          34           2          2
         5841            5841   04/15/2018 04:28       3           2           33          33           2          2
         5853            5853   04/15/2018 05:26       3           2           47          47           2          2
         5856            5856   04/15/2018 05:35       3           2           48          48           2          2
         5866            5866   04/15/2018 06:10       3           2           50          50           2          2
         5875            5875   04/15/2018 06:31       3           2           37          37           2          2
         5882            5882   04/15/2018 07:27       3           2           35          35           2          2
         5894            5894   04/15/2018 09:26       3           2           34          34           2          2
                          Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 135 of 200


record          hQ107r1       hQ107r2       hQ107r3       hQ107r4       Q107       Q109r1       Q109r2       Q109r3
         2287             0             0             1             0          3            1            0            1
         2312             0             0             0             1          4            1            1            1
         2315             0             0             1             0          3            0            1            1
         2383             0             0             0             1          4            1            1            1
         2389             0             0             1             0          3            1            1            0
         2391             0             0             1             0          3            1            1            1
         2637             0             0             1             0          3            1            1            1
         2711             0             1             0             0          2            1            0            0
         2767             0             1             0             0          2            1            1            1
         2811             0             0             1             0          3            1            0            0
         2826             0             0             1             0          3            1            0            0
         2923             0             1             0             0          2            1            1            1
         2954             0             0             0             1          4            1            1            0
         3148             0             0             1             0          3            0            1            0
         3237             0             0             1             0          3            1            1            1
         3257             0             0             0             1          4            1            0            0
         3314             0             1             0             0          2            1            0            0
         3335             0             1             0             0          2            1            0            0
         3363             0             0             0             1          4            1            1            1
         3371             0             0             0             1          4            1            0            1
         3428             0             0             0             1          4            1            1            1
         3481             0             0             0             1          4            1            1            1
         3529             0             0             0             1          4            1            1            0
         3537             0             0             0             1          4            1            1            0
         3560             0             0             1             0          3            1            0            1
         3587             0             0             0             1          4            1            0            0
         3597             0             0             0             1          4            1            1            0
         3606             0             0             1             0          3            1            1            0
         3659             0             0             0             1          4            1            1            1
         3661             0             0             1             0          3            1            1            0
         3668             0             1             1             0          3            1            1            1
         3744             0             0             0             1          4            1            0            0
         3790             0             0             0             1          4            1            1            0
         3843             0             0             0             1          4            0            1            0
         3967             0             0             1             0          3            1            1            1
         3968             0             0             0             1          4            0            1            0
         3987             0             0             0             1          4            1            1            1
         4031             0             0             1             0          3            1            1            0
         4065             0             0             1             0          3            1            1            0
         4122             0             1             0             0          2            1            1            1
         4131             0             0             1             0          3            1            0            1
         4203             0             0             0             1          4            1            1            1
                          Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 136 of 200


record          hQ107r1       hQ107r2       hQ107r3       hQ107r4       Q107       Q109r1       Q109r2       Q109r3
         4213             0             1             0             0          2            1            1            0
         4228             0             0             0             1          4            1            1            0
         4236             0             0             1             0          3            1            1            0
         4306             0             0             1             0          3            1            0            1
         4323             0             0             0             1          4            1            0            0
         4436             0             0             1             0          3            0            0            0
         4478             0             0             0             1          4            1            0            0
         4511             0             0             1             0          3            1            0            1
         4530             0             1             0             0          2            1            0            0
         4539             0             0             1             0          3            1            0            0
         4593             0             0             0             1          4            0            1            1
         4604             0             0             1             0          3            1            1            0
         4613             0             0             1             0          3            1            0            0
         4614             0             1             0             0          2            1            1            0
         4638             0             0             1             0          3            1            0            1
         4641             0             1             1             0          2            1            0            0
         4645             0             0             1             0          3            1            1            0
         4665             0             0             1             0          3            1            1            0
         4666             0             0             1             0          3            1            0            1
         4669             0             1             0             0          2            1            1            0
         4673             0             1             1             0          3            1            0            1
         4675             0             0             1             0          3            1            0            0
         4679             0             0             1             0          3            1            1            1
         4680             0             1             0             0          2            1            1            0
         4696             0             0             0             1          4            1            1            0
         4699             0             0             1             0          3            1            1            1
         4730             0             0             0             1          4            0            0            0
         4734             0             1             0             0          2            1            1            0
         4746             0             0             1             0          3            1            1            0
         4757             0             0             1             0          3            1            1            1
         4758             0             0             1             0          3            1            1            0
         4765             0             0             1             0          3            1            1            1
         4780             0             0             1             0          3            1            1            0
         4790             0             0             1             0          3            1            1            0
         4798             0             0             0             1          4            1            1            0
         4801             0             0             1             0          3            1            1            0
         4812             0             0             0             1          4            1            0            1
         4822             0             1             0             0          2            1            1            0
         4830             0             1             0             0          2            1            1            0
         4836             0             0             0             1          4            1            0            0
         4843             0             1             0             0          2            1            1            1
         4848             0             0             0             1          4            1            1            0
                          Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 137 of 200


record          hQ107r1       hQ107r2       hQ107r3       hQ107r4       Q107       Q109r1       Q109r2       Q109r3
         4856             0             0             0             1          4            1            0            0
         4875             0             0             0             1          4            1            1            1
         4876             0             0             1             1          3            1            0            0
         4880             0             0             0             1          4            1            1            1
         4882             0             0             0             1          4            0            1            0
         4900             0             0             0             1          4            1            1            0
         4906             0             0             0             1          4            0            0            0
         4909             0             1             0             0          2            0            1            0
         4921             0             1             0             0          2            1            0            0
         4940             0             1             0             0          2            1            1            0
         4942             0             0             1             0          3            1            1            0
         4964             0             0             1             0          3            1            0            0
         4965             0             1             0             0          2            1            0            0
         4971             0             1             0             0          2            1            1            0
         4974             0             1             0             0          2            1            1            0
         4988             0             0             0             1          4            1            1            0
         5003             0             0             1             0          3            1            1            0
         5025             0             0             1             0          3            1            0            0
         5043             0             0             1             0          3            1            1            1
         5055             0             0             0             1          4            1            1            0
         5059             0             0             1             0          3            1            1            0
         5074             0             0             0             1          4            1            1            1
         5077             0             0             1             0          3            0            1            0
         5080             0             1             0             0          2            1            1            0
         5089             0             1             0             0          2            1            0            0
         5094             0             0             0             1          4            0            0            0
         5096             0             0             0             1          4            1            0            1
         5098             0             0             0             1          4            1            0            0
         5107             0             0             1             0          3            1            1            0
         5115             0             0             0             1          4            0            0            0
         5131             0             0             1             0          3            1            1            0
         5136             0             0             0             1          4            0            0            0
         5155             0             1             0             0          2            1            0            0
         5160             0             0             0             1          4            1            1            0
         5178             0             0             1             0          3            1            1            1
         5188             0             1             0             0          2            1            0            1
         5192             0             1             0             0          2            0            0            0
         5196             0             0             0             1          4            1            0            0
         5197             0             0             0             1          4            1            1            0
         5199             0             1             0             0          2            1            1            0
         5201             0             1             0             0          2            1            1            0
         5207             0             0             1             0          3            1            0            1
                          Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 138 of 200


record          hQ107r1       hQ107r2       hQ107r3       hQ107r4       Q107       Q109r1       Q109r2       Q109r3
         5211             0             1             0             0          2            1            1            0
         5215             0             1             0             0          2            1            1            0
         5233             0             0             0             1          4            0            0            0
         5243             0             0             1             0          3            1            1            1
         5259             0             0             1             0          3            1            1            0
         5262             0             1             0             0          2            1            1            0
         5263             0             1             0             0          2            1            0            0
         5265             0             1             0             0          2            1            0            0
         5266             0             1             0             0          2            0            0            0
         5285             0             0             1             0          3            1            0            0
         5288             0             1             0             0          2            1            0            0
         5297             0             1             0             0          2            1            1            0
         5317             0             0             1             0          3            1            1            0
         5319             0             1             0             0          2            1            0            0
         5321             0             1             0             0          2            1            1            1
         5328             0             0             1             0          3            1            0            0
         5334             0             0             0             1          4            1            1            0
         5337             0             0             1             0          3            1            1            0
         5339             0             1             0             0          2            1            1            0
         5348             0             1             0             0          2            1            0            0
         5365             0             0             1             0          3            1            1            0
         5369             0             0             0             1          4            0            1            0
         5370             0             0             0             1          4            1            1            0
         5383             0             0             0             1          4            1            1            0
         5385             0             0             1             0          3            1            1            0
         5391             0             0             0             1          4            1            0            0
         5392             0             1             0             0          2            1            0            0
         5394             0             0             1             0          3            1            0            1
         5400             0             0             1             0          3            1            1            0
         5402             0             0             0             1          4            1            1            0
         5413             0             0             1             0          3            1            0            0
         5415             0             0             1             0          3            1            0            0
         5424             0             1             0             0          2            1            1            0
         5425             0             0             0             1          4            1            1            0
         5431             0             0             0             1          4            1            0            0
         5433             0             0             1             0          3            1            1            0
         5449             0             1             0             0          2            1            0            0
         5455             0             0             1             0          3            1            0            1
         5471             0             0             0             1          4            1            1            0
         5500             0             0             0             1          4            1            1            0
         5508             0             0             1             0          3            1            1            0
         5522             0             0             1             0          3            1            0            0
                          Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 139 of 200


record          hQ107r1       hQ107r2       hQ107r3       hQ107r4       Q107       Q109r1       Q109r2       Q109r3
         5523             0             0             1             0          3            1            1            0
         5525             0             0             1             0          3            0            0            1
         5533             0             0             0             1          4            1            1            0
         5566             0             0             0             1          4            1            1            0
         5576             0             1             0             0          2            1            1            0
         5586             0             0             0             1          4            1            0            0
         5593             0             1             0             0          2            1            0            0
         5643             0             0             1             0          3            1            0            1
         5674             0             0             1             0          3            1            1            0
         5722             0             1             0             0          2            1            1            1
         5729             0             1             0             0          2            1            0            0
         5734             0             1             0             0          2            1            1            0
         5735             0             0             1             0          3            0            0            0
         5737             0             1             0             0          2            1            0            0
         5743             0             0             1             0          3            1            0            0
         5768             0             1             1             0          2            1            0            0
         5769             0             1             0             0          2            1            0            0
         5776             0             1             0             0          2            1            1            1
         5778             0             1             0             0          2            1            0            0
         5796             0             0             1             0          3            0            0            0
         5807             0             1             0             0          2            0            0            0
         5811             0             0             1             0          3            1            0            0
         5818             0             1             0             0          2            1            0            0
         5821             0             0             1             0          3            1            1            0
         5832             0             1             0             0          2            1            1            0
         5841             0             1             0             0          2            1            1            0
         5853             0             0             1             0          3            0            1            0
         5856             0             0             1             0          3            1            0            0
         5866             0             0             1             0          3            1            1            0
         5875             0             0             1             0          3            1            1            0
         5882             0             1             0             0          2            0            1            0
         5894             0             1             0             0          2            1            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 140 of 200


record          Q109r4       Q109r5       Q109r6       Q109r7       Q109r8       Q109r9       Q109r10       Q110
         2287            0            1            1            0            0            0             0          23
         2312            0            0            0            1            0            0             0          10
         2315            1            0            1            0            0            0             0          23
         2383            1            0            0            0            0            0             0           5
         2389            0            1            1            0            0            0             0           3
         2391            1            0            1            0            0            0             0           5
         2637            1            1            1            0            0            0             0          11
         2711            0            0            0            0            0            0             0          39
         2767            1            1            1            0            0            0             0          22
         2811            1            1            0            0            0            0             0          10
         2826            0            0            1            0            0            1             0           5
         2923            0            0            0            0            0            0             0          38
         2954            1            0            0            0            0            0             0           6
         3148            0            0            0            0            0            0             0          17
         3237            1            1            0            0            0            0             0          39
         3257            0            0            1            0            0            1             0          15
         3314            0            0            1            0            0            0             0          33
         3335            0            0            0            0            0            0             0          36
         3363            1            1            1            0            0            0             0          31
         3371            1            0            1            0            0            0             0          22
         3428            0            1            0            0            0            0             0          44
         3481            1            0            0            0            0            0             0          10
         3529            1            1            1            0            0            0             0          26
         3537            0            1            0            0            0            0             0          14
         3560            1            0            0            0            0            0             0          29
         3587            0            0            1            0            0            0             0          33
         3597            0            0            1            0            0            0             0          31
         3606            0            0            0            0            0            0             0          44
         3659            1            1            1            0            0            0             0          15
         3661            1            1            1            0            0            0             0          10
         3668            1            1            0            0            0            0             0          47
         3744            0            1            0            0            0            0             0          22
         3790            1            0            0            0            0            0             0           3
         3843            0            1            1            0            0            0             0          31
         3967            1            1            1            0            0            0             0          11
         3968            0            0            1            0            0            0             0          10
         3987            1            1            1            0            0            0             0          39
         4031            0            0            1            0            0            1             0          33
         4065            0            0            0            0            0            0             0          14
         4122            1            1            1            0            0            0             0          34
         4131            0            1            1            0            0            0             0           6
         4203            1            0            0            0            0            0             0          48
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 141 of 200


record          Q109r4       Q109r5       Q109r6       Q109r7       Q109r8       Q109r9       Q109r10       Q110
         4213            0            0            1            0            0            0             0           5
         4228            1            1            0            0            0            0             0           5
         4236            0            1            0            0            0            0             0          44
         4306            1            0            0            0            0            0             0           5
         4323            0            0            0            0            0            0             0           5
         4436            0            1            0            0            0            0             0           5
         4478            0            0            0            0            0            0             0          36
         4511            0            0            0            0            0            0             0          15
         4530            0            0            0            0            0            0             0          14
         4539            0            1            0            0            0            0             0           5
         4593            1            0            0            0            0            0             0          48
         4604            0            1            1            0            0            0             0          44
         4613            0            0            0            0            0            0             0          14
         4614            0            0            1            0            0            0             0          39
         4638            0            0            1            0            0            0             0          17
         4641            0            1            0            0            0            0             0          44
         4645            0            0            0            0            0            0             0          14
         4665            0            0            0            0            0            0             0          44
         4666            0            0            0            0            0            0             0          39
         4669            1            0            1            0            0            0             0          21
         4673            0            0            0            0            0            0             0          22
         4675            0            0            0            0            0            0             0           7
         4679            1            1            1            0            0            0             0           5
         4680            0            0            1            0            0            0             0           7
         4696            1            1            0            0            0            0             0          20
         4699            1            0            1            0            0            0             0           5
         4730            1            0            0            0            0            1             0          26
         4734            0            0            0            0            0            0             0          44
         4746            1            0            0            0            0            0             0          44
         4757            1            1            0            0            0            0             0           5
         4758            1            0            0            0            0            0             0          17
         4765            0            0            1            0            0            0             0           7
         4780            0            0            1            0            0            1             0          14
         4790            0            0            0            0            0            0             0          50
         4798            0            1            1            0            0            0             0           5
         4801            0            0            0            0            0            0             0          28
         4812            1            0            0            0            0            0             0          10
         4822            0            0            0            0            0            1             0          50
         4830            0            0            1            0            0            0             0          47
         4836            0            1            0            0            0            0             0          44
         4843            1            0            1            0            0            0             0          33
         4848            1            0            1            0            0            0             0          33
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 142 of 200


record          Q109r4       Q109r5       Q109r6       Q109r7       Q109r8       Q109r9       Q109r10       Q110
         4856            0            0            1            0            0            0             0          48
         4875            1            1            1            0            0            0             0          22
         4876            0            0            1            0            0            0             0           5
         4880            1            1            1            0            0            1             0          23
         4882            0            0            1            0            0            0             0          33
         4900            0            0            0            0            0            0             0          50
         4906            0            0            0            0            0            1             0          44
         4909            0            0            0            0            0            0             0           7
         4921            0            0            1            0            0            1             0           5
         4940            0            1            0            0            0            0             0          14
         4942            1            0            0            0            0            0             0          21
         4964            1            0            0            0            0            0             0          39
         4965            0            0            0            0            0            0             0          33
         4971            0            1            0            0            0            0             0           5
         4974            0            0            1            0            0            0             0          14
         4988            0            0            1            0            0            0             0          15
         5003            1            1            0            0            0            0             0          21
         5025            1            1            0            0            0            0             0          31
         5043            1            1            0            0            0            0             0          26
         5055            0            1            1            0            0            0             0          42
         5059            0            0            0            0            0            0             0          26
         5074            1            0            0            0            0            0             0          44
         5077            0            1            1            0            0            0             0          26
         5080            1            0            0            0            0            0             0           6
         5089            0            0            0            0            0            0             0          17
         5094            1            1            1            0            0            0             0          26
         5096            1            0            0            0            0            1             0          22
         5098            1            0            0            0            0            0             0          10
         5107            0            0            0            0            0            0             0          36
         5115            0            0            0            0            0            0             1          14
         5131            0            0            0            0            0            1             0          41
         5136            0            1            1            0            0            0             0          44
         5155            0            0            0            0            0            1             0          44
         5160            1            1            1            0            0            0             0           5
         5178            0            0            1            0            0            1             0          23
         5188            1            0            1            0            0            0             0          21
         5192            0            0            1            0            0            1             0          39
         5196            0            0            0            0            0            0             0          29
         5197            0            0            0            0            0            0             0           5
         5199            0            0            1            0            0            0             0           6
         5201            0            0            1            0            0            0             0          14
         5207            0            0            0            0            0            0             0          10
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 143 of 200


record          Q109r4       Q109r5       Q109r6       Q109r7       Q109r8       Q109r9       Q109r10       Q110
         5211            0            0            0            0            0            0             0          26
         5215            0            1            0            0            0            0             0          14
         5233            0            0            0            0            0            1             0          14
         5243            0            0            0            0            0            0             0          26
         5259            1            1            1            0            0            0             0          10
         5262            0            0            0            0            0            0             0          33
         5263            0            0            1            0            0            0             0          14
         5265            0            0            0            0            0            0             0          34
         5266            1            0            0            0            0            0             0          36
         5285            0            0            0            0            0            0             0           5
         5288            0            0            1            0            0            0             0          21
         5297            0            0            0            0            0            0             0          44
         5317            0            1            1            0            0            0             0          21
         5319            0            0            0            0            0            0             0          31
         5321            1            1            1            0            0            0             0          11
         5328            0            1            1            1            0            0             0           5
         5334            0            1            0            0            0            0             0          33
         5337            1            0            0            0            0            0             0          21
         5339            0            0            1            0            0            0             0           5
         5348            0            0            0            0            0            0             0           5
         5365            0            0            1            0            0            0             0          11
         5369            1            1            1            0            0            0             0          51
         5370            1            0            0            0            0            0             0          33
         5383            0            0            0            0            0            0             0          11
         5385            0            0            0            0            0            0             0          47
         5391            0            1            0            0            0            1             0          39
         5392            0            0            0            0            0            0             0           8
         5394            0            0            0            0            0            0             0          23
         5400            0            0            0            0            0            0             0           6
         5402            0            0            0            0            0            0             0          14
         5413            0            0            1            0            0            0             0           3
         5415            0            0            0            0            0            1             0           5
         5424            0            1            1            0            0            0             0           5
         5425            1            0            0            0            0            0             0          36
         5431            0            0            0            0            0            0             0           5
         5433            0            1            0            0            0            0             0           5
         5449            0            0            0            0            0            0             0          14
         5455            1            1            1            0            0            0             0           5
         5471            1            0            0            0            0            0             0          48
         5500            0            0            0            0            0            0             0          31
         5508            0            0            0            0            0            0             0          23
         5522            0            0            0            0            0            0             0           5
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 144 of 200


record          Q109r4       Q109r5       Q109r6       Q109r7       Q109r8       Q109r9       Q109r10       Q110
         5523            0            0            0            0            0            0             0           3
         5525            0            1            1            0            0            0             0           5
         5533            0            1            0            0            0            0             0          28
         5566            1            1            1            0            0            0             0           3
         5576            1            1            1            0            0            0             0           5
         5586            0            1            0            0            0            0             0           5
         5593            0            0            0            0            0            0             0           2
         5643            1            1            0            0            0            0             0          34
         5674            0            0            1            0            0            0             0          44
         5722            1            0            1            0            0            0             0          15
         5729            0            0            0            0            0            0             0          11
         5734            0            0            1            0            0            0             0          34
         5735            0            0            0            0            0            0             1          31
         5737            0            0            0            0            0            0             0          47
         5743            0            0            1            0            0            1             0          49
         5768            0            0            1            0            0            0             0          33
         5769            0            0            1            0            0            0             0          39
         5776            0            0            0            0            0            0             0          48
         5778            0            0            1            0            0            1             0          44
         5796            0            0            1            0            0            1             0          34
         5807            0            0            0            0            0            1             0          44
         5811            0            0            0            0            0            0             0          14
         5818            0            0            0            0            0            0             0          32
         5821            0            0            0            0            0            0             0          14
         5832            0            0            1            0            0            0             0          44
         5841            0            0            0            0            0            0             0           9
         5853            0            0            0            0            0            0             0          24
         5856            0            0            0            0            0            0             0          47
         5866            1            1            0            0            0            0             0          33
         5875            0            0            0            0            0            0             0          10
         5882            0            1            0            0            0            1             0          31
         5894            0            1            0            0            0            1             0          44
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 145 of 200


record          Q120r1       Q120r2       Q120r3       Q125r1       Q125r2       Q125r3       Q125r4       Q125r5
         2287            0            0            1            0            0            1            1            1
         2312            0            0            1            1            0            1            0            1
         2315            0            0            1            1            1            1            0            0
         2383            0            0            1            1            0            1            1            0
         2389            0            0            1            1            1            1            1            1
         2391            0            0            1            1            1            1            1            0
         2637            0            0            1            1            1            1            1            1
         2711            0            0            1            1            1            0            0            1
         2767            0            0            1            1            1            1            1            0
         2811            0            0            1            1            0            0            1            1
         2826            0            0            1            1            1            1            1            1
         2923            0            0            1            1            1            1            1            1
         2954            0            0            1            1            0            1            1            0
         3148            0            0            1            1            1            1            1            1
         3237            0            0            1            1            1            1            1            0
         3257            0            0            1            0            1            0            0            0
         3314            0            0            1            1            0            1            0            1
         3335            0            0            1            1            0            0            1            0
         3363            0            0            1            1            1            1            1            1
         3371            0            0            1            1            1            1            0            1
         3428            0            0            1            1            0            0            1            0
         3481            0            0            1            1            1            1            1            1
         3529            0            0            1            0            1            1            0            0
         3537            0            0            1            0            0            0            0            1
         3560            0            0            1            0            0            1            0            0
         3587            0            0            1            1            0            0            1            1
         3597            0            0            1            1            0            1            0            0
         3606            0            0            1            0            1            0            0            1
         3659            0            0            1            1            0            1            1            1
         3661            0            0            1            1            1            0            1            1
         3668            0            0            1            1            1            0            0            0
         3744            0            0            1            1            0            0            0            1
         3790            0            0            1            1            1            1            1            1
         3843            0            0            1            0            0            0            0            1
         3967            0            0            1            1            1            1            1            1
         3968            0            0            1            1            0            1            0            0
         3987            0            0            1            1            0            1            1            1
         4031            0            0            1            0            1            0            0            0
         4065            0            0            1            1            0            1            0            0
         4122            0            0            1            1            1            1            1            1
         4131            0            0            1            1            0            1            0            0
         4203            0            0            1            1            0            0            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 146 of 200


record          Q120r1       Q120r2       Q120r3       Q125r1       Q125r2       Q125r3       Q125r4       Q125r5
         4213            0            0            1            1            1            1            1            1
         4228            0            0            1            1            0            1            1            1
         4236            0            0            1            0            0            1            1            1
         4306            0            0            1            1            0            1            1            0
         4323            0            0            1            1            1            1            0            1
         4436            0            0            1            0            1            0            0            1
         4478            0            0            1            0            0            1            1            0
         4511            0            0            1            0            1            1            1            1
         4530            0            0            1            1            0            1            0            0
         4539            0            0            1            1            0            1            0            1
         4593            0            0            1            0            1            0            0            1
         4604            0            0            1            1            0            1            0            1
         4613            0            0            1            0            0            0            1            0
         4614            0            0            1            1            0            0            1            1
         4638            0            0            1            1            1            0            0            0
         4641            0            0            1            0            0            1            0            1
         4645            0            0            1            0            0            1            0            0
         4665            0            0            1            1            0            1            1            0
         4666            0            0            1            0            0            0            0            0
         4669            0            0            1            1            0            0            0            0
         4673            0            0            1            1            0            1            1            1
         4675            0            0            1            1            0            1            0            0
         4679            0            0            1            0            1            1            0            0
         4680            0            0            1            1            1            1            1            1
         4696            0            0            1            1            1            0            0            1
         4699            0            0            1            1            0            1            0            0
         4730            0            0            1            0            0            0            0            0
         4734            0            0            1            0            0            0            0            0
         4746            0            0            1            1            0            1            1            1
         4757            0            0            1            1            0            0            0            1
         4758            0            0            1            1            1            1            1            1
         4765            0            0            1            1            0            0            1            1
         4780            0            0            1            1            1            1            0            1
         4790            0            0            1            1            1            1            1            1
         4798            0            0            1            0            0            1            1            0
         4801            0            0            1            1            1            1            0            0
         4812            0            0            1            1            0            0            0            1
         4822            0            0            1            1            1            1            1            1
         4830            0            0            1            0            0            0            0            0
         4836            0            0            1            1            0            1            1            1
         4843            0            0            1            1            0            0            1            0
         4848            0            0            1            1            1            1            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 147 of 200


record          Q120r1       Q120r2       Q120r3       Q125r1       Q125r2       Q125r3       Q125r4       Q125r5
         4856            0            0            1            1            0            0            0            1
         4875            0            0            1            0            0            0            0            0
         4876            0            0            1            1            0            0            0            0
         4880            0            0            1            1            1            1            1            0
         4882            0            0            1            1            0            1            0            1
         4900            0            0            1            1            0            1            0            0
         4906            0            0            1            0            1            1            1            0
         4909            0            0            1            1            0            0            1            0
         4921            0            0            1            1            0            0            1            0
         4940            0            0            1            1            1            1            1            1
         4942            0            0            1            0            0            1            0            1
         4964            0            0            1            0            1            0            0            0
         4965            0            0            1            1            1            0            1            0
         4971            0            0            1            0            0            0            0            0
         4974            0            0            1            0            1            0            1            0
         4988            0            0            1            1            0            1            0            0
         5003            0            0            1            1            1            1            1            1
         5025            0            0            1            1            0            0            0            1
         5043            0            0            1            0            0            1            0            1
         5055            0            0            1            1            0            1            0            0
         5059            0            0            1            0            0            0            0            0
         5074            0            0            1            0            0            0            0            0
         5077            0            0            1            1            0            1            0            0
         5080            0            0            1            0            0            0            1            0
         5089            0            0            1            0            1            1            0            1
         5094            0            0            1            1            0            0            0            0
         5096            0            0            1            1            0            0            0            1
         5098            0            0            1            1            0            0            0            0
         5107            0            0            1            1            1            0            0            0
         5115            0            0            1            1            0            1            0            1
         5131            0            0            1            1            1            1            1            1
         5136            0            0            1            0            0            1            0            0
         5155            0            0            1            1            0            1            0            1
         5160            0            0            1            1            0            1            1            1
         5178            0            0            1            1            0            0            1            1
         5188            0            0            1            1            1            0            1            0
         5192            0            0            1            1            0            1            0            1
         5196            0            0            1            0            0            1            0            1
         5197            0            0            1            1            1            1            0            1
         5199            0            0            1            0            1            0            0            1
         5201            0            0            1            0            0            0            0            0
         5207            0            0            1            0            0            0            1            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 148 of 200


record          Q120r1       Q120r2       Q120r3       Q125r1       Q125r2       Q125r3       Q125r4       Q125r5
         5211            0            0            1            1            0            0            1            1
         5215            0            0            1            0            0            1            0            1
         5233            0            0            1            1            0            0            0            0
         5243            0            0            1            0            1            0            1            0
         5259            0            0            1            1            0            1            1            0
         5262            0            0            1            0            0            0            1            1
         5263            0            0            1            0            1            1            1            0
         5265            0            0            1            0            0            0            0            0
         5266            0            0            1            1            0            0            1            0
         5285            0            0            1            1            1            0            1            0
         5288            0            0            1            1            1            1            1            1
         5297            0            0            1            1            1            1            1            1
         5317            0            0            1            1            1            1            0            0
         5319            0            0            1            1            0            0            1            1
         5321            0            0            1            1            1            1            1            0
         5328            0            0            1            0            1            0            1            0
         5334            0            0            1            1            0            1            1            1
         5337            0            0            1            1            1            1            1            1
         5339            0            0            1            0            1            1            1            0
         5348            0            0            1            1            1            0            0            0
         5365            0            0            1            1            1            0            1            1
         5369            0            0            1            1            0            1            1            1
         5370            0            0            1            1            0            1            0            0
         5383            0            0            1            1            1            1            0            0
         5385            0            0            1            0            0            0            0            0
         5391            0            0            1            0            0            0            0            0
         5392            0            0            1            1            1            1            1            0
         5394            0            0            1            1            1            0            1            1
         5400            0            0            1            0            1            0            0            0
         5402            0            0            1            1            0            0            1            0
         5413            0            0            1            1            0            1            0            0
         5415            0            0            1            1            0            1            0            0
         5424            0            0            1            1            0            0            0            1
         5425            0            0            1            0            0            1            1            0
         5431            0            0            1            1            0            0            0            0
         5433            0            0            1            1            0            0            0            0
         5449            0            0            1            0            1            0            0            0
         5455            0            0            1            0            0            0            0            0
         5471            0            0            1            1            0            0            0            0
         5500            0            0            1            1            1            1            0            1
         5508            0            0            1            1            1            0            0            0
         5522            0            0            1            1            1            1            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 149 of 200


record          Q120r1       Q120r2       Q120r3       Q125r1       Q125r2       Q125r3       Q125r4       Q125r5
         5523            0            0            1            1            0            0            0            0
         5525            0            0            1            1            1            1            1            0
         5533            0            0            1            1            0            0            1            0
         5566            0            0            1            1            0            1            1            0
         5576            0            0            1            1            1            1            1            1
         5586            0            0            1            0            0            0            0            1
         5593            0            0            1            1            1            1            1            1
         5643            0            0            1            1            1            1            0            0
         5674            0            0            1            1            0            0            1            0
         5722            0            0            1            1            1            1            1            1
         5729            0            0            1            1            1            1            1            1
         5734            0            0            1            1            0            1            1            1
         5735            0            0            1            1            1            0            1            0
         5737            0            0            1            0            0            1            0            0
         5743            0            0            1            0            0            0            0            0
         5768            0            0            1            0            0            1            0            0
         5769            0            0            1            0            0            0            0            1
         5776            0            0            1            1            0            0            1            0
         5778            0            0            1            0            1            1            1            0
         5796            0            0            1            1            1            1            0            1
         5807            0            0            1            1            1            1            1            1
         5811            0            0            1            1            0            1            0            1
         5818            0            0            1            0            0            1            1            0
         5821            0            0            1            1            0            0            0            0
         5832            0            0            1            1            1            1            1            1
         5841            0            0            1            0            0            1            0            0
         5853            0            0            1            1            0            1            0            1
         5856            0            0            1            0            1            1            1            0
         5866            0            0            1            1            1            1            1            0
         5875            0            0            1            1            1            1            1            1
         5882            0            0            1            1            1            0            1            0
         5894            0            0            1            0            0            1            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 150 of 200


record          Q125r6       Q130r1       Q130r2       Q130r3       Q130r4       Q130r5       Q130r6       Q135r1
         2287            0            1            0            1            1            0            0
         2312            0            1            0            0            1            0            0            0
         2315            0            1            0            1            0            1            0            1
         2383            0            1            0            1            0            1            0            1
         2389            0            1            1            1            1            1            0            1
         2391            0            1            1            1            0            1            0            1
         2637            0            1            1            0            0            0            0            1
         2711            0            0            1            1            0            0            0            1
         2767            0            1            1            1            0            0            0            0
         2811            0            1            0            0            0            0            0            1
         2826            0            1            1            1            1            1            0            1
         2923            0            1            1            1            1            1            0            1
         2954            0            1            0            1            0            0            0            1
         3148            0            1            1            1            1            1            0            0
         3237            0            1            1            1            1            1            0            1
         3257            0            1            1            0            0            1            0
         3314            0            1            0            1            0            1            0            1
         3335            0            0            0            1            1            0            0            1
         3363            0            1            1            0            0            1            0            1
         3371            0            1            1            0            1            0            0            1
         3428            0            1            0            1            0            1            0            1
         3481            0            1            0            1            1            1            0            1
         3529            0            1            0            1            1            0            0
         3537            0            1            0            0            0            0            0
         3560            0            1            0            1            0            0            0
         3587            0            1            0            0            0            1            0            0
         3597            0            1            0            0            1            0            0            0
         3606            0            1            1            1            0            0            0
         3659            0            0            0            1            0            1            0            1
         3661            0            1            0            0            1            1            0            1
         3668            0            1            0            0            0            0            0            0
         3744            0            1            0            0            1            1            0            0
         3790            0            1            0            1            0            0            0            0
         3843            0            1            1            1            1            0            0
         3967            0            1            0            1            1            1            0            1
         3968            0            1            0            1            1            0            0            0
         3987            0            1            0            1            1            1            0            0
         4031            0            1            0            0            0            0            0
         4065            0            1            0            0            1            1            0            0
         4122            0            1            1            1            1            1            0            1
         4131            0            1            0            1            0            0            0            1
         4203            0            1            0            0            1            0            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 151 of 200


record          Q125r6       Q130r1       Q130r2       Q130r3       Q130r4       Q130r5       Q130r6       Q135r1
         4213            0            1            0            0            1            0            0            0
         4228            0            1            1            0            0            1            0            1
         4236            0            1            1            0            1            1            0
         4306            0            1            0            1            0            0            0            1
         4323            0            0            0            1            0            1            0            1
         4436            0            1            1            1            1            1            0
         4478            0            1            0            1            1            0            0
         4511            0            1            0            1            1            0            0
         4530            0            1            0            1            0            0            0            0
         4539            0            1            0            0            0            0            0            1
         4593            0            1            0            0            1            0            0
         4604            0            1            0            0            0            0            0            1
         4613            0            1            0            1            0            0            0
         4614            0            0            0            0            1            1            0            1
         4638            0            1            0            1            0            0            0            1
         4641            0            1            1            0            0            0            0
         4645            0            1            0            1            0            0            0
         4665            0            1            0            1            0            0            0            1
         4666            1            1            0            0            0            0            0
         4669            0            1            1            0            0            0            0            0
         4673            0            1            1            1            1            0            0            1
         4675            0            1            0            1            0            0            0            1
         4679            0            1            1            1            0            0            0
         4680            0            1            0            1            1            0            0            0
         4696            0            0            0            0            0            1            0            1
         4699            0            1            1            1            0            0            0            0
         4730            1            1            0            0            0            0            0
         4734            1            1            0            1            0            1            0
         4746            0            1            0            1            1            1            0            1
         4757            0            1            0            1            1            0            0            1
         4758            0            1            1            1            1            1            0            0
         4765            0            0            1            1            1            0            0            1
         4780            0            1            0            1            0            1            0            1
         4790            0            1            0            0            0            1            0            1
         4798            0            1            0            0            0            0            0
         4801            0            0            1            0            1            1            0            1
         4812            0            0            0            0            0            1            0            1
         4822            0            0            1            1            0            0            0            1
         4830            1            1            0            0            0            0            0
         4836            0            1            0            0            0            0            0            1
         4843            0            1            1            1            1            1            0            0
         4848            0            1            0            1            0            1            0            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 152 of 200


record          Q125r6       Q130r1       Q130r2       Q130r3       Q130r4       Q130r5       Q130r6       Q135r1
         4856            0            1            0            1            1            0            0            1
         4875            1            1            0            0            0            0            0
         4876            0            1            0            0            0            0            0            0
         4880            0            1            1            1            1            1            0            1
         4882            0            0            0            0            0            1            0            1
         4900            0            1            0            1            0            0            0            1
         4906            0            1            1            1            0            0            0
         4909            0            0            1            0            0            0            0            1
         4921            0            0            0            1            0            1            0            1
         4940            0            1            1            1            1            1            0            1
         4942            0            1            1            0            0            0            0
         4964            0            1            0            1            0            0            0
         4965            0            1            1            0            1            0            0            1
         4971            1            1            0            1            0            0            0
         4974            0            1            0            1            1            0            0
         4988            0            0            1            0            0            0            0            1
         5003            0            1            1            1            1            1            0            1
         5025            0            0            0            0            1            0            0            1
         5043            0            1            0            1            0            0            0
         5055            0            0            1            0            0            0            0            1
         5059            1            1            0            0            0            0            0
         5074            1            1            0            0            0            0            0
         5077            0            1            0            1            0            0            0            1
         5080            0            1            0            0            0            0            0
         5089            0            1            1            0            0            0            0
         5094            0            0            0            0            0            0            1            1
         5096            0            0            0            0            1            0            0            1
         5098            0            0            0            0            0            0            1            1
         5107            0            0            0            1            0            0            0            1
         5115            0            1            0            1            1            1            0            1
         5131            0            1            0            1            1            1            0            1
         5136            0            1            0            1            0            0            0
         5155            0            1            0            1            0            1            0            0
         5160            0            1            0            1            0            1            0            1
         5178            0            1            0            0            1            0            0            1
         5188            0            0            1            0            0            0            0            1
         5192            0            1            0            0            0            1            0            0
         5196            0            1            0            0            0            0            0
         5197            0            0            0            0            1            1            0            1
         5199            0            1            1            0            1            0            0
         5201            1            1            0            0            0            0            0
         5207            0            1            0            0            0            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 153 of 200


record          Q125r6       Q130r1       Q130r2       Q130r3       Q130r4       Q130r5       Q130r6       Q135r1
         5211            0            0            0            0            1            1            0            1
         5215            0            1            1            1            1            1            0
         5233            0            1            0            0            0            0            0            1
         5243            0            1            0            0            0            0            0
         5259            0            0            0            1            0            0            0            1
         5262            0            1            0            1            0            0            0
         5263            0            1            0            0            1            1            0
         5265            1            1            0            1            0            0            0
         5266            0            1            0            1            0            0            0            1
         5285            0            0            1            0            0            0            0            1
         5288            0            0            0            1            1            1            0            1
         5297            0            1            1            0            1            1            0            1
         5317            0            1            0            1            0            1            0            1
         5319            0            1            0            0            0            0            0            1
         5321            0            1            1            1            1            0            0            1
         5328            0            1            0            0            0            0            0
         5334            0            1            0            1            1            1            0            1
         5337            0            0            0            0            0            1            0            1
         5339            0            1            0            1            0            0            0
         5348            0            0            0            1            0            0            0            1
         5365            0            1            0            0            0            0            0            0
         5369            0            1            0            0            1            0            0            0
         5370            0            0            0            0            0            0            1            1
         5383            0            1            0            0            1            0            0            1
         5385            1            1            0            1            0            0            0
         5391            1            1            0            0            1            1            0
         5392            0            1            1            1            1            1            0            1
         5394            0            0            0            1            0            1            0            1
         5400            0            1            0            1            0            1            0
         5402            0            0            0            0            0            0            1            1
         5413            0            1            0            0            0            0            0            1
         5415            0            0            1            0            0            0            0            1
         5424            0            1            0            1            1            0            0            1
         5425            0            1            0            0            0            0            0
         5431            0            1            0            1            0            0            0            0
         5433            0            1            0            1            0            0            0            0
         5449            0            1            0            0            0            0            0
         5455            1            1            1            0            0            0            0
         5471            0            0            0            1            0            0            0            1
         5500            0            1            1            1            1            1            0            1
         5508            0            0            0            0            1            0            0            1
         5522            0            1            0            0            0            1            0            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 154 of 200


record          Q125r6       Q130r1       Q130r2       Q130r3       Q130r4       Q130r5       Q130r6       Q135r1
         5523            0            1            1            1            0            0            0            0
         5525            0            0            0            1            0            1            0            1
         5533            0            1            0            1            0            0            0            1
         5566            0            1            0            1            0            0            0            0
         5576            0            1            1            1            1            1            0            1
         5586            0            1            0            0            0            0            0
         5593            0            1            1            1            1            1            0            1
         5643            0            1            1            0            0            0            0            1
         5674            0            0            1            0            0            0            0            1
         5722            0            0            0            1            0            1            0            1
         5729            0            0            0            0            0            1            0            1
         5734            0            1            0            1            0            0            0            1
         5735            0            1            1            0            1            0            0            1
         5737            0            1            0            0            0            0            0
         5743            1            1            0            0            0            1            0
         5768            0            1            0            0            1            0            0
         5769            0            1            0            1            0            1            0
         5776            0            1            1            0            0            0            0            0
         5778            0            1            0            1            0            1            0
         5796            0            0            0            1            1            1            0            1
         5807            0            1            1            1            1            1            0            1
         5811            0            1            0            0            0            0            0            1
         5818            0            1            1            0            0            0            0
         5821            0            0            0            0            0            0            1            1
         5832            0            1            0            1            1            0            0            1
         5841            0            1            0            0            0            0            0
         5853            0            1            0            0            0            1            0            0
         5856            0            1            0            0            0            1            0
         5866            0            1            1            1            1            0            0            1
         5875            0            1            1            1            1            0            0            1
         5882            0            0            1            1            0            0            0            1
         5894            0            1            1            1            1            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 155 of 200


record          Q135r2       Q135r3       Q135r4       Q135r5       Q135r6       Q140r1       Q140r2       Q140r3
         2287                                                                             1            1            1
         2312            0            1            0            0            0            1            0            0
         2315            1            1            0            0            0            0            1            0
         2383            1            0            1            0            0            0            0            1
         2389            1            0            1            1            0            0            1            1
         2391            0            0            0            1            0            1            1            1
         2637            0            0            1            0            0            0            1            0
         2711            0            1            1            0            0
         2767            1            1            1            0            0            1            1            1
         2811            0            0            0            0            0            0            0            0
         2826            1            1            1            0            0            1            1            1
         2923            1            0            1            1            0            1            1            0
         2954            1            1            1            1            0            1            1            1
         3148            1            1            1            0            0            1            1            1
         3237            1            1            1            0            0            1            1            1
         3257                                                                             1            1            1
         3314            1            1            0            0            0            1            1            1
         3335            1            1            1            1            0
         3363            1            1            0            1            0            1            1            1
         3371            0            1            0            0            0            1            1            1
         3428            0            1            1            0            0            1            1            1
         3481            0            1            0            0            0            1            0            1
         3529                                                                             1            1            1
         3537                                                                             1            1            1
         3560                                                                             1            1            1
         3587            0            1            0            0            0            1            0            1
         3597            0            1            0            0            0            1            1            1
         3606                                                                             1            0            1
         3659            0            1            0            0            0
         3661            0            1            0            0            0            1            1            1
         3668            1            0            1            0            0            1            1            0
         3744            0            1            1            0            0            1            1            0
         3790            1            1            0            0            0            1            1            1
         3843                                                                             1            1            1
         3967            1            1            1            1            0            1            1            1
         3968            1            1            0            0            0            1            1            1
         3987            1            1            1            0            0            1            1            1
         4031                                                                             1            1            0
         4065            1            1            0            0            0            1            1            1
         4122            1            1            1            1            0            1            1            1
         4131            0            1            1            0            0            1            0            1
         4203            1            0            1            0            0            1            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 156 of 200


record          Q135r2       Q135r3       Q135r4       Q135r5       Q135r6       Q140r1       Q140r2       Q140r3
         4213            0            1            0            0            0            1            1            1
         4228            0            1            1            0            0            1            1            1
         4236                                                                             1            0            1
         4306            0            1            0            0            0            1            1            1
         4323            1            1            1            0            0
         4436                                                                             1            1            1
         4478                                                                             1            1            1
         4511                                                                             1            1            1
         4530            0            1            1            0            0            1            0            0
         4539            1            1            0            0            0            1            1            1
         4593                                                                             1            1            1
         4604            0            1            1            0            0            0            0            1
         4613                                                                             1            1            1
         4614            0            0            1            0            0
         4638            0            1            1            0            0            1            0            1
         4641                                                                             1            1            1
         4645                                                                             1            1            1
         4665            1            1            0            0            0            0            1            1
         4666                                                                             1            0            1
         4669            1            0            1            1            0            1            1            0
         4673            1            1            1            0            0            1            1            1
         4675            0            0            1            0            0            0            0            0
         4679                                                                             1            1            1
         4680            0            1            0            0            0            1            1            1
         4696            0            1            1            0            0
         4699            1            0            1            0            0            1            1            1
         4730                                                                             1            0            0
         4734                                                                             1            0            1
         4746            0            1            0            0            0            0            0            1
         4757            0            1            0            0            0            0            1            1
         4758            1            1            1            0            0            1            1            1
         4765            0            1            1            1            0
         4780            1            1            0            0            0            0            1            1
         4790            0            0            1            0            0            1            0            1
         4798                                                                             1            1            1
         4801            0            1            1            0            0
         4812            0            0            0            0            0
         4822            1            0            1            0            0
         4830                                                                             1            0            1
         4836            1            1            1            0            0            1            1            0
         4843            0            1            0            0            0            1            1            1
         4848            1            1            1            0            0            0            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 157 of 200


record          Q135r2       Q135r3       Q135r4       Q135r5       Q135r6       Q140r1       Q140r2       Q140r3
         4856            0            1            0            0            0            0            0            1
         4875                                                                             1            1            1
         4876            0            1            0            0            0            1            1            1
         4880            1            1            1            1            0            0            1            1
         4882            0            0            1            0            0
         4900            0            0            0            0            0            0            0            1
         4906                                                                             1            1            1
         4909            0            0            1            0            0
         4921            0            0            0            0            0
         4940            1            1            1            0            0            0            1            1
         4942                                                                             1            0            1
         4964                                                                             1            0            0
         4965            1            1            1            1            0            1            1            1
         4971                                                                             1            0            1
         4974                                                                             1            1            1
         4988            0            1            0            0            0
         5003            1            1            0            0            0            0            1            1
         5025            0            0            1            0            0
         5043                                                                             1            0            1
         5055            0            0            1            0            0
         5059                                                                             1            1            1
         5074                                                                             1            1            1
         5077            0            1            1            0            0            1            0            1
         5080                                                                             1            0            1
         5089                                                                             1            1            1
         5094            0            0            1            0            0
         5096            0            0            0            0            0
         5098            0            0            1            0            0
         5107            0            1            0            0            0
         5115            1            1            0            0            0            0            1            1
         5131            1            1            1            1            0            1            1            0
         5136                                                                             1            1            1
         5155            0            1            0            0            0            1            0            1
         5160            1            1            1            1            0            0            1            1
         5178            1            1            1            1            0            0            1            1
         5188            1            0            0            1            0
         5192            0            1            0            0            0            1            0            1
         5196                                                                             1            1            1
         5197            0            1            1            0            0
         5199                                                                             1            0            0
         5201                                                                             1            1            1
         5207                                                                             1            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 158 of 200


record          Q135r2       Q135r3       Q135r4       Q135r5       Q135r6       Q140r1       Q140r2       Q140r3
         5211            0            0            1            0            0
         5215                                                                             1            1            1
         5233            0            0            1            0            0            0            0            0
         5243                                                                             1            1            1
         5259            0            1            0            0            0
         5262                                                                             1            1            1
         5263                                                                             1            1            1
         5265                                                                             1            1            0
         5266            1            0            0            0            0            0            0            0
         5285            0            1            1            0            0
         5288            1            1            1            0            0
         5297            1            1            1            0            0            0            0            1
         5317            0            1            1            0            0            0            1            1
         5319            0            1            0            0            0            1            1            1
         5321            1            1            1            0            0            0            1            1
         5328                                                                             1            0            0
         5334            1            1            0            0            0            1            1            1
         5337            0            0            1            0            0
         5339                                                                             1            1            1
         5348            0            0            1            0            0
         5365            1            0            0            0            0            1            1            1
         5369            1            1            0            0            0            1            0            1
         5370            0            0            1            0            0
         5383            0            0            0            0            0            0            1            0
         5385                                                                             1            0            1
         5391                                                                             1            1            1
         5392            1            1            1            1            0            1            1            1
         5394            0            0            0            0            0
         5400                                                                             1            1            1
         5402            0            1            1            0            0
         5413            1            1            1            0            0            0            1            1
         5415            1            0            1            0            0
         5424            1            0            0            0            0            0            1            1
         5425                                                                             1            1            1
         5431            1            0            0            0            0            1            1            0
         5433            1            0            0            0            0            1            1            0
         5449                                                                             1            0            1
         5455                                                                             1            1            1
         5471            0            0            0            0            0
         5500            1            0            0            1            0            0            1            1
         5508            0            0            1            0            0
         5522            1            1            1            0            0            1            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 159 of 200


record          Q135r2       Q135r3       Q135r4       Q135r5       Q135r6       Q140r1       Q140r2       Q140r3
         5523            1            0            0            0            0            1            1            0
         5525            1            1            1            0            0
         5533            0            1            0            0            0            0            0            1
         5566            0            1            0            0            0            1            1            0
         5576            1            1            1            1            0            0            1            1
         5586                                                                             1            1            0
         5593            1            1            1            1            0            1            1            1
         5643            1            0            0            0            0            0            1            1
         5674            1            0            0            0            0
         5722            1            1            1            1            0
         5729            1            1            1            0            0
         5734            1            1            0            0            0            1            1            1
         5735            1            0            0            0            0            1            1            1
         5737                                                                             1            1            1
         5743                                                                             1            1            1
         5768                                                                             1            1            0
         5769                                                                             1            0            1
         5776            1            0            0            0            0            1            1            0
         5778                                                                             1            0            1
         5796            0            1            1            0            0
         5807            1            1            0            0            0            1            1            0
         5811            1            0            0            0            0            0            1            0
         5818                                                                             1            0            1
         5821            0            1            0            0            0
         5832            1            1            1            1            0            1            1            1
         5841                                                                             1            1            1
         5853            1            1            0            0            0            1            1            1
         5856                                                                             1            1            0
         5866            0            1            1            0            0            1            1            1
         5875            1            1            1            0            0            1            1            1
         5882            0            1            1            0            0
         5894                                                                             1            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 160 of 200


record          Q140r4       Q140r5       Q140r6       Q145r1       Q145r2       Q145r3       Q145r4       Q145r5
         2287            1            0            0
         2312            0            0            0            0            0            1            0            0
         2315            0            0            0            1            0            1            1            0
         2383            0            0            0            0            0            1            1            1
         2389            1            1            0            0            0            1            0            0
         2391            1            1            0            0            1            1            0            0
         2637            1            0            0            0            1            1            0            0
         2711                                                   0            0            1            0            0
         2767            1            1            0            1            1            1            0            0
         2811            1            0            0            0            0            1            0            0
         2826            1            0            0            1            1            1            1            0
         2923            1            1            0            1            1            1            0            0
         2954            1            1            0            1            1            1            0            0
         3148            1            1            0            1            1            0            0            0
         3237            1            0            0            1            1            1            0            0
         3257            1            0            0
         3314            1            0            0            0            0            1            0            0
         3335                                                   1            1            1            0            0
         3363            0            0            0            0            1            0            1            0
         3371            0            0            0            1            1            1            0            0
         3428            1            0            0            1            1            1            0            0
         3481            1            0            0            0            0            1            1            0
         3529            0            0            0
         3537            1            0            0
         3560            0            0            0
         3587            1            1            0            0            1            1            0            0
         3597            1            0            0            0            1            0            0            0
         3606            1            1            0
         3659                                                   1            0            1            1            0
         3661            1            0            0            1            1            1            0            0
         3668            0            0            0            0            0            1            0            0
         3744            1            0            0            1            1            0            1            0
         3790            1            1            0            1            1            1            1            1
         3843            1            1            0
         3967            1            1            0            0            1            1            1            0
         3968            0            0            0            0            0            1            0            0
         3987            1            1            0            1            1            1            0            0
         4031            0            0            0
         4065            1            0            0            0            0            1            0            0
         4122            1            1            0            0            0            1            0            0
         4131            1            0            0            1            1            1            0            0
         4203            1            0            0            1            1            1            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 161 of 200


record          Q140r4       Q140r5       Q140r6       Q145r1       Q145r2       Q145r3       Q145r4       Q145r5
         4213            1            0            0            0            0            1            0            1
         4228            1            1            0            0            1            1            0            0
         4236            0            0            0
         4306            1            0            0            1            0            0            0            0
         4323                                                   1            1            1            1            0
         4436            1            0            0
         4478            0            0            0
         4511            1            1            0
         4530            0            0            0            0            0            0            0            1
         4539            1            0            0            1            1            1            1            1
         4593            1            0            0
         4604            0            0            0            1            0            1            0            0
         4613            1            0            0
         4614                                                   0            1            1            0            0
         4638            1            0            0            0            1            1            0            0
         4641            0            0            0
         4645            0            0            0
         4665            1            0            0            1            0            1            0            0
         4666            0            0            0
         4669            1            1            0            1            0            1            0            0
         4673            1            0            0            0            0            1            0            0
         4675            1            0            0            1            1            1            0            0
         4679            0            0            0
         4680            1            0            0            1            0            1            0            0
         4696                                                   0            0            1            1            0
         4699            1            1            0            1            0            1            0            0
         4730            1            0            0
         4734            1            0            0
         4746            1            0            0            0            0            1            0            0
         4757            1            0            0            1            0            1            0            0
         4758            1            1            0            1            1            1            0            0
         4765                                                   0            0            1            0            1
         4780            1            0            0            1            1            1            0            0
         4790            0            0            0            1            1            1            0            0
         4798            1            0            0
         4801                                                   0            1            1            0            0
         4812                                                   1            0            1            0            0
         4822                                                   1            0            1            0            0
         4830            0            0            0
         4836            1            0            0            1            1            1            0            0
         4843            1            1            0            0            1            1            0            0
         4848            1            0            0            0            1            1            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 162 of 200


record          Q140r4       Q140r5       Q140r6       Q145r1       Q145r2       Q145r3       Q145r4       Q145r5
         4856            0            0            0            0            0            1            0            0
         4875            1            1            0
         4876            0            0            0            1            0            1            0            0
         4880            1            1            0            1            0            1            0            0
         4882                                                   0            1            1            0            0
         4900            0            0            0            1            0            1            0            0
         4906            1            0            0
         4909                                                   1            0            1            0            0
         4921                                                   1            0            1            0            0
         4940            0            0            0            1            1            1            1            1
         4942            0            0            0
         4964            0            0            0
         4965            1            1            0            1            1            1            1            1
         4971            0            0            0
         4974            1            0            0
         4988                                                   0            0            1            0            0
         5003            1            0            0            1            1            1            0            0
         5025                                                   1            0            1            0            0
         5043            0            0            0
         5055                                                   1            0            1            0            0
         5059            0            0            0
         5074            1            1            0
         5077            1            0            0            0            1            1            1            0
         5080            0            0            0
         5089            0            0            0
         5094                                                   1            0            1            0            0
         5096                                                   1            0            1            0            0
         5098                                                   1            0            1            0            0
         5107                                                   0            1            1            0            0
         5115            1            0            0            1            0            1            0            0
         5131            1            1            0            1            0            1            0            0
         5136            1            0            0
         5155            1            0            0            0            0            1            0            0
         5160            1            1            0            1            1            1            0            0
         5178            1            1            0            1            1            1            1            1
         5188                                                   1            0            1            0            0
         5192            0            0            0            1            0            1            0            0
         5196            0            0            0
         5197                                                   1            0            1            0            0
         5199            1            1            0
         5201            1            0            0
         5207            1            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 163 of 200


record          Q140r4       Q140r5       Q140r6       Q145r1       Q145r2       Q145r3       Q145r4       Q145r5
         5211                                                   1            0            1            0            0
         5215            1            1            0
         5233            1            0            0            1            0            1            0            0
         5243            1            0            0
         5259                                                   1            1            1            0            0
         5262            1            0            0
         5263            1            1            0
         5265            1            0            0
         5266            1            1            0            0            1            1            0            0
         5285                                                   0            1            1            0            0
         5288                                                   1            1            1            0            0
         5297            1            0            0            1            0            1            0            0
         5317            1            1            0            0            1            0            0            0
         5319            1            0            0            0            0            1            0            0
         5321            0            0            0            0            0            1            0            0
         5328            1            0            0
         5334            0            0            0            0            0            1            0            0
         5337                                                   1            0            1            0            0
         5339            1            0            0
         5348                                                   1            0            1            0            0
         5365            1            0            0            1            0            1            0            0
         5369            0            0            0            1            1            1            0            0
         5370                                                   1            0            1            0            0
         5383            0            0            0            1            0            1            0            0
         5385            0            0            0
         5391            1            0            0
         5392            1            1            0            1            1            1            0            0
         5394                                                   0            1            1            0            0
         5400            0            0            0
         5402                                                   1            0            1            0            0
         5413            1            0            0            1            0            0            0            0
         5415                                                   1            0            1            0            0
         5424            1            0            0            1            0            1            0            0
         5425            0            0            0
         5431            0            0            0            1            0            0            0            0
         5433            0            0            0            1            0            0            0            0
         5449            0            0            0
         5455            1            1            0
         5471                                                   1            0            1            0            0
         5500            1            1            0            1            0            1            0            0
         5508                                                   1            0            1            0            0
         5522            1            0            0            1            1            0            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 164 of 200


record          Q140r4       Q140r5       Q140r6       Q145r1       Q145r2       Q145r3       Q145r4       Q145r5
         5523            0            0            0            1            1            1            0            0
         5525                                                   0            0            1            1            0
         5533            1            0            0            0            1            0            0            0
         5566            1            1            0            1            0            0            0            0
         5576            1            1            0            1            1            1            1            1
         5586            1            0            0
         5593            1            1            0            1            1            1            0            0
         5643            1            1            0            1            1            1            1            0
         5674                                                   1            0            1            0            0
         5722                                                   0            1            1            1            0
         5729                                                   0            0            1            1            1
         5734            1            0            0            1            1            1            0            0
         5735            0            0            0            0            1            0            0            0
         5737            1            0            0
         5743            0            0            0
         5768            1            1            0
         5769            0            0            0
         5776            1            0            0            1            0            1            0            0
         5778            1            0            0
         5796                                                   0            0            1            0            0
         5807            0            0            0            1            1            1            0            0
         5811            1            0            0            1            0            1            0            0
         5818            0            0            0
         5821                                                   1            0            1            0            0
         5832            1            1            0            1            1            1            1            1
         5841            1            0            0
         5853            0            0            0            1            0            1            0            0
         5856            0            1            0
         5866            1            0            0            1            1            0            0            0
         5875            1            0            0            1            0            1            1            0
         5882                                                   1            0            1            0            0
         5894            1            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 165 of 200


record          Q145r6       Q150r1       Q150r2       Q150r3       Q150r4       Q150r5       Q150r6       Q160r1
         2287                         1            1            1            0            0            0
         2312            0            0            0            1            0            0            0            0
         2315            0            0            0            1            0            0            0            1
         2383            0            0            0            0            1            0            0            1
         2389            0            1            1            1            0            0            0            1
         2391            0            1            1            1            1            0            0            1
         2637            0            0            1            1            0            0            0            1
         2711            0                                                                                          1
         2767            0            1            1            1            0            0            0            0
         2811            0            0            0            0            0            1            0            1
         2826            0            1            1            1            1            1            0            1
         2923            0            1            1            1            0            0            0            0
         2954            0            1            1            0            0            0            0            0
         3148            0            1            1            1            1            1            1            1
         3237            0            1            1            1            0            0            0            1
         3257                         1            1            1            0            0            0
         3314            1            0            0            0            0            0            1            1
         3335            0                                                                                          1
         3363            1            0            1            1            1            1            0            1
         3371            0            1            1            1            1            0            0            1
         3428            0            1            1            1            0            0            0            1
         3481            0            0            0            0            1            0            0            1
         3529                         0            0            1            0            0            0
         3537                         1            1            1            0            0            0
         3560                         1            1            1            0            0            0
         3587            0            0            0            1            0            0            0            1
         3597            0            0            0            1            0            0            0            1
         3606                         1            1            1            0            0            0
         3659            0                                                                                          1
         3661            0            1            1            1            0            0            0            1
         3668            0            0            0            0            1            0            0            0
         3744            0            1            1            1            0            0            0            1
         3790            0            1            1            1            1            1            0            1
         3843                         1            1            1            1            0            0
         3967            0            0            1            0            1            0            0            1
         3968            0            1            1            1            1            0            0            1
         3987            0            1            1            1            0            0            0            1
         4031                         1            1            1            1            1            0
         4065            1            0            0            1            0            0            1            1
         4122            0            0            0            1            0            0            0            1
         4131            0            1            1            1            0            0            0            1
         4203            0            1            1            1            0            0            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 166 of 200


record          Q145r6       Q150r1       Q150r2       Q150r3       Q150r4       Q150r5       Q150r6       Q160r1
         4213            1            0            0            1            0            1            1            1
         4228            0            0            1            1            1            1            1            1
         4236                         0            1            1            0            0            1
         4306            0            1            1            1            0            0            0            1
         4323            0                                                                                          1
         4436                         0            0            1            0            0            1
         4478                         0            0            1            0            0            0
         4511                         1            1            1            0            0            0
         4530            0            0            1            1            1            0            0            0
         4539            1            1            1            1            1            1            1            1
         4593                         1            0            1            0            0            0
         4604            0            1            0            0            0            0            0            1
         4613                         1            1            1            1            1            0
         4614            0                                                                                          1
         4638            0            0            1            1            0            0            0            1
         4641                         1            0            1            0            0            0
         4645                         1            1            1            0            0            0
         4665            0            1            0            1            0            0            0            1
         4666                         1            1            1            0            0            0
         4669            0            1            0            0            0            0            0            0
         4673            0            0            1            0            0            0            0            1
         4675            0            1            1            1            0            0            0            0
         4679                         0            1            1            0            0            0
         4680            0            1            1            1            0            0            0            1
         4696            0                                                                                          1
         4699            0            1            0            0            0            0            0            0
         4730                         1            0            1            0            0            0
         4734                         1            1            1            0            0            0
         4746            0            0            0            0            1            0            0            1
         4757            0            1            0            0            0            0            0            1
         4758            0            1            1            0            0            0            0            0
         4765            0                                                                                          0
         4780            0            1            1            0            0            0            0            1
         4790            0            1            0            0            0            0            0            0
         4798                         1            0            1            0            0            0
         4801            0                                                                                          1
         4812            0                                                                                          0
         4822            0                                                                                          1
         4830                         1            1            1            0            0            0
         4836            0            1            1            0            0            0            0            1
         4843            0            0            1            0            0            0            0            1
         4848            0            1            1            1            0            0            0            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 167 of 200


record          Q145r6       Q150r1       Q150r2       Q150r3       Q150r4       Q150r5       Q150r6       Q160r1
         4856            0            0            0            1            0            0            0            1
         4875                         1            1            1            0            0            0
         4876            0            1            1            1            0            0            0            0
         4880            0            1            0            0            0            0            0            1
         4882            0                                                                                          0
         4900            0            1            0            1            0            0            0            0
         4906                         0            1            1            0            0            0
         4909            0                                                                                          1
         4921            0                                                                                          1
         4940            1            1            1            1            1            1            1            1
         4942                         1            0            1            0            0            0
         4964                         1            0            1            0            0            0
         4965            0            1            1            1            1            1            0            1
         4971                         1            1            1            1            1            1
         4974                         1            1            1            0            0            0
         4988            0                                                                                          1
         5003            0            1            1            1            1            0            0            1
         5025            0                                                                                          0
         5043                         1            0            1            0            0            0
         5055            0                                                                                          1
         5059                         1            1            1            1            1            1
         5074                         1            0            1            0            0            0
         5077            0            0            1            1            1            0            0            1
         5080                         0            1            1            1            1            1
         5089                         1            1            1            0            0            0
         5094            0                                                                                          0
         5096            0                                                                                          0
         5098            0                                                                                          0
         5107            0                                                                                          1
         5115            0            1            0            1            0            0            0            1
         5131            0            1            0            0            0            0            0            1
         5136                         1            0            1            0            0            0
         5155            0            1            0            0            0            0            0            0
         5160            0            0            1            1            0            0            0            1
         5178            0            1            1            1            1            1            0            1
         5188            0                                                                                          0
         5192            0            1            0            0            0            0            0            0
         5196                         1            0            1            0            0            0
         5197            0                                                                                          1
         5199                         1            0            1            0            0            0
         5201                         1            0            1            0            0            0
         5207                         0            1            1            0            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 168 of 200


record          Q145r6       Q150r1       Q150r2       Q150r3       Q150r4       Q150r5       Q150r6       Q160r1
         5211            0                                                                                          0
         5215                         1            1            1            0            0            0
         5233            0            1            0            1            0            0            0            1
         5243                         1            0            1            0            0            0
         5259            0                                                                                          0
         5262                         1            1            1            0            0            0
         5263                         1            1            1            0            0            0
         5265                         1            0            1            0            0            0
         5266            0            0            1            1            0            0            0            0
         5285            0                                                                                          1
         5288            0                                                                                          0
         5297            0            1            1            1            1            0            0            1
         5317            0            0            1            1            1            0            0            1
         5319            1            0            0            0            0            0            1            1
         5321            0            1            1            1            0            0            0            1
         5328                         0            1            1            0            0            0
         5334            1            1            1            1            1            1            1            1
         5337            0                                                                                          1
         5339                         1            1            1            0            0            0
         5348            0                                                                                          0
         5365            0            1            0            0            0            0            0            1
         5369            0            0            1            0            0            0            0            0
         5370            0                                                                                          1
         5383            0            1            0            0            0            0            0            1
         5385                         0            0            1            1            1            0
         5391                         0            1            1            0            0            0
         5392            0            1            1            1            0            0            0            1
         5394            0                                                                                          1
         5400                         1            0            1            0            0            0
         5402            0                                                                                          1
         5413            0            1            0            1            0            0            0            0
         5415            0                                                                                          0
         5424            0            1            1            1            0            0            0            1
         5425                         1            0            1            0            0            0
         5431            0            1            0            1            0            0            0            0
         5433            0            1            0            1            0            0            0            0
         5449                         0            1            1            0            0            0
         5455                         0            1            1            0            0            0
         5471            0                                                                                          0
         5500            0            1            0            1            0            0            0            0
         5508            0                                                                                          1
         5522            0            1            1            1            0            0            0            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 169 of 200


record          Q145r6       Q150r1       Q150r2       Q150r3       Q150r4       Q150r5       Q150r6       Q160r1
         5523            0            1            0            1            0            0            0            0
         5525            0                                                                                          1
         5533            0            0            1            1            0            0            0            1
         5566            0            1            1            1            0            0            0            1
         5576            1            1            1            1            1            1            1            1
         5586                         1            0            1            0            0            0
         5593            0            1            1            1            1            1            1            1
         5643            0            1            1            1            1            0            0            1
         5674            0                                                                                          0
         5722            0                                                                                          1
         5729            0                                                                                          1
         5734            0            1            1            0            0            0            0            0
         5735            0            0            1            1            0            0            0            1
         5737                         1            0            1            0            0            0
         5743                         1            0            1            0            0            0
         5768                         1            0            1            0            0            0
         5769                         0            1            1            0            0            0
         5776            0            1            0            0            0            0            0            1
         5778                         1            1            1            0            0            0
         5796            0                                                                                          0
         5807            0            1            1            1            0            0            0            1
         5811            0            1            0            0            0            0            0            0
         5818                         1            0            1            0            0            0
         5821            0                                                                                          0
         5832            1            1            1            1            1            1            1            1
         5841                         1            1            1            0            0            0
         5853            0            1            0            1            0            0            0            1
         5856                         1            0            1            0            0            0
         5866            0            1            1            1            0            0            0            1
         5875            0            1            1            1            1            1            1            0
         5882            0                                                                                          0
         5894                         0            0            1            0            0            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 170 of 200


record          Q160r2       Q160r3       Q160r4       Q160r5       Q165r1       Q165r2       Q165r3       Q165r4
         2287                                                                1            1            1            1
         2312            1            1            0            0            1            1            1            0
         2315            0            1            1            0            1            1            1            1
         2383            0            1            1            0            1            1            1            1
         2389            1            1            1            0            1            1            1            1
         2391            1            0            1            0            1            1            1            1
         2637            0            1            1            0            1            0            1            1
         2711            0            0            0            0
         2767            0            1            0            0            1            1            1            1
         2811            0            0            0            0            1            1            1            1
         2826            1            1            1            0            1            1            1            1
         2923            1            1            1            0            0            1            1            1
         2954            1            1            1            0            1            1            1            1
         3148            1            1            1            0            1            1            1            1
         3237            1            1            1            0            1            1            1            1
         3257                                                                1            1            1            0
         3314            1            1            0            0            1            1            1            0
         3335            0            1            0            0
         3363            0            1            0            0            1            1            1            0
         3371            1            1            1            0            1            0            1            1
         3428            1            1            0            0            1            1            1            0
         3481            1            1            0            0            1            1            1            1
         3529                                                                1            1            1            1
         3537                                                                1            1            1            0
         3560                                                                1            1            1            1
         3587            1            1            0            0            1            1            1            1
         3597            1            1            1            0            1            1            1            1
         3606                                                                1            1            1            1
         3659            0            0            1            0
         3661            0            1            0            0            1            1            1            1
         3668            1            0            0            0            1            1            0            0
         3744            0            1            0            0            1            1            1            1
         3790            1            1            1            0            1            1            1            1
         3843                                                                1            1            1            1
         3967            1            1            1            0            1            1            0            1
         3968            1            1            0            0            1            1            1            1
         3987            1            0            1            0            1            1            1            1
         4031                                                                1            1            0            0
         4065            1            1            0            0            1            1            1            0
         4122            1            1            1            0            1            1            1            1
         4131            1            1            0            0            1            1            1            0
         4203            0            1            0            0            1            0            1            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 171 of 200


record          Q160r2       Q160r3       Q160r4       Q160r5       Q165r1       Q165r2       Q165r3       Q165r4
         4213            0            1            0            0            1            1            1            0
         4228            0            1            0            0            1            0            1            1
         4236                                                                1            0            1            0
         4306            0            1            0            0            1            1            1            0
         4323            1            1            0            0
         4436                                                                0            0            1            0
         4478                                                                1            0            1            0
         4511                                                                1            1            1            1
         4530            1            0            1            0            0            0            1            1
         4539            1            1            1            0            1            1            1            1
         4593                                                                1            1            0            1
         4604            1            1            0            0            1            1            1            0
         4613                                                                1            1            1            0
         4614            0            0            1            0
         4638            0            1            1            0            1            1            1            1
         4641                                                                1            1            1            1
         4645                                                                1            1            1            1
         4665            0            1            0            0            1            1            1            1
         4666                                                                1            1            1            1
         4669            1            0            1            0            1            1            0            1
         4673            1            1            1            0            1            1            1            1
         4675            1            1            0            0            1            1            1            0
         4679                                                                1            0            0            0
         4680            0            1            0            0            1            0            1            0
         4696            0            0            0            0
         4699            0            0            1            0            0            1            1            1
         4730                                                                0            0            0            0
         4734                                                                1            1            1            1
         4746            1            0            0            0            1            1            1            0
         4757            0            0            1            0            1            0            1            1
         4758            1            0            1            0            1            1            1            1
         4765            1            1            0            0
         4780            1            1            0            0            1            1            1            1
         4790            1            1            0            0            0            1            1            0
         4798                                                                1            0            0            1
         4801            1            1            0            0
         4812            0            1            0            0
         4822            0            0            1            0
         4830                                                                1            0            1            0
         4836            1            1            1            0            1            1            1            1
         4843            1            1            1            0            1            1            1            1
         4848            1            1            0            0            1            1            1            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 172 of 200


record          Q160r2       Q160r3       Q160r4       Q160r5       Q165r1       Q165r2       Q165r3       Q165r4
         4856            1            1            0            0            1            1            1            0
         4875                                                                1            1            1            1
         4876            0            1            1            0            0            1            1            1
         4880            1            1            1            0            1            1            1            1
         4882            0            0            1            0
         4900            0            0            0            1            0            0            0            0
         4906                                                                1            1            1            1
         4909            0            0            0            0
         4921            0            1            1            0
         4940            1            1            1            0            1            1            1            1
         4942                                                                1            0            0            1
         4964                                                                0            0            1            1
         4965            1            1            1            0            1            1            1            1
         4971                                                                1            0            1            0
         4974                                                                1            1            1            1
         4988            0            1            0            0
         5003            0            1            1            0            1            1            1            1
         5025            0            0            1            0
         5043                                                                0            0            1            1
         5055            1            0            0            0
         5059                                                                1            0            1            1
         5074                                                                0            0            0            1
         5077            0            1            1            0            1            1            1            1
         5080                                                                1            0            0            0
         5089                                                                1            1            1            1
         5094            0            0            1            0
         5096            0            0            0            1
         5098            0            0            1            0
         5107            0            1            0            0
         5115            1            1            0            0            1            1            0            1
         5131            1            1            1            0            1            1            1            1
         5136                                                                1            0            1            1
         5155            0            1            0            0            1            0            1            0
         5160            0            1            1            0            1            0            1            1
         5178            1            1            1            0            1            1            1            1
         5188            0            0            0            1
         5192            1            1            0            0            0            1            1            0
         5196                                                                0            1            0            1
         5197            0            1            0            0
         5199                                                                0            1            0            1
         5201                                                                1            0            0            1
         5207                                                                1            0            0            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 173 of 200


record          Q160r2       Q160r3       Q160r4       Q160r5       Q165r1       Q165r2       Q165r3       Q165r4
         5211            0            1            0            0
         5215                                                                1            1            1            1
         5233            0            1            0            0            1            0            1            0
         5243                                                                0            1            1            1
         5259            1            1            0            0
         5262                                                                0            1            1            1
         5263                                                                1            1            1            1
         5265                                                                0            0            0            1
         5266            1            0            1            0            0            1            0            1
         5285            1            0            1            0
         5288            0            1            1            0
         5297            1            0            0            0            1            1            1            1
         5317            1            1            0            0            1            1            1            1
         5319            1            1            0            0            1            1            1            0
         5321            0            1            1            0            1            1            1            1
         5328                                                                1            0            0            0
         5334            1            1            1            0            1            1            1            1
         5337            0            1            0            0
         5339                                                                1            1            1            1
         5348            0            0            1            0
         5365            1            0            1            0            1            1            1            1
         5369            1            1            0            0            0            1            0            0
         5370            1            0            0            0
         5383            0            1            1            0            1            0            1            1
         5385                                                                1            0            1            0
         5391                                                                1            1            1            1
         5392            0            1            0            0            1            1            1            1
         5394            0            1            0            0
         5400                                                                1            1            1            1
         5402            0            0            1            0
         5413            0            0            1            0            0            0            1            1
         5415            1            0            0            0
         5424            1            0            0            0            1            1            1            1
         5425                                                                0            0            1            1
         5431            0            0            0            1            0            0            0            0
         5433            1            0            0            0            0            1            0            0
         5449                                                                1            0            1            0
         5455                                                                1            1            1            1
         5471            0            1            0            0
         5500            0            1            1            0            0            0            1            1
         5508            1            0            0            0
         5522            0            1            0            0            1            0            1            0
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 174 of 200


record          Q160r2       Q160r3       Q160r4       Q160r5       Q165r1       Q165r2       Q165r3       Q165r4
         5523            0            0            0            1            1            1            1            0
         5525            0            0            1            0
         5533            0            1            1            0            1            0            1            0
         5566            0            0            0            0            1            0            1            0
         5576            1            1            1            0            1            1            1            1
         5586                                                                1            0            0            1
         5593            1            1            1            0            1            1            1            1
         5643            1            1            1            0            1            1            1            1
         5674            0            0            1            0
         5722            1            1            1            0
         5729            1            0            0            0
         5734            1            1            1            0            1            1            1            1
         5735            1            1            1            0            1            1            1            1
         5737                                                                0            1            0            1
         5743                                                                1            1            1            0
         5768                                                                1            1            1            1
         5769                                                                1            1            1            0
         5776            1            0            1            0            1            1            0            1
         5778                                                                1            1            1            0
         5796            1            0            0            0
         5807            1            1            1            0            1            1            1            1
         5811            0            1            1            0            0            0            1            1
         5818                                                                1            1            1            1
         5821            0            1            0            0
         5832            0            1            0            0            1            1            1            0
         5841                                                                1            1            1            0
         5853            0            0            0            0            1            0            0            1
         5856                                                                0            0            0            1
         5866            0            1            1            0            1            1            1            1
         5875            0            1            1            0            1            1            1            1
         5882            1            1            0            0
         5894                                                                1            1            1            1
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 175 of 200


record          Q165r5       Q170       Q170r6oe   Q180         Q210       hQ213r1       hQ213r2       hQ213r3
         2287            0          6   west                1          1             2             1             3
         2312            0          6   west                1          1             1             2             3
         2315            0          6   west                1          1             2             1             3
         2383            0          6   west                1          1             1             2             3
         2389            0          6   west                1          1             1             2             3
         2391            0          6   west                1          1             2             1             3
         2637            0          6   west                1          1             1             2             3
         2711                       6   west                1          1             2             1             3
         2767            0          6   west                1          1             1             2             3
         2811            0          6   west                1          1             2             1             3
         2826            0          6   west                1          1             1             2             3
         2923            0          6   west                1          1             2             1             3
         2954            0          6   west                1          1             1             2             3
         3148            0          6   west                1          1             2             1             3
         3237            0          6   west                1          1             2             1             3
         3257            0          6   west                1          1             1             2             3
         3314            0          6   west                1          1             2             1             3
         3335                       6   west                1          1             1             2             3
         3363            0          6   west                1          1             2             1             3
         3371            0          6   west                1          1             1             2             3
         3428            0          6   west                1          1             2             1             3
         3481            0          6   west                1          1             1             2             3
         3529            0          6   west                1          1             1             2             3
         3537            0          6   west                1          1             2             1             3
         3560            0          6   west                1          1             1             2             3
         3587            0          6   west                1          1             2             1             3
         3597            0          6   west                1          1             1             2             3
         3606            0          6   west                1          1             2             1             3
         3659                       6   west                1          1             1             2             3
         3661            0          6   west                1          1             2             1             3
         3668            0          6   west                1          1             2             1             3
         3744            0          6   west                1          1             1             2             3
         3790            0          6   west                1          1             1             2             3
         3843            0          6   west                1          1             2             1             3
         3967            0          6   west                1          1             1             2             3
         3968            0          6   west                1          1             1             2             3
         3987            0          6   west                1          1             2             1             3
         4031            0          6   west                1          1             1             2             3
         4065            0          6   west                1          1             2             1             3
         4122            0          6   west                1          1             2             1             3
         4131            0          6   west                1          1             2             1             3
         4203            0          6   west                1          1             1             2             3
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 176 of 200


record          Q165r5       Q170       Q170r6oe   Q180         Q210       hQ213r1       hQ213r2       hQ213r3
         4213            0          6   west                1          1             1             2             3
         4228            0          6   west                1          1             2             1             3
         4236            0          6   west                1          1             1             2             3
         4306            0          6   west                1          1             2             1             3
         4323                       6   west                1          1             1             2             3
         4436            0          6   west                1          1             2             1             3
         4478            0          6   west                1          1             2             1             3
         4511            0          6   west                1          1             1             2             3
         4530            0          6   west                1          1             2             1             3
         4539            0          6   west                1          1             1             2             3
         4593            0          6   west                1          1             2             1             3
         4604            0          6   west                1          1             1             2             3
         4613            0          6   west                1          1             2             1             3
         4614                       6   WEST                1          1             1             2             3
         4638            0          6   west                1          1             1             2             3
         4641            0          6   west                1          1             2             1             3
         4645            0          6   west                1          1             2             1             3
         4665            0          6   west                1          1             1             2             3
         4666            0          6   west                1          1             1             2             3
         4669            0          6   west                1          1             2             1             3
         4673            0          6   west                1          1             2             1             3
         4675            0          6   west                1          1             2             1             3
         4679            0          6   west                1          1             1             2             3
         4680            0          6   west                1          1             1             2             3
         4696                       6   west                1          1             1             2             3
         4699            0          6   west                1          1             2             1             3
         4730            1          6   west                1          1             1             2             3
         4734            0          6   west                1          1             1             2             3
         4746            0          6   west                1          1             2             1             3
         4757            0          6   west                1          1             1             2             3
         4758            0          6   west                1          1             2             1             3
         4765                       6   west                1          1             2             1             3
         4780            0          6   west                1          1             2             1             3
         4790            0          6   west                1          1             1             2             3
         4798            0          6   west                1          1             2             1             3
         4801                       6   west                1          1             1             2             3
         4812                       6   west                1          1             2             1             3
         4822                       6   west                1          1             1             2             3
         4830            0          6   west                1          1             1             2             3
         4836            0          6   west                1          1             2             1             3
         4843            0          6   west                1          1             2             1             3
         4848            0          6   west                1          1             1             2             3
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 177 of 200


record          Q165r5       Q170       Q170r6oe   Q180         Q210       hQ213r1       hQ213r2       hQ213r3
         4856            0          6   west                1          1             2             1             3
         4875            0          6   west                1          1             1             2             3
         4876            0          6   west                1          1             2             1             3
         4880            0          6   west                1          1             1             2             3
         4882                       6   west                1          1             2             1             3
         4900            1          6   west                1          1             1             2             3
         4906            0          6   West                1          1             1             2             3
         4909                       6   west                1          1             2             1             3
         4921                       6   west                1          1             1             2             3
         4940            0          6   west                1          1             2             1             3
         4942            0          6   west                1          1             1             2             3
         4964            0          6   west                1          1             2             1             3
         4965            0          6   west                1          1             2             1             3
         4971            0          6   west                1          1             1             2             3
         4974            0          6   west                1          1             1             2             3
         4988                       6   west                1          1             2             1             3
         5003            0          6   west                1          1             2             1             3
         5025                       6   west                1          1             1             2             3
         5043            0          6   west                1          1             1             2             3
         5055                       6   west                1          1             2             1             3
         5059            0          6   west                1          1             1             2             3
         5074            0          6   west                1          1             2             1             3
         5077            0          6   west                1          1             2             1             3
         5080            0          6   west                1          1             1             2             3
         5089            0          6   west                1          1             1             2             3
         5094                       6   west                1          1             2             1             3
         5096                       6   west                1          1             2             1             3
         5098                       6   west                1          1             1             2             3
         5107                       6   west                1          1             2             1             3
         5115            0          6   west                1          1             1             2             3
         5131            0          6   west                1          1             1             2             3
         5136            0          6   west                1          1             2             1             3
         5155            0          6   west                1          1             2             1             3
         5160            0          6   west                1          1             1             2             3
         5178            0          6   west                1          1             1             2             3
         5188                       6   west                1          1             2             1             3
         5192            0          6   west                1          1             2             1             3
         5196            0          6   west                1          1             1             2             3
         5197                       6   west                1          1             1             2             3
         5199            0          6   west                1          1             2             1             3
         5201            0          6   west                1          1             1             2             3
         5207            0          6   West                1          1             2             1             3
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 178 of 200


record          Q165r5       Q170       Q170r6oe   Q180         Q210       hQ213r1       hQ213r2       hQ213r3
         5211                       6   west                1          1             2             1             3
         5215            0          6   west                1          1             1             2             3
         5233            0          6   west                1          1             1             2             3
         5243            0          6   west                1          1             2             1             3
         5259                       6   west                1          1             1             2             3
         5262            0          6   west                1          1             2             1             3
         5263            0          6   west                1          1             1             2             3
         5265            0          6   west                1          1             2             1             3
         5266            0          6   west                1          1             2             1             3
         5285                       6   west                1          1             1             2             3
         5288                       6   west                1          1             1             2             3
         5297            0          6   west                1          1             2             1             3
         5317            0          6   west                1          1             2             1             3
         5319            0          6   west                1          1             1             2             3
         5321            0          6   west                1          1             1             2             3
         5328            0          6   west                1          1             2             1             3
         5334            0          6   west                1          1             1             2             3
         5337                       6   west                1          1             2             1             3
         5339            0          6   West                1          1             1             2             3
         5348                       6   West                1          1             1             2             3
         5365            0          6   west                1          1             2             1             3
         5369            0          6   west                1          1             2             1             3
         5370                       6   west                1          1             1             2             3
         5383            0          6   west                1          1             2             1             3
         5385            0          6   west                1          1             2             1             3
         5391            0          6   west                1          1             1             2             3
         5392            0          6   west                1          1             1             2             3
         5394                       6   west                1          1             2             1             3
         5400            0          6   west                1          1             2             1             3
         5402                       6   west                1          1             1             2             3
         5413            0          6   west                1          1             2             1             3
         5415                       6   west                1          1             1             2             3
         5424            0          6   WEST                1          1             2             1             3
         5425            0          6   west                1          1             1             2             3
         5431            1          6   west                1          1             1             2             3
         5433            0          6   west                1          1             2             1             3
         5449            0          6   west                1          1             2             1             3
         5455            0          6   West                1          1             1             2             3
         5471                       6   west                1          1             2             1             3
         5500            0          6   west                1          1             1             2             3
         5508                       6   west                1          1             1             2             3
         5522            0          6   west                1          1             2             1             3
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 179 of 200


record          Q165r5       Q170       Q170r6oe   Q180         Q210       hQ213r1       hQ213r2       hQ213r3
         5523            0          6   west                1          1             1             2             3
         5525                       6   west                1          1             2             1             3
         5533            0          6   west                1          1             2             1             3
         5566            0          6   West                1          1             1             2             3
         5576            0          6   west                1          1             1             2             3
         5586            0          6   west                1          1             2             1             3
         5593            0          6   west                1          1             1             2             3
         5643            0          6   west                1          1             2             1             3
         5674                       6   west                1          1             1             2             3
         5722                       6   west                1          1             2             1             3
         5729                       6   west                1          1             2             1             3
         5734            0          6   west                1          1             2             1             3
         5735            0          6   west                1          1             1             2             3
         5737            0          6   west                1          1             1             2             3
         5743            0          6   west                1          1             2             1             3
         5768            0          6   west                1          1             1             2             3
         5769            0          6   west                1          1             1             2             3
         5776            0          6   west                1          1             2             1             3
         5778            0          6   west                1          1             1             2             3
         5796                       6   West                1          1             2             1             3
         5807            0          6   west                1          1             1             2             3
         5811            0          6   west                1          1             2             1             3
         5818            0          6   West                1          1             1             2             3
         5821                       6   west                1          1             2             1             3
         5832            0          6   west                1          1             2             1             3
         5841            0          6   west                1          1             1             2             3
         5853            0          6   west                1          1             2             1             3
         5856            0          6   west                1          1             1             2             3
         5866            0          6   west                1          1             1             2             3
         5875            0          6   west                1          1             2             1             3
         5882                       6   west                1          1             1             2             3
         5894            0          6   west                1          1             2             1             3
                       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 180 of 200


record          Q213       hQ215r1       hQ215r2       hQ215r3       hQ215r4       hQ215r5       Q215       Q220
         2287          2             1             2             3             4             5          4
         2312          2             3             4             2             1             5          4
         2315          2             3             4             2             1             5          4
         2383          1             3             4             2             1             5          3
         2389          3             1             2             3             4             5          3
         2391          1             1             2             3             4             5          2
         2637          1             1             2             3             4             5          4
         2711          1             3             4             2             1             5          3
         2767          1             1             2             3             4             5          1   vera bradley
         2811          3             3             4             2             1             5          4
         2826          1             1             2             3             4             5          4
         2923          2             3             4             2             1             5          3
         2954          3             3             4             2             1             5          1   Vera Bradley
         3148          2             1             2             3             4             5          1   Vera Bradley
         3237          2             3             4             2             1             5          4
         3257          1             1             2             3             4             5          4
         3314          2             3             4             2             1             5          4
         3335          1             1             2             3             4             5          3
         3363          1             3             4             2             1             5          3
         3371          1             1             2             3             4             5          3
         3428          1             3             4             2             1             5          4
         3481          1             1             2             3             4             5          4
         3529          3             1             2             3             4             5          2
         3537          2             3             4             2             1             5          4
         3560          2             1             2             3             4             5          4
         3587          3             3             4             2             1             5          4
         3597          3             1             2             3             4             5          4
         3606          3             3             4             2             1             5          5
         3659          1             1             2             3             4             5          4
         3661          2             1             2             3             4             5          4
         3668          1             3             4             2             1             5          2
         3744          2             3             4             2             1             5          1   Talbots
         3790          2             1             2             3             4             5          4
         3843          2             3             4             2             1             5          4
         3967          3             3             4             2             1             5          4
         3968          1             1             2             3             4             5          3
         3987          1             3             4             2             1             5          4
         4031          1             1             2             3             4             5          4
         4065          2             3             4             2             1             5          1   marc jacobs
         4122          2             3             4             2             1             5          4
         4131          3             1             2             3             4             5          4
         4203          2             1             2             3             4             5          4
                       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 181 of 200


record          Q213       hQ215r1       hQ215r2       hQ215r3       hQ215r4       hQ215r5       Q215     Q220
         4213          2             3             4             2             1             5          4
         4228          2             1             2             3             4             5          4
         4236          2             1             2             3             4             5          4
         4306          3             3             4             2             1             5          4
         4323          1             1             2             3             4             5          4
         4436          1             3             4             2             1             5          3
         4478          1             1             2             3             4             5          4
         4511          3             3             4             2             1             5          4
         4530          1             3             4             2             1             5          4
         4539          1             1             2             3             4             5          3
         4593          2             3             4             2             1             5          4
         4604          1             1             2             3             4             5          4
         4613          3             3             4             2             1             5          4
         4614          2             1             2             3             4             5          4
         4638          1             3             4             2             1             5          3
         4641          2             1             2             3             4             5          4
         4645          2             3             4             2             1             5          4
         4665          1             1             2             3             4             5          4
         4666          2             1             2             3             4             5          4
         4669          1             3             4             2             1             5          4
         4673          3             3             4             2             1             5          4
         4675          1             3             4             2             1             5          4
         4679          1             1             2             3             4             5          4
         4680          1             1             2             3             4             5          1 vera bradley
         4696          1             1             2             3             4             5          4
         4699          3             1             2             3             4             5          4
         4730          3             3             4             2             1             5          4
         4734          2             3             4             2             1             5          4
         4746          2             1             2             3             4             5          4
         4757          2             3             4             2             1             5          4
         4758          2             3             4             2             1             5          4
         4765          1             1             2             3             4             5          3
         4780          1             1             2             3             4             5          4
         4790          1             3             4             2             1             5          1 Vera Bradley
         4798          2             3             4             2             1             5          4
         4801          2             1             2             3             4             5          2
         4812          3             1             2             3             4             5          4
         4822          3             3             4             2             1             5          4
         4830          1             1             2             3             4             5          4
         4836          3             3             4             2             1             5          5
         4843          1             3             4             2             1             5          4
         4848          2             1             2             3             4             5          4
                       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 182 of 200


record          Q213       hQ215r1       hQ215r2       hQ215r3       hQ215r4       hQ215r5       Q215       Q220
         4856          1             3             4             2             1             5          3
         4875          3             1             2             3             4             5          4
         4876          1             3             4             2             1             5          4
         4880          1             1             2             3             4             5          4
         4882          1             3             4             2             1             5          4
         4900          2             1             2             3             4             5          4
         4906          1             1             2             3             4             5          4
         4909          2             3             4             2             1             5          3
         4921          2             3             4             2             1             5          4
         4940          1             1             2             3             4             5          3
         4942          1             3             4             2             1             5          1   Vera Bradley
         4964          2             1             2             3             4             5          4
         4965          3             1             2             3             4             5          4
         4971          2             3             4             2             1             5          4
         4974          2             3             4             2             1             5          4
         4988          1             1             2             3             4             5          3
         5003          1             1             2             3             4             5          4
         5025          1             3             4             2             1             5          4
         5043          2             3             4             2             1             5          4
         5055          1             1             2             3             4             5          4
         5059          1             1             2             3             4             5          1   vera bradly
         5074          2             3             4             2             1             5          4
         5077          2             3             4             2             1             5          4
         5080          1             1             2             3             4             5          1   mzwallace
         5089          1             1             2             3             4             5          1   Vera Bradley
         5094          2             3             4             2             1             5          4
         5096          2             1             2             3             4             5          3
         5098          2             3             4             2             1             5          4
         5107          2             3             4             2             1             5          4
         5115          1             1             2             3             4             5          4
         5131          2             1             2             3             4             5          3
         5136          2             3             4             2             1             5          4
         5155          2             3             4             2             1             5          4
         5160          1             1             2             3             4             5          3
         5178          1             3             4             2             1             5          4
         5188          3             1             2             3             4             5          5
         5192          2             3             4             2             1             5          4
         5196          1             3             4             2             1             5          4
         5197          2             1             2             3             4             5          4
         5199          2             1             2             3             4             5          4
         5201          1             1             2             3             4             5          4
         5207          1             1             2             3             4             5          4
                       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 183 of 200


record          Q213       hQ215r1       hQ215r2       hQ215r3       hQ215r4       hQ215r5       Q215     Q220
         5211          1             3             4             2             1             5          3
         5215          2             3             4             2             1             5          4
         5233          1             1             2             3             4             5          4
         5243          3             3             4             2             1             5          4
         5259          1             3             4             2             1             5          4
         5262          2             1             2             3             4             5          4
         5263          3             3             4             2             1             5          4
         5265          2             1             2             3             4             5          4
         5266          1             3             4             2             1             5          3
         5285          2             1             2             3             4             5          4
         5288          1             3             4             2             1             5          4
         5297          1             1             2             3             4             5          1 MZ Wallace
         5317          1             1             2             3             4             5          4
         5319          1             3             4             2             1             5          4
         5321          1             1             2             3             4             5          2
         5328          1             3             4             2             1             5          4
         5334          1             1             2             3             4             5          4
         5337          1             3             4             2             1             5          4
         5339          1             1             2             3             4             5          4
         5348          2             1             2             3             4             5          4
         5365          2             3             4             2             1             5          4
         5369          2             3             4             2             1             5          4
         5370          1             1             2             3             4             5          3
         5383          2             3             4             2             1             5          4
         5385          3             1             2             3             4             5          4
         5391          2             3             4             2             1             5          4
         5392          2             3             4             2             1             5          1 vera bradley
         5394          1             1             2             3             4             5          4
         5400          2             1             2             3             4             5          4
         5402          1             3             4             2             1             5          4
         5413          2             1             2             3             4             5          4
         5415          1             3             4             2             1             5          4
         5424          1             3             4             2             1             5          4
         5425          2             1             2             3             4             5          4
         5431          3             3             4             2             1             5          4
         5433          2             1             2             3             4             5          4
         5449          2             3             4             2             1             5          4
         5455          2             1             2             3             4             5          4
         5471          2             1             2             3             4             5          4
         5500          1             3             4             2             1             5          5
         5508          2             3             4             2             1             5          4
         5522          2             1             2             3             4             5          4
                       Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 184 of 200


record          Q213       hQ215r1       hQ215r2       hQ215r3       hQ215r4       hQ215r5       Q215     Q220
         5523          1             3             4             2             1             5          5
         5525          2             1             2             3             4             5          2
         5533          2             1             2             3             4             5          4
         5566          1             3             4             2             1             5          2
         5576          1             3             4             2             1             5          4
         5586          1             1             2             3             4             5          4
         5593          1             1             2             3             4             5          4
         5643          1             3             4             2             1             5          3
         5674          2             3             4             2             1             5          4
         5722          1             1             2             3             4             5          3
         5729          1             3             4             2             1             5          4
         5734          2             3             4             2             1             5          4
         5735          2             1             2             3             4             5          3
         5737          1             1             2             3             4             5          4
         5743          1             3             4             2             1             5          4
         5768          2             1             2             3             4             5          4
         5769          2             3             4             2             1             5          4
         5776          1             1             2             3             4             5          4
         5778          2             3             4             2             1             5          4
         5796          2             1             2             3             4             5          4
         5807          1             1             2             3             4             5          1 Vera Bradley
         5811          1             3             4             2             1             5          4
         5818          2             3             4             2             1             5          4
         5821          1             1             2             3             4             5          1 Vera Bradley
         5832          2             1             2             3             4             5          4
         5841          3             3             4             2             1             5          4
         5853          1             3             4             2             1             5          4
         5856          1             1             2             3             4             5          3
         5866          2             3             4             2             1             5          4
         5875          2             1             2             3             4             5          4
         5882          1             1             2             3             4             5          3
         5894          2             3             4             2             1             5          3
                              Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 185 of 200


record          noanswerQ220_na1
                             Q225             Q230              Q240r1           Q240r2           Q240r3             Q240r4        Q240r5
         2287              0
         2312              0
         2315              0
         2383              0                                    MZ Wallace
         2389              0                                    brighton
         2391              0                  the same type of material that made the bag product and they looks identical
         2637              0
         2711              0                                    woolrich
         2767              0 the quilting
         2811              0
         2826              0
         2923              0                                    handmade
         2954              0 the quilting
         3148              0 The quilted look and dowdy style.
         3237              0
         3257              0
         3314              0
         3335              0                                    Vera Bradley
         3363              0                                    marc jacobs      wallace          unknown brands
         3371              0                                    vera bradly      totes            ll bean
         3428              0
         3481              0
         3529              0                  It looks familiar but I cant think of the brand. I was thinking it is made from one company
         3537              0
         3560              0
         3587              0
         3597              0
         3606              0
         3659              0
         3661              0
         3668              0                  the way it looks
         3744              0 preppy looking the look of Talbots
         3790              0
         3843              0
         3967              0
         3968              0                                    Michael Koors coach
         3987              0
         4031              0
         4065              0 the size and structure
         4122              0
         4131              0
         4203              0
                              Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 186 of 200


record          noanswerQ220_na1
                             Q225            Q230               Q240r1         Q240r2          Q240r3       Q240r4   Q240r5
         4213              0
         4228              0
         4236              0
         4306              0
         4323              0
         4436              0                                    bottega veneta Louis vuitton
         4478              0
         4511              0
         4530              0
         4539              0                                    none
         4593              0
         4604              0
         4613              0
         4614              0
         4638              0
         4641              0
         4645              0
         4665              0
         4666              0
         4669              0
         4673              0
         4675              0
         4679              0
         4680              0 the cloth and quilting
         4696              0
         4699              0
         4730              0
         4734              0
         4746              0
         4757              0
         4758              0
         4765              0                                    mz Wallace     Kenzie          Kate spade
         4780              0
         4790              0 Cloth handles, sturdy look and quilted pattern
         4798              0
         4801              0                 It just looks like the one brand-
         4812              0
         4822              0
         4830              0
         4836              0
         4843              0
         4848              0
                             Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 187 of 200


record          noanswerQ220_na1
                             Q225             Q230            Q240r1         Q240r2            Q240r3          Q240r4        Q240r5
         4856              0
         4875              0
         4876              0
         4880              0
         4882              0
         4900              0
         4906              0
         4909              0                                  vera bradley
         4921              0
         4940              0                                  Michael Kors Coach               Tori Burch      Louis Vuitton Juicy Couture
         4942              0 The shape and quilted texture
         4964              0
         4965              0
         4971              0
         4974              0
         4988              0                                  vera bradly
         5003              0
         5025              0
         5043              0
         5055              0
         5059              0 The fabric, quilted look. The pattern is much more muted that I have seen but it reminds me of those bags.
         5074              0
         5077              0
         5080              0 plan to buy it soon
         5089              0 The quilted look and the shape of the bags
         5094              0
         5096              0
         5098              0
         5107              0
         5115              0
         5131              0                                  Target-        I can't think of the name but I know the look and have the brand myself
         5136              0
         5155              0
         5160              0                                  Lancome        Macy's
         5178              0
         5188              0
         5192              0
         5196              0
         5197              0
         5199              0
         5201              0
         5207              0
                              Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 188 of 200


record          noanswerQ220_na1
                             Q225             Q230               Q240r1           Q240r2         Q240r3   Q240r4   Q240r5
         5211              0                                     Nine West        Vera Bradley
         5215              0
         5233              0
         5243              0
         5259              0
         5262              0
         5263              0
         5265              0
         5266              0
         5285              0
         5288              0
         5297              0 shape of the bag, material, quilting
         5317              0
         5319              0
         5321              0                  It looks like a snake skin bag a friend of mine had.
         5328              0
         5334              0
         5337              0
         5339              0
         5348              0
         5365              0
         5369              0
         5370              0
         5383              0
         5385              0
         5391              0
         5392              0 the fabric and the fact it is quilted
         5394              0
         5400              0
         5402              0
         5413              0
         5415              0
         5424              0
         5425              0
         5431              0
         5433              0
         5449              0
         5455              0
         5471              0
         5500              0
         5508              0
         5522              0
                             Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 189 of 200


record          noanswerQ220_na1
                             Q225              Q230             Q240r1         Q240r2           Q240r3         Q240r4   Q240r5
         5523              0
         5525              0                   That's what I believe.
         5533              0
         5566              0                   The quilted style ane shape.
         5576              0
         5586              0
         5593              0
         5643              0                                    Hermes         Handcrafted designers
                                                                                                Tara
         5674              0
         5722              0                                    Vera Bradley Target             Steve Madden
         5729              0
         5734              0
         5735              0                                    Vera Bradley MZ Wallace
         5737              0
         5743              0
         5768              0
         5769              0
         5776              0
         5778              0
         5796              0
         5807              0 The pattern and the quit-like material/look of the bag
         5811              0
         5818              0
         5821              0 The fact that it appears to be quilted , the shape, and the style of the handles.
         5832              0
         5841              0
         5853              0
         5856              0                                    nine west      coach
         5866              0
         5875              0
         5882              0                                    rebecca mink off
         5894              0                                    Lucky          Sacs             Kenneth Cole
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 190 of 200


record          Q240r6    Q240r7      Q240r8     Q240r9      Q240r10     noanswerQ240_na1
                                                                                      Q300
         2287                                                                       0          2
         2312                                                                       0          2
         2315                                                                       0          2
         2383                                                                       0          2
         2389                                                                       0          2
         2391                                                                       0          2
         2637                                                                       0          2
         2711                                                                       0          2
         2767                                                                       0          2
         2811                                                                       0          2
         2826                                                                       0          2
         2923                                                                       0          2
         2954                                                                       0          2
         3148                                                                       0          2
         3237                                                                       0          2
         3257                                                                       0          2
         3314                                                                       0          2
         3335                                                                       0          2
         3363                                                                       0          2
         3371                                                                       0          2
         3428                                                                       0          2
         3481                                                                       0          2
         3529                                                                       0          2
         3537                                                                       0          2
         3560                                                                       0          2
         3587                                                                       0          2
         3597                                                                       0          2
         3606                                                                       0          2
         3659                                                                       0          2
         3661                                                                       0          2
         3668                                                                       0          1
         3744                                                                       0          2
         3790                                                                       0          2
         3843                                                                       0          2
         3967                                                                       0          2
         3968                                                                       0          2
         3987                                                                       0          2
         4031                                                                       0          2
         4065                                                                       0          2
         4122                                                                       0          2
         4131                                                                       0          2
         4203                                                                       0          2
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 191 of 200


record          Q240r6    Q240r7      Q240r8     Q240r9      Q240r10     noanswerQ240_na1
                                                                                      Q300
         4213                                                                       0          2
         4228                                                                       0          2
         4236                                                                       0          2
         4306                                                                       0          2
         4323                                                                       0          2
         4436                                                                       0          2
         4478                                                                       0          2
         4511                                                                       0          2
         4530                                                                       0          2
         4539                                                                       0          2
         4593                                                                       0          2
         4604                                                                       0          2
         4613                                                                       0          2
         4614                                                                       0          2
         4638                                                                       1          2
         4641                                                                       0          2
         4645                                                                       0          2
         4665                                                                       0          2
         4666                                                                       0          2
         4669                                                                       0          2
         4673                                                                       0          2
         4675                                                                       0          2
         4679                                                                       0          2
         4680                                                                       0          2
         4696                                                                       0          2
         4699                                                                       0          2
         4730                                                                       0          2
         4734                                                                       0          2
         4746                                                                       0          2
         4757                                                                       0          2
         4758                                                                       0          2
         4765                                                                       0          2
         4780                                                                       0          2
         4790                                                                       0          2
         4798                                                                       0          2
         4801                                                                       0          2
         4812                                                                       0          2
         4822                                                                       0          2
         4830                                                                       0          2
         4836                                                                       0          2
         4843                                                                       0          2
         4848                                                                       0          2
                                    Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 192 of 200


          record         Q240r6      Q240r7        Q240r8   Q240r9      Q240r10     noanswerQ240_na1
                                                                                                 Q300
                    4856                                                                       1          2
                    4875                                                                       0          2
                    4876                                                                       0          2
                    4880                                                                       0          2
                    4882                                                                       0          2
                    4900                                                                       0          2
                    4906                                                                       0          2
                    4909                                                                       0          2
                    4921                                                                       0          2
                    4940 Target      Elie Tahari                                               0          2
                    4942                                                                       0          2
                    4964                                                                       0          2
                    4965                                                                       0          2
                    4971                                                                       0          2
                    4974                                                                       0          2
                    4988                                                                       0          2
                    5003                                                                       0          2
                    5025                                                                       0          2
                    5043                                                                       0          2
                    5055                                                                       0          2
                    5059                                                                       0          2
                    5074                                                                       0          2
                    5077                                                                       0          2
                    5080                                                                       0          2
                    5089                                                                       0          2
                    5094                                                                       0          2
                    5096                                                                       1          2
                    5098                                                                       0          2
                    5107                                                                       0          2
                    5115                                                                       0          2
he look and have the5131
                     brand myself                                                              0          2
                    5136                                                                       0          2
                    5155                                                                       0          2
                    5160                                                                       0          2
                    5178                                                                       0          2
                    5188                                                                       0          2
                    5192                                                                       0          2
                    5196                                                                       0          2
                    5197                                                                       0          2
                    5199                                                                       0          2
                    5201                                                                       0          2
                    5207                                                                       0          2
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 193 of 200


record          Q240r6    Q240r7      Q240r8     Q240r9      Q240r10     noanswerQ240_na1
                                                                                      Q300
         5211                                                                       0          2
         5215                                                                       0          2
         5233                                                                       0          2
         5243                                                                       0          2
         5259                                                                       0          2
         5262                                                                       0          2
         5263                                                                       0          2
         5265                                                                       0          2
         5266                                                                       1          2
         5285                                                                       0          2
         5288                                                                       0          2
         5297                                                                       0          2
         5317                                                                       0          2
         5319                                                                       0          2
         5321                                                                       0          2
         5328                                                                       0          2
         5334                                                                       0          2
         5337                                                                       0          2
         5339                                                                       0          2
         5348                                                                       0          2
         5365                                                                       0          2
         5369                                                                       0          2
         5370                                                                       1          2
         5383                                                                       0          2
         5385                                                                       0          2
         5391                                                                       0          2
         5392                                                                       0          2
         5394                                                                       0          2
         5400                                                                       0          2
         5402                                                                       0          2
         5413                                                                       0          2
         5415                                                                       0          2
         5424                                                                       0          2
         5425                                                                       0          2
         5431                                                                       0          2
         5433                                                                       0          2
         5449                                                                       0          2
         5455                                                                       0          2
         5471                                                                       0          2
         5500                                                                       0          2
         5508                                                                       0          2
         5522                                                                       0          2
                         Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 194 of 200


record          Q240r6    Q240r7      Q240r8     Q240r9      Q240r10     noanswerQ240_na1
                                                                                      Q300
         5523                                                                       0          2
         5525                                                                       0          2
         5533                                                                       0          2
         5566                                                                       0          2
         5576                                                                       0          2
         5586                                                                       0          2
         5593                                                                       0          2
         5643                                                                       0          2
         5674                                                                       0          2
         5722                                                                       0          2
         5729                                                                       0          2
         5734                                                                       0          2
         5735                                                                       0          2
         5737                                                                       0          2
         5743                                                                       0          2
         5768                                                                       0          2
         5769                                                                       0          2
         5776                                                                       0          2
         5778                                                                       0          2
         5796                                                                       0          2
         5807                                                                       0          2
         5811                                                                       0          2
         5818                                                                       0          2
         5821                                                                       0          2
         5832                                                                       0          2
         5841                                                                       0          2
         5853                                                                       0          2
         5856                                                                       0          2
         5866                                                                       0          2
         5875                                                                       0          2
         5882                                                                       0          2
         5894                                                                       0          2
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 195 of 200




                      APPENDIX E
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 196 of 200
se 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 197 of 2
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 198 of 200
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 199 of 200




                          EXHIBIT C
Case 1:18-cv-02265-DLC Document 66-2 Filed 11/16/18 Page 200 of 200




     Physical Exhibit To Be Hand Delivered
